UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-4 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933File No.XXX-XXXX Pre-Effective Amendment No. o Post-Effective Amendment No. o and REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940File No.811-3330 Amendment No. 210þ (Check appropriate box or boxes.) NATIONWIDE VARIABLE ACCOUNT – II (Exact Name of Registrant) NATIONWIDE LIFE INSURANCE COMPANY (Name of Depositor) One Nationwide Plaza, Columbus, Ohio 43215 (Address of Depositor's Principal Executive Offices) (Zip Code) Depositor's Telephone Number, including Area Code (614) 249-7111 Thomas E. Barnes,VP and Secretary, One Nationwide Plaza, Columbus, Ohio 43215 (Name and Address of Agent for Service) Approximate Date of Proposed Public Offering February 15, 2008 Title of Securities Being Registered Flexible Premium Deferred Variable Annuity Contract The Registrant hereby agrees to amend this Registration Statement on such date or dates as may be necessary to delay its effective date until the Registrant shall file a further amendment which specifically states that this Registration Statement shall therefore become effective in accordance with Section 8(a) of the Securities Act of 1933 or until the Registration Statement shall become effective on such date as the Commission, acting pursuant to said Section 8(a), may determine. Schwab Custom Solutions II™ Variable Annuity Nationwide Life Insurance Company Flexible Premium Deferred Variable Annuity Contracts Issued by Nationwide Life Insurance Company through its Nationwide Variable Account-II The date of this prospectus is February 15, 2008 This prospectus contains basic information you should understand about the contracts before investing.Please read this prospectus carefully and keep it for future reference. Variable annuities are complex investment products with unique benefits and advantages that may be particularly useful in meeting long-term savings and retirement needs. There are costs and charges associated with these benefits and advantages - costs and charges that are different, or do not exist at all, within other investment products. With help from a Charles Schwab Representative, investors are encouraged to compare and contrast the costs and benefits of the variable annuity described in this prospectus against those of other investment products.Nationwide offers a wide array of such products, many with different charges, benefit features and underlying investment options. This process of comparison and analysis should aid in determining whether the purchase of the contract described in this prospectus is consistent with your investment objectives, risk tolerance, investment time horizon, marital status, tax situation and other personal characteristics and needs. The Statement of Additional Information (dated February 15, 2008), which contains additional information about the contracts and the variable account, has been filed with the Securities and Exchange Commission ("SEC") and is incorporated herein by reference.The table of contents for the Statement of Additional Information is on page XX.For general information or to obtain free copies of the Statement of Additional Information, call Nationwide's service center at 1-888-421-5368 (TDD 1-800-238-3035); go on-line to: www.nationwide.com; or write: Nationwide Life Insurance Company 5100 Rings Road, RR1-04-F4 Dublin, Ohio 43017-1522 The Statement of Additional Information and other material incorporated by reference can be found on the SEC website at: www.sec.gov. Before investing, understand that annuities and/or life insurance products are not insured bythe FDIC, NCUSIF, or any other Federal governement agency, and are not deposits or obligations of, guaranteed by, or insured by the depository institution where offered or any of its affiliates.Annuities that involve investment risk may lose value.These securities have not been approved or disapproved by the SEC, nor has the SEC passed upon the accuracy or adequacy of the prospectus.Any representation to the contrary is a criminal offense. The following is a list of the underlying mutual funds available under the contract. AIM Variable Insurance Funds AIM V.I. Basic Value Fund: Series II Shares AIM V.I. Capital Appreciation Fund: Series II Shares AIM V.I. Capital Development Fund: Series II Shares American Century Variable Portfolios II, Inc. American Century VP Inflation Protection Fund: Class II American Century Variable Portfolios, Inc. American Century VP International Fund: Class IV † American Century VP Mid Cap Value Fund: Class II American Century VP Value Fund: Class II American Century VP Vista Fund: Class II Dreyfus Dreyfus Investment Portfolios -Small Cap Stock Index Portfolio: Service Shares Dreyfus Stock Index Fund, Inc.: Service Shares Dreyfus Variable Investment Fund-Appreciation Portfolio: Service Shares Federated Insurance Series Federated Market Opportunity Fund II: Service Shares Federated Quality Bond Fund II: Service Shares Fidelity Variable Insurance Products Fund VIP Contrafund® Portfolio: Service Class 2 VIP Energy Portfolio: Service Class 2 † VIP Equity-Income Portfolio: Service Class 2 VIP Growth Portfolio: Service Class 2 VIP Investment Grade Bond Portfolio: Service Class 2 VIP Mid Cap Portfolio: Service Class 2 VIP Overseas Portfolio: Service Class 2R † Franklin Templeton Variable Insurance Products Trust Franklin Income Securities Fund: Class 2 Franklin Small Cap Value Securities Fund: Class 2 Templeton Developing Markets Securities Fund: Class 3 † Templeton Foreign Securities Fund: Class 3 † Templeton Global Income Securities Fund: Class 3 † Janus Aspen Series Forty Portfolio: Service Shares INTECH Risk-Managed Core Portfolio: Service Shares International Growth Portfolio: Service II Shares † Lehman Brothers Advisers Management Trust AMT Short Duration Bond Portfolio: I Class MFS® Variable Insurance Trust MFS Value Series: Service Class 1 Nationwide Variable Insurance Trust ("NVIT") American Funds NVIT Asset Allocation Fund: Class II American Funds NVIT Bond Fund: Class II American Funds NVIT Global Growth Fund: Class II American Funds NVIT Growth Fund: Class II American Funds NVIT Growth-Income Fund: Class II Federated NVIT High Income Bond Fund: Class III † Gartmore NVIT Emerging Markets Fund: Class VI † Nationwide Multi-Manager NVIT Small Cap Growth Fund: Class II Nationwide Multi-Manager NVIT Small Cap Value Fund: Class II Nationwide Multi-Manager NVIT Small Company Fund: Class II Nationwide NVIT Global Health Sciences Fund: Class VI † Nationwide NVIT Global Technology and Communications Fund: Class VI † Nationwide NVIT Government Bond Fund: Class I Nationwide NVIT Investor Destinations Funds: Class II Nationwide NVIT Investor Destinations Conservative Fund: Class II Nationwide NVIT Investor Destinations Moderately Conservative Fund: Class II Nationwide NVIT Investor Destinations Moderate Fund: Class II Nationwide NVIT Investor Destinations Moderately Aggressive Fund: Class II Nationwide NVIT Investor Destinations Aggressive Fund: Class II Nationwide NVIT Mid Cap Growth Fund: Class II Nationwide NVIT Money Market Fund: Class I Nationwide NVIT U.S. Growth Leaders Fund: Class II NVIT International Index Fund: Class VIII † NVIT International Value Fund: Class VI † NVIT Mid Cap Index Fund: Class I NVIT Nationwide® Fund: Class II Van Kampen NVIT Comstock Value Fund: Class II Van Kampen NVIT Multi Sector Bond Fund: Class I Neuberger Berman Advisers Management Trust AMT Fasciano Portfolio: S Class AMT International Portfolio: S Class † AMT Regency Portfolio: S Class AMT Socially Responsive Portfolio: I Class Oppenheimer Variable Account Funds Oppenheimer Capital Appreciation Fund/VA: Service Shares Oppenheimer Global Securities Fund/VA: Class 4 † Oppenheimer High Income Fund/VA: Class 4 † Oppenheimer Main Street Fund®/VA: Service Shares Oppenheimer Main Street Small Cap Fund®/VA: Service Shares Schwab Annuity Portfolios Schwab Money Market Portfolio™ T. Rowe Price Equity Series, Inc. T. Rowe Price Blue Chip Growth Portfolio: Class II T. Rowe Price Equity Income Portfolio: Class II T. Rowe Price Limited Term Bond Portfolio: Class II Van Kampen The Universal Institutional Funds, Inc. Core Plus Fixed Income Portfolio: Class II Global Real Estate Portfolio: Class II *These underlying mutual funds may invest in lower quality debt securities commonly referred to as junk bonds. †These underlying mutual funds assess a short-term trading fee. Purchase payments not invested in the underlying mutual funds of the Nationwide Variable Account-II ("variable account") may be allocated to the Guaranteed Term Options (Guaranteed Term Options may not be available in every jurisdiction – refer to your contract for specific information). To contact Charles Schwab Insurance Services: call:1-888-311-4887 write:Schwab Insurance Services P.O. Box 7666 San Francisco, California94120-7666 or go on-line to: www.schwab.com 2 Glossary of Special Terms Accumulation unit - An accounting unit of measure used to calculate the contract value allocated to the variable account before the annuitization date. Annuitization date - The date on which annuity payments begin. Annuity commencement date - The date on which annuity payments are scheduled to begin. Annuity unit - An accounting unit of measure used to calculate the value of variable annuity payments. Contract value - The value of all accumulation units in a contract plus any amount held under the Guaranteed Term Options. Contract year - Each year the contract is in force beginning with the date the contract is issued. Excess Withdrawal Charge - The amount Nationwide deducts from your Contract Value if you withdraw money in excess of a specified amount, if you have elected a Lifetime Income Option. FDIC- Federal Deposit Insurance Corporation. General account - All assets of Nationwide other than those of the variable account or in other separate accounts that have been or may be established by Nationwide. Guaranteed Term Option - Investment options that are part of the Multiple Maturity Separate Account providing a guaranteed interest rate paid over certain periods of time (or terms), if certain conditions are met. Individual Retirement Account - An account that qualifies for favorable tax treatment under Section 408(a) of the Internal Revenue Code, but does not include Roth IRAs. Individual Retirement Annuity or IRA - An annuity contract that qualifies for favorable tax treatment under Section 408(b) of the Internal Revenue Code, but does not include Roth IRAs. Investment-Only Contract- A contract purchased by a qualified pension, profit-sharing or stock bonus plan as defined by Section 401(a) of the Internal Revenue Code. Multiple Maturity Separate Account - A separate account of Nationwide funding the Guaranteed Term Options with terms of3, 5, 7 or 10 years with a fixed rate of return (subject to a market value adjustment). Nationwide - Nationwide Life Insurance Company. Net asset value - The value of one share of an underlying mutual fund at the close of the New York Stock Exchange. Non-Qualified Contract - A contract which does not qualify for favorable tax treatment as a Qualified Plan, IRA, Roth IRA, SEP IRA, Simple IRA, or Tax Sheltered Annuity. Qualified Plan - A retirement plan that receives favorable tax treatment under Section 401 of the Internal Revenue Code, including Investment-Only Contracts.In this prospectus, all provisions applicable to Qualified Plans also apply to Investment-Only Contracts unless specifically stated otherwise. Roth IRA - An annuity contract which qualifies for favorable tax treatment under Section 408A of the Internal Revenue Code. SEC - Securities and Exchange Commission. SEP IRA - An annuity contract which qualifies for favorable tax treatment under Section 408(k) of the Internal Revenue Code. Simple IRA - An annuity contract which qualifies for favorable tax treatment under Section 408(p) of the Internal Revenue Code. Sub-accounts - Divisions of the variable account for which accumulation units and annuity units are separately maintained – each sub-account corresponds to a single underlying mutual fund. Valuation date - Each day the New York Stock Exchange is open for business, or any other day during which there is a sufficient degree of trading of underlying mutual fund shares such that the current net asset value of accumulation units or annuity units might be materially affected.Values of the variable account are determined as of the close of the New York Stock Exchange which generally closes at 4:00 p.m. Eastern Time, but may close earlier on certain days and as conditions warrant. Valuation period - The period of time commencing at the close of a valuation date and ending at the close of the New York Stock Exchange for the next succeeding Valuation Date. Variable account - Nationwide Variable Account-II, a separate account of Nationwide that contains variable account allocations.The variable account is divided into Sub-accounts, each of which invests in shares of a separate underlying mutual fund. You - In this prospectus, “you” means the Contract Owner and/or joint Contract Owner. 3 Table of Contents Page Glossary of Special Terms Contract Expenses 6 Underlying Mutual Fund Annual Expenses 7 Example 7 Synopsis of the Contracts 9 Purpose of the Contract Charges and Expenses Annuity Payments Taxation Ten Day Free Look Condensed Financial Information 10 Financial Statements 10 Nationwide Life Insurance Company 10 Nationwide Investment Services Corporation 10 Charles Schwab and Co., Inc. 10 Investing in the Contract 10 The Variable Account and Underlying Mutual Funds Guaranteed Term Options The Contract in General 12 Distribution, Promotional and Sales Expenses Underlying Mutual Fund Payments Profitability Standard Charges and Deductions 13 Mortality and Expense Risk and Administrative Charges Excess Withdrawal Charge Sales Charges Variable Account Charge Premium Taxes Short-Term Trading Fees Optional Contract Benefits, Charges and Deductions 16 Death Benefit Options Lifetime Income Option Spousal Continuation Benefit Income Benefit Investment Options Ownership and Interests in the Contract 24 Contract Owner Joint Owner Contingent Owner Annuitant Contingent Annuitant Co-Annuitant Joint Annuitant Beneficiary and Contingent Beneficiary Changes to the Parties to the Contract Operation of the Contract 25 Minimum Initial and Subsequent Purchase Payments Pricing Allocation of Purchase Payments Determining the Contract Value Transfer Requests Transfer Restrictions Transfers Prior to Annuitization Transfers After Annuitization Right to Examine and Cancel 28 4 Table of Contents (continued) Page Surrender (Redemption) Prior to Annuitization 28 Partial Surrenders (Partial Redemptions) Full Surrenders (Full Redemptions) Surrender (Redemption) After Annuitization 29 Assignment 29 Contract Owner Services 29 Asset Rebalancing Dollar Cost Averaging Systematic Withdrawals Nationwide Allocation Architect Death Benefits 32 Death of Contract Owner Death of Annuitant Death of Contract Owner/Annuitant Death Benefit Payment Death Benefit Calculations Spousal Protection Feature Annuity Commencement Date 34 Annuitizing the Contract 34 Annuitization Date Annuitization Fixed Annuity Payments Variable Annuity Payments Frequency and Amount of Annuity Payments Annuity Payment Options 35 Annuity Payment Options for Contracts with Total Purchase Payments Less Than or Equal to $2,000,000 Annuity Payment Options for Contracts with Total Purchase Payments Greater Than $2,000,000 Statements and Reports 36 Legal Proceedings 37 Table of Contents of Statement of Additional Information 40 Appendix A: Underlying Mutual Funds 41 Appendix B: Condensed Financial Information 47 Appendix C: Contract Types and Tax Information 48 5 Contract Expenses The following tables describe the fees and expenses that you will pay when buying, owning, or surrendering the Contract. The first table describes the fees and expenses you will pay at the time the Contract is purchased, surrendered, or when cash value is transferred between investment options. Contract Owner Transaction Expenses Sales ChargesNone Maximum Premium Tax Charge (as a percentage of purchase payments)5%1 Nationwide does not assess the followingcharge, but it is seekingan order pursuant to section 6(c) of the Investment Company Act of 1940 for exemptive relief in order to implement the charge on the later of the date the Securities and Exchange Commission approves Nationwide's application for exemptive relief or June 1, 2008. Maximum Excess Withdrawal Charge (as a percentage of purchase payments surrendered)5% Range of Excess Withdrawal Charge over time: Number of Completed Years from Date of Purchase Payment012 3 4 5 Excess Withdrawal Charge Percentage When L.Inc 7 is Elected5%5% 4% 3% 2% 0% Excess Withdrawal Charge Percentage When L.Inc 5 is Elected5%4%3% 2% 1% 0% The next table describes the fees and expenses that a contract owner will pay periodically during the life of the contract (not including underlying mutual fund fees and expenses). Recurring Contract Expenses Variable Account Annual Expenses (annualized rate of total variable account charges as a percentage of the daily net assets)2 Mortality and Expense Risk Charge 0.45% Administrative Charge 0.20% Optional Riders (annualized rate of total variable account charges as a percentage of the daily net assets): Death Benefit Options (eligible applicants must purchase one) Return of Premium Death Benefit Option Total Variable Account Charges (including this option only) 0.10% 0.75% One-Year Enhanced Death Benefit Option Total Variable Account Charges (including this option only) 0.20% 0.85% Return of Contract Value Death Benefit Option (only available if Lifetime Income Option is elected.) Total Variable Account Charges (including this option only) None 0.65%3 Additional Optional Riders (deducted annually, as a percentage of the Current Income Benefit Base)4 5% Lifetime Income Option (available in New York only) 1.00%5 7% Lifetime Income Option (not available in New York) 1.00%6 Spousal Continuation Benefit 0.30%7 Summary of Maximum Contract Expenses Administrative Charge 0.20% Mortality and Expense Risk Charge 0.45% One-Year Enhanced Death Benefit Option 0.20% Maximum Possible Total Variable Account Charges 0.85% 6 Underlying Mutual Fund Annual Expenses The next table shows the minimum and maximum total operating expenses, as of December 31, 2006, charged (before any waivers or reimbursements) by the underlying mutual funds periodically during the life of the contract.The table does not reflect Short-Term Trading Fees.More detail concerning each underlying mutual fund’s fees and expenses, including waivers and reimbursements, is contained in the prospectus for each underlying mutual fund. Total Annual Underlying Mutual Fund Operating Expenses Minimum Maximum (expenses that are deducted from underlying mutual fund assets, including management fees, distribution (12b-1) fees, and other expenses, as a percentage of the underlying mutual fund's average net assets) 0.46% 11.49% The minimum and maximum underlying mutual fund operating expenses indicated above do not reflect voluntary or contractual reimbursements and/or waivers applied to some underlying mutual funds.Therefore, actual expenses could be lower.Refer to the underlying mutual fund prospectuses for specific expense information. Example We have provided two Example tables.The first reflects example figures based upon no assessment of an Excess Withdrawal Charge, and the second reflects figures that are based upon the implementation of the Excess Withdrawal Charge.Theseexamplesare intended to help contract owners compare the cost of investing in the contract with the cost of investing in other variable annuity contracts.These costs include contract owner transaction expenses, contract fees, variable account annual expenses, and underlying mutual fund fees and expenses.The Example does not reflect premium taxes or Short-Term Trading Fees which, if reflected, would result in higher expenses. The Example assumes: · a $25,000 investment in the contract for the time periods indicated; · a 5% return each year; · the maximum and the minimum fees and expenses of any of the underlying mutual funds; and · the total variable account charges associated with the most expensive combination of optional benefits (0.85%). · Election of the 7% Lifetime Income Option and Spousal Continuation Benefit. · The Current Income Benefit Base equals $25,000. For those contracts that do not elect the most expensive combination of optional benefits, the expenses would be lower. Example without an Excess Withdrawal Charge If you surrender your Contract at the end of the applicable time period If you do not surrender your Contract If you annuitize your Contract at the end of the applicable time period 1 Yr. 3 Yrs. 5 Yrs. 10 Yrs. 1 Yr. 3 Yrs. 5 Yrs. 10 Yrs. 1 Yr. 3 Yrs. 5 Yrs. 10 Yrs. Maximum Total Underlying Mutual Fund Operating Expenses (11.49%) 3,581 9,771 14,862 23,973 3,581 9,771 14,862 23,973 * 9,771 14,862 23,973 Minimum Total Underlying Mutual Fund Operating Expenses (0.46%) 685 2,102 3,584 7,592 685 2,102 3,584 7,592 * 2,102 3,584 7,592 Example with an Excess Withdrawal Charge If you surrender your Contract at the end of the applicable time period If you do not surrender your Contract If you annuitize your Contract at the end of the applicable time period 1 Yr. 3 Yrs. 5 Yrs. 10 Yrs. 1 Yr. 3 Yrs. 5 Yrs. 10 Yrs. 1 Yr. 3 Yrs. 5 Yrs. 10 Yrs. Maximum Total Underlying Mutual Fund Operating Expenses (11.46%) 4,706 10,446 14,862 23,973 3,581 9,771 14,862 23,973 * 9,771 14,862 23,973 Minimum Total Underlying Mutual Fund Operating Expenses (0.46%) 1,810 2,777 3,584 7,592 685 2,102 3,584 7,592 * 2,102 3,584 7,592 *Contracts sold under this prospectus do not permit annuitization in the first or second contract years. 1 Nationwide will charge between 0% and 5% of purchase payments for premium taxes levied by state or government entities. 7 2 These charges apply only to sub-account allocations.They do not apply to allocations made to the Guaranteed Term Options.They are charged on a daily basis at the annualized rate noted above. 3 The charge associated with the Lifetime Income Option is assessed annually, based on the Current Income Benefit Base. 4 For information about how the Current Income Benefit Base is calculated see “Determination of the Income Benefit Base Prior to the First Surrender” later in this prospectus. 5 The maximum charge associated with the Lifetime Income Option is 1.00% of the Current Income Benefit Base.Currently, the charge associated with the 5% Lifetime Income Option is equal to 0.60% of the Current Income Benefit Base.More information about the Current Income Benefit Base can be found in the "Lifetime Income Option" section of this prospectus. 6 The maximum charge associated with the Lifetime Income Option is 1.00% of the Current Income Benefit Base.Currently, the charge associated with the 7% Lifetime Income Option is equal to 0.70% of the Current Income Benefit Base.More information about the Current Income Benefit Base can be found in the "Lifetime Income Option" section of this prospectus. 7 The Spousal Continuation Benefit is only available for election if and when either the 5% or the 7% Lifetime Income Option are elected.Concurrently, the charge associated with the Spousal Continuation Benefit is 0.15% of the Current Income Benefit Base. 8 Synopsis of the Contracts The contracts described in this prospectus are individual flexible purchase payment contracts. The contracts can be categorized as: · Charitable Remainder Trusts; · Individual Retirement Annuities; · Investment-Only Contracts (Qualified Plans); · Non-Qualified Contracts; · Roth IRAs; · SEP IRAs; · Simple IRAs; and For more detailed information with regard to the differences in contract types, please see Appendix C: Contract Types and Tax Information later in this prospectus. This contract is not designed for and does not support active trading strategies.In order to protect investors in this contract that do not utilize such strategies, Nationwide may initiate certain exchange offers intended to provide contract owners that meet certain criteria with an alternate variable annuity designed to accommodate active trading. Purpose of the Contract The annuity described in this prospectus is intended to provide benefits to a single individual and his/her beneficiaries.It is not intended to be used: · by institutional investors; · in connection with other Nationwide contracts that have the same annuitant; or · in connection with other Nationwide contracts that have different annuitants, but the same contract owner. By providing these annuity benefits, Nationwide assumes certain risks.If Nationwide determines that the risks it intended to assume in issuing the contract have been altered by misusing the contract as described above, Nationwide reserves the right to take any action it deems necessary to reduce or eliminate the altered risk, including, but not limited to, rescinding the contract and returning the contract value (less any market value adjustment).Nationwide also reserves the right to take any action it deems necessary to reduce or eliminate altered risk resulting from materially false, misleading, incomplete or otherwise deficient information provided by the contract owner. Charges and Expenses Mortality and Expense Risk and Administrative Charges Nationwide deducts a Mortality and Expense Risk Charge and an Administrative Charge from the variable account.The Mortality and Expense Risk Charge is computed on a daily basis and is equal to an annualized rate of 0.45% of the daily net assets of the variable account.The Administrative Charge is computed on a daily basis and is equal to an annualized rate of 0.20% of the daily net assets of the variable account. Excess Withdrawal Charge Nationwide does not deduct a sales charge from purchase payments upon deposit into the contract.However, on the later of the date the Securities and Exchange Commission approves Nationwide Insurance's application for an order pursuant to section 6(c) of the Investment Company Act of 1940 or June 1, 2008, Nationwide may deduct an Excess Withdrawal Charge if any amount is withdrawn from the contract.The Excess Withdrawal Charge is a charge that we assess in order to recoup the costs associated with hedging activities we use in order to pay for your Guaranteed Lifetime Withdrawals under this Contract.The amount of the Excess Withdrawal Charge will not exceed 5% of purchase payments surrendered. Death Benefit Options Three death benefit options are available under the contract at the time of application: · the Return of Premium Death Benefit Option (0.10%); · the One-Year Enhanced Death Benefit Option (0.20%); or · the Return of Contract Value Death Benefit (offered at no additional charge; only available if the Lifetime Income Option is elected). Charges associated with the Return of Premium Death Benefit Option and the One-Year Enhanced Death Benefit Option will be assessed as a percentage of the daily net assets of the variable account.There is no charge for the Return of Contract Value Death Benefit Option. For more information about the optional death benefits, please see "Death Benefit Calculations" later in this prospectus. Lifetime Income Options 7% Lifetime Income Option The 7% Lifetime Income Option may only be elected at the time of application.The primary contract owner (or the primary annuitant in the case of a non-natural contract owner) must be between age 45 and 85 at the time of application. If the applicant elects the 7% Lifetime Income Option, Nationwide will deduct an annual charge not to exceed 1.00% of the Current Income Benefit Base, which is the amount upon which the annual benefit is based.The current charge for the 7% Lifetime Income Option is 0.70% of the Current Income Benefit Base.The charge is deducted on each contract anniversary and is taken from the Sub-accounts proportionally based on contract allocations at the time the charge is deducted. 5% Lifetime Income Option The 5% Lifetime Income Option may only be elected at the time of application, and is only available in the state of New York.The primary contract owner (or the primary annuitant in the case of a non-natural contract owner) must be between age 45 and 85 at the time of application. If the applicant elects the 5% Lifetime Income Option, Nationwide will deduct an annual charge not to exceed 1.00% of the Current Income Benefit Base, which is the amount upon 9 which the annual benefit is based.The current charge for the 5% Lifetime Income Option is 0.60% of the Current Income Benefit Base.The charge is deducted on each contract anniversary and is taken from the Sub-accounts proportionally based on contract allocations at the time the charge is deducted. For more information about the benefits provided by either option, please see the "Lifetime Income Option" provision later in this prospectus. Spousal Continuation Benefit The Spousal Continuation Benefit is only available if a Lifetime Income Option is elected and must be elected at the time of application.The contract owner’s spouse (or the primary annuitant’s spouse in the case of a non-natural contract owner) must be between age 45 and 85 at the time of application.If the contract owner or applicant elects the Spousal Continuation Benefit, Nationwide will deduct an additional annual charge of 0.15% of the Current Income Benefit Base.The charge is deducted at the same time and in the same manner as the Lifetime Income Option charge. For more information about this option, please see the "Spousal Continuation Benefit" provision later in this prospectus. Charges for Optional Benefits The charges associated with optional benefits are only assessed prior to annuitization. Annuity Payments Annuity payments begin on the annuitization date and will be based on the annuity payment option chosen prior to annuitization.Annuity payments will generally be received within 7 to 10 days after each annuity payment date. Taxation How a contract is taxed depends on the type of contract issued and the purpose for which the contract is purchased.Nationwide will charge against the contract any premium taxes levied by any governmental authority (see "Federal Tax Considerations" in Appendix C: Contract Types and Tax Information and "Premium Taxes"). Ten Day Free-look Under state insurance laws, you have the right, during a limited period of time, to examine your contract and decide if you want to keep it or cancel it.This right is referred to as your “free look” right.The length of this time period depends on the law of your state, and may vary depending on whether your purchase is a replacement or not.Check your contract for more details about your free look right. Condensed Financial Information The value of an accumulation unit is determined on the basis of changes in the per share value of the underlying mutual funds and the assessment of variable account charges which may vary from contract to contract (for more information on the calculation of accumulation unit values, see "Determining Variable Account Value – Valuing an Accumulation Unit").Since this annuity contract was first available for sale on February 15, 2008, there are no accumulation unit values available. Financial Statements Financial statements for the variable account and the consolidated financial statements for Nationwide Life Insurance Company are located in the Statement of Additional Information.A current Statement of Additional Information may be obtained, without charge, by contacting Nationwide’s home office at the telephone number listed on page 1 of this prospectus. Nationwide Life Insurance Company Nationwide is a stock life insurance company organized under Ohio law in March 1929, with its home office at One Nationwide Plaza, Columbus, Ohio 43215.Nationwide is a provider of life insurance, annuities and retirement products.It is admitted to do business in all states, the District of Columbia and Puerto Rico. Nationwide is a member of the Nationwide group of companies.Nationwide Mutual Insurance Company and Nationwide Mutual Fire Insurance Company (the "Companies") are the ultimate controlling persons of the Nationwide group of companies.The Companies were organized under Ohio law in December 1925 and 1933 respectively.The Companies engage in a general insurance and reinsurance business, except life insurance. Nationwide Investment Services Corporation The contracts are distributed by the general distributor, Nationwide Investment Services Corporation ("NISC"), One Nationwide Plaza, Columbus, Ohio 43215.NISC is a wholly owned subsidiary of Nationwide. Charles Schwab & Co., Inc. The contracts are sold exclusively by representatives of Charles Schwab & Co., Inc., ("Schwab") Charles Schwab Insurance Services, P.O. Box 7666, San Francisco, California 94120-7666.Schwab is not affiliated with Nationwide or NISC. Investing in the Contract The Variable Account and Underlying Mutual Funds Nationwide Variable Account-II is a variable account that invests in the underlying mutual funds listed in Appendix A.Nationwide established the variable account on October 7, 1981 pursuant to Ohio law.Although the variable account is registered with the SEC as a unit investment trust pursuant to the Investment Company Act of 1940 ("1940 Act"), the SEC does not supervise the management of Nationwide or the variable account. Income, gains, and losses credited to, or charged against, the variable account reflect the variable account’s own investment experience and not the investment experience of Nationwide’s other assets.The variable account’s assets are held separately 10 from Nationwide’s assets and are not chargeable with liabilities incurred in any other business of Nationwide.Nationwide is obligated to pay all amounts promised to contract owners under the contracts. The variable account is divided into Sub-accounts, each corresponding to a single underlying mutual fund.Nationwide uses the assets of each sub-account to buy shares of the underlying mutual funds based on contract owner instructions. Each underlying mutual fund’s prospectus contains more detailed information about that fund.Prospectuses for the underlying mutual funds should be read in conjunction with this prospectus. Contract Owners receive underlying mutual prospectues when they make their initial Sub-account allocations and any time they change those allocations.Contract Owners can obtain prospectues for underlying funds at any other time by contacting Nationwide's Home Office at the phone number listed on page 1 of this prospectus. Underlying mutual funds in the variable account are NOT publicly traded mutual funds.They are only available as investment options in variable life insurance policies or variable annuity contracts issued by life insurance companies, or in some cases, through participation in certain qualified pension or retirement plans. The investment advisers of the underlying mutual funds may manage publicly traded mutual funds with similar names and investment objectives.However, the underlying mutual funds are NOT directly related to any publicly traded mutual fund.Contract owners should not compare the performance of a publicly traded fund with the performance of underlying mutual funds participating in the variable account.The performance of the underlying mutual funds could differ substantially from that of any publicly traded funds. The particular underlying mutual funds available under the contract may change from time to time.Specifically, underlying mutual funds or underlying mutual fund share classes that are currently available may be removed or closed off to future investment.New underlying mutual funds or new share classes of currently available underlying mutual funds may be added.Contract owners will receive notice of any such changes that affect their contract.Additionally, not all of the underlying mutual funds are available in every state. In the future, additional underlying mutual funds managed by certain financial institutions, brokerage firms or their affiliates may be added to the variable account.These additional underlying mutual funds may be offered exclusively to purchasing customers of the particular financial institution or brokerage firm, or through other exclusive distribution arrangements. Voting Rights Contract owners who have allocated assets to the underlying mutual funds are entitled to certain voting rights.Nationwide will vote contract owner shares at special shareholder meetings based on contract owner instructions.However, if the law changes and Nationwide is allowed to vote in its own right, it may elect to do so. Contract owners with voting interests in an underlying mutual fund will be notified of issues requiring the shareholders’ vote as soon as possible before the shareholder meeting.Notification will contain proxy materials and a form with which to give Nationwide voting instructions.Nationwide will vote shares for which no instructions are received in the same proportion as those that are received.What this means to you is that when only a small number of contract owners vote, each vote has a greater impact and may control the outcome. The number of shares which a contract owner may vote is determined by dividing the cash value of the amount they have allocated to an underlying mutual fund by the net asset value of that underlying mutual fund.Nationwide will designate a date for this determination not more than 90 days before the shareholder meeting. Material Conflicts The underlying mutual funds may be offered through separate accounts of other insurance companies, as well as through other separate accounts of Nationwide.Nationwide does not anticipate any disadvantages to this.However, it is possible that a conflict may arise between the interests of the variable account and one or more of the other separate accounts in which these underlying mutual funds participate. Material conflicts may occur due to a change in law affecting the operations of variable life insurance policies and variable annuity contracts, or differences in the voting instructions of the contract owners and those of other companies.If a material conflict occurs, Nationwide will take whatever steps are necessary to protect contract owners and variable annuity payees, including withdrawal of the variable account from participation in the underlying mutual fund(s) involved in the conflict. Substitution of Securities Nationwide may substitute, eliminate, or combine shares of another underlying mutual fund for shares already purchased or to be purchased in the future if either of the following occurs: (1) shares of a current underlying mutual fund are no longer available for investment; or (2) further investment in an underlying mutual fund is inappropriate. No substitution, elimination, or combination of shares may take place without the prior approval of the SEC. Guaranteed Term Options Guaranteed Term Options ("GTOs") are separate investment options under the contract.The minimum amount that may be allocated to a GTO is $1,000. Allocations to a Guaranteed Term Option are held in a separate account, established by Nationwide pursuant to Ohio law, to aid in the reserving and accounting for Guaranteed Term Option obligations.The separate account's assets are held separately from Nationwide's other assets and are not chargeable with liabilities incurred in any other business of Nationwide.However, the general assets of Nationwide are available for 11 the purpose of meeting the guarantees of any Guaranteed Term Option, subject to Nationwide's claims-paying ability.A Guaranteed Term Option prospectus should be read along with this prospectus. Guaranteed Term Options provide a guaranteed rate of interest over four different maturity durations: three (3), five (5), seven (7) or ten (10) years.Note:The guaranteed term may last for up to 3 months beyond the 3, 5, 7, or 10 year period since every guaranteed term will end on the final day of a calendar quarter. For the duration selected, Nationwide will declare a guaranteed interest rate. The guaranteed interest rate will be credited to amounts allocated to the Guaranteed Term Option(s) unless a distribution is taken before the maturity date.If a distribution occurs before the maturity date, the amount distributed will be subject to a market value adjustment.A market value adjustment can increase or decrease the amount distributed depending on fluctuations in constant maturity treasury rates.No market value adjustment will be applied if Guaranteed Term Option allocations are held to maturity. Because a market value adjustment can affect the value of a distribution, its effects should be carefully considered before surrendering or transferring from Guaranteed Term Options.Please refer to the prospectus for the Guaranteed Term Options for further information. Guaranteed Term Options are available only during the accumulation phase of a contract.They are not available after the annuitization date.In addition, Guaranteed Term Options are not available for use with Asset Rebalancing, Dollar Cost Averaging, or Systematic Withdrawals. Guaranteed Term Options may not be available in every state. The Contract in General Variable annuities are complex investment products with unique benefits and advantages that may be particularly useful in meeting long-term savings and retirement needs.There are costs and charges associated with these benefits and advantages – costs and charges that are different, or do not exist at all, within other investment products.With help from a Schwab representative, investors are encouraged to compare and contrast the costs and benefits of the variable annuity described in this prospectus against those of other investment products, especially other variable annuity products offered through Charles Schwab & Co., Inc.This process of comparison and analysis should aid in determining whether the purchase of the contract described in this prospectus is consistent with your investment objectives, risk tolerance, investment time horizon, marital status, tax situation and other personal characteristics and needs.Not all benefits, programs, features and investment options described in this prospectus are available or approved for use in every state. In order to comply with the USA Patriot Act and rules promulgated thereunder, Nationwide has implemented procedures designed to prevent contracts described in this prospectus from being used to facilitate money laundering or the financing of terrorist activities. If this contract is purchased to replace another variable annuity, be aware that the mortality tables used to determine the amount of annuity payments may be less favorable than those in the contract being replaced. These contracts are offered exclusively through Schwab.Schwab is not responsible for the guarantees under the contracts.Guarantees under the contracts are the sole responsibility of Nationwide. Investors who purchase the variable annuity described in this prospectus may be eligible to apply the contract value to the total amount of the investor's household assets maintained at Schwab.If the total amount of the investor's household assets at Schwab meet certain predetermined breakpoints, the investor may be eligible for certain fee reductions or other related benefits offered by Schwab.All terms and conditions regarding the fees and account types eligible for such consideration are determined by Schwab.Charges and expenses of the variable annuity contract described in this prospectus are NOT subject to reduction or waiver by Schwab.Please consult a Schwab representative for more information. In general, deferred variable annuities are long-term investments; they are not intended as short-term investments.Accordingly, Nationwide has designed the contract to offer features, pricing, and investment options that encourage long-term ownership.It is very important that contract owners and prospective contract owners understand all the costs associated with owning a contract, and if and how those costs change during the lifetime of the contract.Contract and optional charges may not be the same in later contract years as they are in early contract years.The various contract and optional benefit charges are assessed in order to compensate Nationwide for administrative services, distribution and operational expenses, and assumed actuarial risks associated with the contract. Following is a discussion of some relevant factors that may be of particular interest to prospective investors. Distribution, Promotional and Sales Expenses Nationwide pays commissions to Schwab for selling the contracts.The maximum gross commission that Nationwide will pay on the sale of the contracts is 0.60%.Nationwide may also, instead of a premium-based commission, pay an asset-based commission (sometimes referred to as "trails" or "residuals"), or a combination of the two. Underlying Mutual Fund Payments Nationwide’s Relationship with the Underlying Mutual Funds The underlying mutual funds incur expenses each time they sell, administer, or redeem their shares.The variable account aggregates contract owner purchase, redemption, and transfer requests and submits net or aggregated purchase/redemption requests to each underlying mutual fund daily.The variable account (not the contract owners) is the underlying mutual fund shareholder.When the variable account aggregates transactions, the underlying mutual fund does not incur the expense of processing individual transactions it would normally incur if it sold its shares directly to the public.Nationwide incurs these expenses instead. 12 Nationwide also incurs the distribution costs of selling the contract (as discussed above), which benefit the underlying mutual funds by providing contract owners with sub-account options that correspond to the underlying mutual funds. An investment adviser or sub-adviser of an underlying mutual fund or its affiliates may provide Nationwide or its affiliates with wholesaling services that assist in the distribution of the contract and may pay Nationwide or its affiliates to participate in educational and/or marketing activities.These activities may provide the adviser or sub-adviser (or their affiliates) with increased exposure to persons involved in the distribution of the contract. Types of Payments Nationwide Receives In light of the above, the underlying mutual funds and their affiliates make certain payments to Nationwide or its affiliates (the “payments”).The amount of these payments is typically based on a percentage of assets invested in the underlying mutual funds attributable to the contracts and other variable contracts Nationwide and its affiliates issue, but in some cases may involve a flat fee.These payments may be used by Nationwide for any corporate purpose, which include reducing the prices of the contracts, paying expenses that Nationwide or its affiliates incur in promoting, marketing, and administering the contracts and the underlying mutual funds, and achieving a profit. Nationwide or its affiliates receive the following types of payments: · Underlying mutual fund 12b-1 fees, which are deducted from underlying mutual fund assets; · Sub-transfer agent fees or fees pursuant to administrative service plans adopted by the underlying mutual fund, which may be deducted from underlying mutual fund assets; and · Payments by an underlying mutual fund’s adviser or sub-adviser (or its affiliates).Such payments may be derived, in whole or in part, from the advisory fee, which is deducted from underlying mutual fund assets and is reflected in mutual fund charges. Furthermore, Nationwide benefits from assets invested in Nationwide’s affiliated underlying mutual funds (i.e., Nationwide Variable Insurance Trust) because its affiliates also receive compensation from the underlying mutual funds for investment advisory, administrative, transfer agency, distribution, and/or other services.Thus, Nationwide may receive more revenue with respect to affiliated underlying mutual funds than unaffiliated underlying mutual funds. Nationwide took into consideration the anticipated payments from the underlying mutual funds when it determined the charges imposed under the contracts (apart from fees and expenses imposed by the underlying mutual funds).Without these payments, Nationwide would have imposed higher charges under the contract. Amount of Payments Nationwide Receives For the year ended December 31, 2006, the underlying mutual fund payments Nationwide and its affiliates received from the underlying mutual funds did not exceed 0.65% (as a percentage of the average daily net assets invested in the underlying mutual funds) offered through this contract or other variable contracts that Nationwide and its affiliates issue.Payments from investment advisers or subadvisers to participate in educational and/or marketing activities have not been taken into account in this percentage. Most underlying mutual funds or their affiliates have agreed to make payments to Nationwide or its affiliates, although the applicable percentages may vary from underlying mutual fund to underlying mutual fund and some may not make any payments at all.Because the amount of the actual payments Nationwide and its affiliates receive depends on the assets of the underlying mutual funds attributable to the contract, Nationwide and its affiliates may receive higher payments from underlying mutual funds with lower percentages (but greater assets) than from underlying mutual funds that have higher percentages (but fewer assets). For additional information related to amount of payments Nationwide receives, go to www.nationwide.com. Identification of Underlying Mutual Funds Nationwide may consider several criteria when identifying the underlying mutual funds, including some or all of the following:investment objectives, investment process, investment performance, risk characteristics, investment capabilities, experience and resources, investment consistency, and fund expenses.Another factor Nationwide considers during the identification process is whether the underlying mutual fund’s adviser or sub-adviser is one of Nationwide's affiliates or whether the underlying mutual fund, its adviser, its sub-adviser(s), or an affiliate will make payments to Nationwide or its affiliates. There may be underlying mutual funds with lower fees, as well as other variable contracts that offer underlying mutual funds with lower fees.A potential purchaser should consider all of the fees and charges of the contract in relation to its features and benefits when making the decision to invest.Please note that higher contract and underlying mutual fund fees and charges have a direct effect on investment performance. Profitability Nationwide does consider profitability when determining the charges in the contract.In early contract years, Nationwide does not anticipate earning a profit, since that is a time when administrative and distribution expenses are typically higher.Nationwide does, however, anticipate earning a profit in later contract years.In general, Nationwide's profit will be greater the higher the investment return and the longer the contract is held. Standard Charges and Deductions Sales Charges There are no sales charges assessed upon purchase payments or surrenders from the contract. 13 Administrative Charge The Administrative Charge compensates Nationwide for the administrative costs associated with providing Contract benefits to you.This includes preparing the prospectus and Contract, statements, annual reports, legal and accounting fees, and other related expenses. This charge is computed on a daily basis and is equal to an annualized rate of 0.20% of the daily net assets of the Variable Account.Nationwide deducts this charge from the Variable Account.Nationwide may profit from this charge, which may be used to pay for Contract distribution costs. Mortality and Expense Risk Charge The Mortality and Expense Risk Charge compensates Nationwide for expenses for providing insurance benefits under the Contract and expenses to distribute, issue and maintain annuity contracts, as well as compensating Nationwide for investment risk and longevity risk. This charge is computed on a daily basis and is equal to an annualized rate of 0.45% of the daily net assets of the Variable Account.Nationwide deducts this charge from the Variable Account.If the Mortality and Expense Risk Charge is insufficient to cover actual expenses, Nationwide bears the loss.Nationwide may profit from this charge, which may be used to pay for Contract distribution costs. Excess Withdrawal Charge If you have elected a Lifetime Income Option on the later of the date the Securities and Exchange Commission approves Nationwide's application for an order pursuant to section 6(c) of the Investment Company Act of 1940 or June 1, 2008, an Excess Withdrawal Charge is applicable to your contract.The Excess Withdrawal Charge is a charge that we assess in order to recoup the costs associated with hedging activities we use in order to pay for your Guaranteed Lifetime Withdrawals under this Contract.You will only be assessed this charge in certain situations as described later in this section.We may realize a profit from this charge. If you take withdrawals in excess of the 10% withdrawal privilege described later in this section, we may assess this charge.The Excess Withdrawal Charge will not be greater than 5% of the purchase payments that are withdrawn. The Excess Withdrawal Charge applies as follows: Excess Withdrawal Charge (as a percentage of purchase payments) for L.Inc 7 Number of Completed Years Since We Received Purchase Payment 0 1 2 3 4 5 Excess Withdrawal Charge Percentage 5% 5% 4% 3% 2% 0% Note: Some states may require lower Excess Withdrawal Charges.See the Excess Withdrawal percentage for L.Inc 5 under the Contract Expense section on page 6.Please refer to your Contract or investment advisor for state specific information. The Excess Withdrawal Charge is calculated by multiplying: Excess Withdrawal Charge Percentage X Withdrawal amount greater than the 10% withdrawal privilege and subject to the Excess Withdrawal Charge Withdrawals are considered to come first from the oldest purchase payment made to the Contract, followed by the next oldest payment and so forth.Earnings are not subject to an Excess Withdrawal Charge, but they may not be distributed prior to distributing all purchase payments.(For tax purposes, a withdrawal is usually treated as a withdrawal of earnings first). When will the Excess Withdrawal Charge not be assessed? At any time during the accumulation phase (the time prior to annuitization) of your Contract, you may withdraw, without an Excess Withdrawal Charge, the greater of: (1) 10% of the net difference of purchase payments that are subject to an Excess Withdrawal Charge less purchase payments withdrawn that were subject to Excess Withdrawal Charge; or (2) any amount withdrawn to meet minimum distribution requirements for this Contract under the Internal Revenue Code. For example, assume a scenario whereby the purchase payment equals 100,000 and the initial free withdrawal (“w/d”) equals 10,000 (note that EWC means Excess Withdrawal Charge) Withdrawal in year 115,000 Less free withdrawal10,000 Premium w/d subject to EWC5,000 Withdrawal in year 215,000 Less free withdrawal 9,500 0.10* (100,000 – 5,000) Premium w/d subject to EWC Since the withdrawal exceeded the free withdrawal amount, the free withdrawal amount available decreases. The 10% withdrawal privilege is not cumulative.This means that any amount under the 10% withdrawal privilege not taken during any given Contract year cannot be carried over in a subsequent Contract year. Additionally, you will not be subject to an Excess Withdrawal Charge: 14 (1) Upon annuitization of Contracts that have been in force for at least 2 years; or (2) Upon payment of a death benefit; or (3) On withdrawals of purchase payments that have been deposited for at least five years prior to the withdrawal date. Will the Excess Withdrawal Charge be different for a partial withdrawal and a full withdrawal of the Contract? Yes, we will waive the Excess Withdrawal Charge for partial withdrawals if the withdrawal is 10% or less of the net difference of purchase payments subject to an Excess Withdrawal Charge minus withdrawals that were subject to an Excess Withdrawal Charge; or any amount withdrawn to meet minimum distribution requirements under the Internal Revenue Code.Additionally, if you elect to take a partial withdrawal,we will deduct the charge from the remaining Contract Value. If you elect to take a full withdrawal in the first five years of your contract, we will assess an Excess Withdrawal Charge on the entire amount surrendered, as permitted by state law.We define a full withdrawal as: · Multiple withdrawals taken within a one year period that depletes the entire Contract Value; or · Any single withdrawal of 90% or more of the Contract Value. Are there tax consequences if I take withdrawals from my Contract? All or a portion of any withdrawals may be subject to federal income taxes.If you are less than 59 ½ and you take withdrawals from your Contract, you may be subject to an additional 10% penalty tax.For additional information, please consult with your tax advisor. Premium Taxes Nationwide will charge against the contract value any premium taxes levied by a state or other government entity.Premium tax rates currently range from 0% to 5%.This range is subject to change.The method used to assess premium tax will be determined by Nationwide at its sole discretion in compliance with state law. If applicable, Nationwide will deduct premium taxes from the contract either at: ● the time the contract is surrendered; ● annuitization; or ● such earlier date as Nationwide becomes subject to premium taxes. Premium taxes may be deducted from death benefit proceeds. Short-Term Trading Fees Some underlying mutual funds may assess (or reserve the right to assess) a short-term trading fee in connection with transfers from a sub-account that occur within 60 days after the date of allocation to the sub-account. Short-term trading fees are intended to compensate the underlying mutual fund (and contract owners with interests allocated in the underlying mutual fund) for the negative impact on fund performance that may result from frequent, short-term trading strategies.Short-term trading fees are not intended to affect the large majority of contract owners not engaged in such strategies. Any short-term trading fee assessed by any underlying mutual fund available in conjunction with the contracts described in this prospectus will equal 1% of the amount determined to be engaged in short-term trading.Short-term trading fees will only apply to those Sub-accounts corresponding to underlying mutual funds that charge such fees (see the underlying mutual fund prospectus).Any short-term trading fees paid are retained by the underlying mutual fund, not by Nationwide, and are part of the underlying mutual fund’s assets.Contract owners are responsible for monitoring the length of time allocations are held in any particular underlying mutual fund.Nationwide will not provide advance notice of the assessment of any applicable short-term trading fee. If a short-term trading fee is assessed, the underlying mutual fund will charge the variable account 1% of the amount determined to be engaged in short-term trading.The variable account will then pass the short-term trading fee on to the specific contract owner that engaged in short-term trading by deducting an amount equal to the short-term trading fee from that contract owner’s sub-account value.All such fees will be remitted to the underlying mutual fund; none of the fee proceeds will be retained by Nationwide or the variable account. When multiple purchase payments (or exchanges) are made to a sub-account that is subject to short-term trading fees, transfers will be considered to be made on a first in/first out (FIFO) basis for purposes of determining short-term trading fees.In other words, units held the longest time will be treated as being transferred first, and units held for the shortest time will be treated as being transferred last. Some transactions are not subject to the short-term trading fees.Transactions that are not subject to short-term trading fees include: · scheduled and systematic transfers, such as Dollar Cost Averaging, Asset Rebalancing, and Systematic Withdrawals; · surrenders; · surrenders of annuity units to make annuity payments; · surrenders of accumulation units to pay a death benefit; or · transfers made upon annuitization of the contract. New share classes of certain currently available underlying mutual funds may be added as investment options under the 15 contracts.These new share classes may require the assessment of short-term trading or redemption fees.When these new share classes are added, new purchase payment allocations and exchange reallocations to the underlying mutual funds in question may be limited to the new share class. Optional Contract Benefits, Charges and Deductions For an additional charge, the following optional benefits are available to contract owners.Not all optional benefits are available in every state.Unless otherwise indicated: (1) optional benefits must be elected at the time of application; (2) optional benefits, once elected, may not be terminated; and (3) the charges associated with the optional benefits will be assessed until annuitization. Death Benefit Options For an additional charge, the contract owner must elect one of three death benefit options.The charges associated with the Return of Premium Death Benefit Option and the One-Year Enhanced Death Benefit Option will be assessed until annuitization and are assessed on variable account allocations only.There are no charges for the Return of Contract Value Death Benefit Option. Return of Premium Death Benefit Option For an additional charge at an annualized rate of 0.10% of the daily net assets of the Variable Account, applicants may elect the Return of Premium Death Benefit Option.Generally, if the annuitant dies before the annuitization date, the death benefit will be the greater of: (1) the contract value as of the date that Nationwide receives all the information necessary to pay the death benefit; or (2) the total of all purchase payments, less an adjustment for amounts surrendered. The contract value in item (1) above may include a market value adjustment for any amounts allocated to a Guaranteed Term Option. The adjustment for amounts surrendered will reduce item (2) above in the same proportion that the contract value was reduced on the date(s) of the partial surrender(s). For contracts that have elected this option, if the total of all purchase payments made to this contract is greater than $3,000,000, the death benefit will be adjusted as described in the "Death Benefit Calculations" provision on page 32. Nationwide may realize a profit from the charge assessed for this option. The Return of Premium Death Benefit Option also includes the Spousal Protection Feature, which allows a surviving spouse to continue the contract while receiving the economic benefit of the death benefit upon the death of the other spouse.Please see "Spousal Protection Feature" later in this prospectus. One-Year Enhanced Death Benefit Option For an additional charge at an annualized rate of 0.20% of the daily net assets of the Variable Account, applicants for contracts with annuitants who are age 80 or younger at the time of application may elect the One-Year Enhanced Death Benefit Option.Generally, if the annuitant dies before the annuitization date, the death benefit will be the greastest of: (1) the contract value as of the date that Nationwide receives all the information necessary to pay the death benefit; (2) the total of all purchase payments, less an adjustment for amounts surrendered; or (3) the highest contract value on any contract anniversary prior to the annuitant's 86th birthday, less an adjustment for amounts subsequently surrendered, plus purchase payments received after that contract anniversary. The Contract Value in items (1) and (3) above may include a market value adjustment for any amounts allocated to a Guaranteed Term Option. The adjustment for amounts surrendered will reduce items (2) and (3) above in the same proportion that the Contract Value was reduced on the date(s) of the partial surrender(s). For contracts that have elected this option, if the total of all purchase payments made to this contract is greater than $3,000,000, the death benefit will be adjusted as described in the "Death Benefit Calculations" provision on page 32. Nationwide may realize a profit from the charge assessed for this option. The One-Year Enhanced Death Benefit Option also includes the Spousal Protection Feature, which allows a surviving spouse to continue the contract while receiving the economic benefit of the death benefit upon the death of the other spouse.Please see "Spousal Protection Feature" later in this prospectus. Return of Contract Value Death Benefit Option For no additioanl charge, applicants that elect a Lifetime Income Option may elect the Return of Contract Value Death Benefit Option.If the annuitant dies before the annuitization date, the death benefit will equal the contract value as of the date Nationwide receives all the information necessary to pay the death benefit.The Contract Value may include a market value adjustment for any amounts allocated to a Guaranteed Term Option.In lieu of the Return of Contract Value Death Benefit, an applicant may elect either the Return of Premium Death Benefit Option or the One-Year Enhanced Death Benefit Option option at the time of application. 7% Lifetime Income Option The 7% Lifetime Income Option provides for lifetime withdrawals, up to a certain amount each year, even after the contract value is zero.The age of the person upon which the benefit depends (the “determining life”) must be between 45 and 85 years old at the time the Lifetime Income Option is 16 elected.For most contracts, the determining life is that of the primary contract owner.For those contracts where the contract owner is a non-natural person, for purposes of this option, the determining life is that of the primary annuitant, and all references in this option to “contract owner” shall mean primary annuitant.The determining life may not be changed. The 7% Lifetime Income Option may only be elected at the time of application. The 7% Lifetime Income Option is not available in the state of New York.Once this option is elected, the contract owner may not participate in any of the dollar cost averaging programs otherwise available under the contract. In exchange for this lifetime withdrawal benefit, Nationwide will assess an annual charge not to exceed 1.00% of the Current Income Benefit Base.The current charge for the 7% Lifetime Income Option is 0.70% of the Current Income Benefit Base.(Once a 7% Lifetime Income Option is elected, the charge percentage will not change, except, possibly, upon the contract owner’s election to reset the benefit base, as discussed herein.)The charge will be assessed on each anniversary of the date the 7% Lifetime Income Option was added to the contract (the “7% L.Inc anniversary”) and will be deducted via redemption of accumulation units.A prorated charge will also be deducted upon full surrender of the contract.Accumulation units will be redeemed proportionally from each sub-account in which the contract owner is invested at the time the charge is taken.Amounts redeemed as the 7% Lifetime Income Option charge will not negatively impact calculations associated with other benefits elected or available under the contract, will not be subject to an Excess Withdrawal Charge, and will not reduce amounts available under the Excess Withdrawal-free withdrawal privilege. Election of the 7% Lifetime Income Option requires that the contract owner, from that point forward (until annuitization), allocate the entire contract value to a specified set of investment options currently available in the contract.For the list of investment options available under this benefit, please see “Income Benefit Investment Options” later in this prospectus.Allocation to a GTO is not permitted.The contract owner may reallocate the contract value among the specified set of investment options in accordance with the “Transfers Prior to Annuitization” provision. Currently, subsequent purchase payments are permitted under a 7% Lifetime Income Option as long as the contract value is greater than zero.There may be instances where a subsequent purchase payment creates a financial risk that Nationwide is unwilling to bear.If this occurs, Nationwide may exercise its right to refuse subsequent purchase payments over $50,000 each contract year.If Nationwide exercises this right to refuse a purchase payment, the contract owner will be immediately notified via telephone and a letter will be sent with the returned purchase payment. Determination of the Income Benefit Base Prior to the First Surrender At the time the 7% Lifetime Income Option is added to the contract, the original Income Benefit Base is equal to the contract value. When the Income Benefit Base is first calculated and each time it is recalculated, as described below, it is known as the Current Income Benefit Base.For the first 10 years after the 7% Lifetime Income Option is elected (provided no surrenders are taken from the contract), the Current Income Benefit Base will equal the greater of: (1) the highest contract value on any 7% L.Inc anniversary plus purchase payments submitted and credits applied after that L.Inc anniversary; or (2) the sum of the following (the “7% simple interest calculation”): (a) the original Income Benefit Base, 7% of the original Income Benefit Base for each attained 7% L.Inc anniversary; and (b) purchase payments applied after the 7% Lifetime Income Option is elected, plus 7% of such purchase payments for each attained 7% L.Inc anniversary after the first, plus a prorated amount based upon the number of days from the date of such purchase payment to the most recent 7% L.Inc anniversary. After the 10th 7% L.Inc anniversary (provided no surrenders are taken from the contract), the Current Income Benefit Base will equal the greater of: (1) the highest contract value on any 7% L.Inc anniversary plus purchase payments submitted after that 7% L.Inc anniversary; or (2) the 7% simple interest calculation calculated on the 10th 7% L.Inc anniversary plus any purchase payments submitted after the 10th 7% L.Inc anniversary. However, if at any time prior to the first surrender the contract value equals zero, no further Income Benefit Base calculations will be made.The Current Income Benefit Base will be set equal to the Income Benefit Base calculated on the most recent 7% L.Inc anniversary, and the annual benefit amount will be based on that Current Income Benefit Base. Lifetime Income Surrenders At any time after the 7% Lifetime Income Option is elected, the contract owner may begin taking the lifetime income benefit by taking a surrender from the contract.Nationwide will surrender accumulation units proportionally from the Sub-accounts as of the date of the surrender request.As with any surrender, lifetime income surrenders reduce the contract value and consequently, the amount available for annuitization. At the time of the first surrender, the Current Income Benefit Base is locked in and will not change unless the contract owner takes excess surrenders, elects a reset opportunity (both discussed later in this provision), or submits additional purchase payments.Additional purchase payments submitted after the first surrender from the contract will increase the 17 Current Income Benefit Base by the amount of the purchase payment. Simultaneously, the lifetime income percentage is determined based on the age of the contract owner as indicated in the following table: Contract Owner’s Age (at time of first surrender) 7%Lifetime Income Percentage 45 up to 59½ 4% 59½ through 66 5% 67 through 71 5.5% 72 through 80 6% 81 and older 7% At the time of the first surrender and on each 7% L.Inc anniversary thereafter, the lifetime income percentage is multiplied by the Current Income Benefit Base to determine the benefit amount for that year.The benefit amount is the maximum amount that can be surrendered from the contract before the next 7% L.Inc anniversary without reducing the Current Income Benefit Base.The ability to surrender the current benefit amount will continue until the earlier of the contract owner’s death or annuitization. Although surrenders up to the benefit amount do not reduce the Current Lifetime Benefit Base, they do reduce the contract value and the death benefit, and are subject to the Excess Withdrawal Charge provisions of the contract. Excess WithdrawalCharges A withdrawal under the benefit may cause an Excess Withdrawal Charge to apply (see the Excess Withdrawal Charge earlier in this prospectus).Application of an Excess Withdrawal Charge could result in the gross surrender being greater than the 7% Lifetime Income Percentage limit.For example, the amount of the surrender request plus the applicable Excess Withdrawal Charge could exceed the 7% Lifetime Income Percentage limit.If applicable, contract owners can request to receive a specific dollar amount of withdrawal (i.e., Nationwide will gross up the withdrawal to include the Excess Withdrawal Charge amount) or to receive the withdrawal net of the Excess Withdrawal Charge amount.In either case, the gross amount of the surrender (i.e., including the Excess Withdrawal Charge) is the amount used to determine whether the withdrawal exceeds the 7% Lifetime Income Percentage limit.A reduction to the Current Income Benefit Base will be applied as described in the "Impact of Withdrawals in Excess of the 7% Lifetime Income Percentage Limit" provision if the gross surrender exceeds the 7% Lifetime Income Percentage limit. The contract permits a percentage of purchase payments to be withdrawn free of Excess Withdrawal Charge each year (see "When will the Excess Withdrawal Charge not be assessed?" earlier in this prospectus).The total free withdrawal amount permitted (a percentage of purchase payments), however, may result in annual surrenders greater than the 7% Lifetime Income Percentage limit permitted by this benefit.In such case, the reduction described in the "Impact of Withdrawals in Excess of the 7% Lifetime Income Percentage Limit" provision will apply. Surrenders in Excess of the7% Lifetime Income Percentage Limit The contract owner is permitted to surrender contract value in excess of that year’s benefit amount provided that the contract value is greater than zero.Surrenders in excess of the benefit amount will reduce the Current Income Benefit Base, and consequently, the benefit amount calculated for subsequent years.In the event of excess surrenders, the Current Income Benefit Base will be reduced by the greater of: (1) the dollar amount of the surrender in excess of the benefit amount; or (2) the ratio of the dollar amount of the excess surrender to the contract value (which has been reduced by the amount ofthe benefit amount surrendered), multiplied by the Current Income Benefit Base. In situations where the contract value exceeds the existing Current Income Benefit Base, excess surrenders will typically result in a dollar amount reduction to the new Current Income Benefit Base.In situations where the contract value is less than the existing Current Income Benefit Base, excess surrenders will typically result in a proportional reduction to the new Current Income Benefit Base. Currently, Nationwide allows for an “RMD privilege” whereby Nationwide permits a contract owner to surrender contract value in excess of the benefit amount without reducing the Current Income Benefit Base if such excess surrender is for the sole purpose of meeting Internal Revenue Code required minimum distributions for this contract.This RMD privilege does not apply to IRA contract types owned by non-spousal beneficially owned contracts.In order to qualify for the RMD privilege, the contract owner must participate in Nationwide’s required minimum distribution program.Nationwide reserves the right to modify or eliminate the RMD privilege if there is any change to the Internal Revenue Code or IRS rules relating required minimum distributions, including the issuance of relevant IRS guidance.If Nationwide exercises its right to modify or eliminate this privilege then any distribution in excess of the benefit amount will reduce the remaining Current Income Benefit Base. Once the contract value falls to zero, the contract owner is no longer permitted to submit additional purchase payments or take surrenders in excess of the benefit amount. Reset Opportunities If the terms and conditions of the 7% Lifetime Income Option have not changed and the contract value exceeds the existing Current Income Benefit Base on a 7% L.Inc anniversary, Nationwide will automatically reset the Current Income Benefit Base to equal that Contract Value.If the terms and conditions of 7% Lifetime Income Option have changed, Nationwide will provide the contract owner with the contract value and Current Income Benefit Base information and will provide instructions on how to communicate an election to reset the benefit base.If the contract owner elects to reset the Current Income Benefit Base, it will be at the then current terms and conditions of the option.If Nationwide does not receive a contract owner’s election to reset the Current Income Benefit Base within 60 days after the 7% L.Inc anniversary, 18 Nationwide will assume that the contract owner does not wish to reset the Current Income Benefit Base. The automatic reset privilege will cease upon any change in the current offering of terms and conditions of the 7% Lifetime Income Option.Nationwide will notify the contract owner anytime the terms and conditions of the 7% Lifetime Income Option change and will provide the contract owner with an opportunity to confirm whether to reset the Current Income Benefit Base under the revised 7% Lifetime Income Option terms and conditions.If the contract owner does not elect to reset the Current Income Benefit Base within 60 days after the 7% L.Inc anniversary date, the Current Income Benefit Base and 7% Lifetime Income Option charges will not change.Contract owners may cancel the election to automatically reset the Current Income Benefit Base at any time.Nationwide reserves the right to modify or cancel the contract owners’ ability to automatically reset the Current Income Benefit Base. Liquidation of the Lifetime Income Option If contract value is zero and the Current Income Benefit Base is greater than zero, Nationwide will notify the contract owner that he/she must elect one of the following three options: 1) The contract owner can continue to take withdrawals equal to the lifetime income benefit amount until the death of the contract owner; 2) The contract owner may elect the age based lump sum settlement option, as described below; or 3) The contract owner may elect the underwritten lump sum settlement option, as described below. The settlement option selected will affect the amount ultimately received under the 7% Lifetime Income Benefit Option.Before selecting a settlement option, consult with a financial advisor. The contract owner will have 60 days from the date of Nationwide’s notification letter to make an election.Once the contract owner makes an election, the election is irrevocable.If the contract owner does not make an election within the 60 days, Nationwide will assume that the contract owner desires to continue to take withdrawals under the 7% Lifetime Income Option. Age Based Lump Sum Settlement Option Instead of continuing to take withdrawals under the 7% Lifetime Income Option once the contract value falls to zero and the Current Income Benefit Base is greater than zero, Nationwide permits a contract owner to take an age based lump sum settlement equal to the contract owner’s current benefit amount multiplied by the annual benefit multiplier listed below: Contract Owner’s Age Annual Benefit Multiplier Up to Age 70 5.5 71-75 4.5 76-80 3.5 81-85 2.5 86-90 2.0 91-95 1.5 96+ 1.0 For contracts that have elected the Spousal Continuation Benefit and both spouses are alive on the date the age based lump sum settlement option is elected, Nationwide will use the age of the younger contract owner minus three years to determine the annual benefit multiplier. Underwritten Lump Sum Settlement Option Nationwide also makes an underwritten lump sum settlement option available to contract owners after the contract value falls to zero and the Current Income Benefit Base is greater than zero.The underwritten lump sum settlement amount shall be based upon the attained age, sex, and health information provided by the contract owner (and spouse if the Spousal Continuation Benefit has been elected) on a Nationwide form attested to by a certified physician chosen by the contract owner.The underwritten lump sum settlement option will generally pay a larger amount than the age based lump sum settlement option when a contract owner is healthier than the normal population.Regardless of age or health, the underwritten lump sum settlement amount will never be less than the age based lump sum settlement option amounts shown in the chart above. Termination of Benefit Upon annuitization of the contract, the charge associated with this option will no longer be assessed and all benefits associated with the 7% Lifetime Income Option will terminate.Additionally, upon the contract owner’s death the benefits associated with the option terminate (unless the Spousal Continuation Benefit was also elected). Spousal Continuation Benefit For an additional charge of 0.15% of the Current Income Benefit Base, the contract owner can elect, at the time either Lifetime Income Option is elected, to add a Spousal Continuation Benefit (not available for contracts issued as Charitable Remainder Trusts).The Spousal Continuation Benefit allows a surviving spouse to continue to receive, for the duration of his/her lifetime, the benefit associated with the Lifetime Income Option, provided that the following conditions are satisfied: (1) The Spousal Continuation Benefit must be elected at the time the Lifetime Income Option is elected, and both spouses must be between 45 and 85 years old at that time. (2) Once the Spousal Continuation Benefit is elected, it may not be removed from the contract, except as provided below. 19 (3) The lifetime income percentage will be based on the age of the younger spouse as of the date of the first surrender from the contract. (4) One or both spouses (or a revocable trust of which either or both of the spouses is/are grantor(s)) must be named as the contract owner.For contracts issued as IRAs and Roth IRAs, only the person for whom the IRA or Roth IRA was established may be named as the contract owner. (5) Both spouses must be named as primary beneficiaries.For contracts with non-natural owners, both spouses must be named as co-annuitants. (6) No person other than the spouse may be named as contract owner, annuitant or primary beneficiary. (7) If both spouses are alive upon annuitization, the contract owner must specify which spouse is the annuitant upon whose continuation of life any annuity payments involving life contingencies depend (for IRA and Roth IRA contracts, this person must be the contract owner). If, prior to taking any surrenders from the contract, the marriage terminates due to divorce, dissolution, or annulment, the contract owner may remove the Spousal Continuation Benefit from the contract.Nationwide will remove the benefit and the associated charge upon the contract owner’s written request and evidence of the marriage termination satisfactory to Nationwide.Once the Spousal Continuation Benefit is removed from the contract, the benefit may not be re-elected or added to cover a subsequent spouse. If, after taking any surrender from the contract, the marriage terminates due to divorce, dissolution, or annulment, the contract owner may not remove the Spousal Continuation Benefit from the contract. Taxation of Surrenders under the 7% Lifetime Income Option While the tax treatment for surrenders for benefits such as the Lifetime Income Options is not clear under federal tax law, Nationwide currently treats these surrenders as taxable to the extent that the cash value of the contract exceeds the contract owner’s investment at the time of the surrender.Please consult a qualified tax advisor. 5% Lifetime Income Options (New York only) The 5% Lifetime Income Option provides for lifetime withdrawals, up to a certain amount each year, even after the contract value is zero.The age of the person upon which the benefit depends (the “determining life”) must be between 45 and 85 years old at the time the 5% Lifetime Income Option is elected.For most contracts, the determining life is that of the primary contract owner.For those contracts where the contract owner is a non-natural person, for purposes of this option, the determining life is that of the primary annuitant, and all references in this option to “contract owner” shall mean primary annuitant.The determining life may not be changed. Currently, the 5% Lifetime Income Option is only available in the state of New York.The 5% Lifetime Income Option may not be elected if the 7% Lifetime Income Option is elected.Once this option is elected, the contract owner may not participate in any of the dollar cost averaging programs otherwise available under the contract. In exchange for this lifetime withdrawal benefit, Nationwide will assess an annual charge not to exceed 1.00% of the Current Income Benefit Base.The current charge for the 5% Lifetime Income Options is 0.60% of the Current Income Benefit Base.(Once the 5% Lifetime Income Option is elected, the charge percentage will not change, except, possibly, upon the contract owner’s election to reset the benefit base, as discussed herein.)The charge will be assessed on each anniversary of the date the 5% Lifetime Income Option was added to the contract (the “5% L.Inc anniversary”) and will be deducted via redemption of accumulation units.A prorated charge will also be deducted upon full surrender of the contract.Accumulation units will be redeemed proportionally from each sub-account in which the contract owner is invested at the time the charge is taken.Amounts redeemed as the 5% Lifetime Income Option charge will not negatively impact calculations associated with other benefits elected or available under the contract, will not be subject to a Excess Withdrawal Charge, and will not reduce amounts available under the Excess Withdrawal Charge-free withdrawal privilege. Election of the 5% Lifetime Income Option requires that the contract owner, from that point forward (until annuitization), allocate the entire contract value to a specified set of investment options currently available in the contract.For the list of investment options available under this benefit please see “Income Benefit Investment Options” later in this prospectus.Allocation to a GTO is not permitted.The contract owner may reallocate the contract value among the specified set of investment options in accordance with the “Transfers Prior to Annuitization” provision.Once this option is elected, contract loans are unavailable. Currently, subsequent purchase payments are permitted under a 5% Lifetime Income Option as long as the contract value is greater than zero.There may be instances where a subsequent purchase payment creates a financial risk that Nationwide is unwilling to bear.If this occurs, Nationwide may exercise its right to refuse subsequent purchase payments over $50,000.If Nationwide exercises this right to refuse a purchase payment, the contract owner will be immediately notified via telephone and a letter will be sent with the returned purchase payment. Determination of the Income Benefit Base Prior to the First Surrender At the time the 5% Lifetime Income Option is added to the contract, the original Income Benefit Base is equal to the contract value. When the Income Benefit Base is first calculated and each time it is recalculated, as described below, it is known as the Current Income Benefit Base. For the first 10 years after the 5% Lifetime Income Option is elected (provided no surrenders are taken from the contract), the Current Income Benefit Base will equal the greater of: 20 (1) the highest contract value on any 5% L.Inc anniversary plus purchase payments submitted and credits applied after that 5% L.Inc anniversary; or (2) the sum of the following (the “simple interest calculation”): (a) the original Income Benefit Base, or 5% of the original Income Benefit Base for each attained 5% L.Inc anniversary; and (b) purchase payments applied after the 5% Lifetime Income Option is elected, plus 5% of such purchase payments for each attained 5% L.Inc anniversary after the first, plus a prorated amount based upon the number of days from the date of such purchase payment to the most recent 5% L.Inc anniversary. After the 10th 5% L.Inc anniversary (provided no surrenders are taken from the contract), the Current Income Benefit Base will equal the greater of: (1) the highest contract value on any 5% L.Inc anniversary plus purchase payments submitted after that 5% L.Inc anniversary; or (2) the 5% simple interest calculation calculated on the 10th 5% L.Inc anniversary plus any purchase payments submitted after the 10th 5% L.Inc anniversary. However, if at any time prior to the first surrender the contract value equals zero, no further Income Benefit Base calculations will be made.The Current Income Benefit Base will be set equal to the Current Income Benefit Base calculated on the most recent 5% L.Inc anniversary, and the annual benefit amount will be based on that Income Benefit Base. Lifetime Income Surrenders At any time after the 5% Lifetime Income Option is elected, the contract owner may begin taking the lifetime income benefit by taking a surrender from the contract.Nationwide will surrender accumulation units proportionally from the Sub-accounts as of the date of the surrender request.As with any surrender, lifetime income surrenders reduce the contract value and consequently, the amount available for annuitization. At the time of the first surrender, the Current Income Benefit Base is locked in and will not change unless the contract owner takes excess surrenders, elects a reset opportunity (both discussed later in this provision), or submits additional purchase payments.Additional purchase payments submitted after the first surrender from the contract will increase the Current Income Benefit Base by the amount of the purchase payment. Simultaneously, the lifetime income percentage is determined based on the age of the contract owner as indicated in the following table: Contract Owner’s Age (at time of first surrender) 5% Lifetime Income Percentage 45 up to 59½ 4% 59½ through 66 5% 67 through 71 5.5% 72 through 80 6% 81 and older 7% At the time of the first surrender and on each 5% L.Inc anniversary thereafter, the lifetime income percentage is multiplied by the Current Income Benefit Base to determine the benefit amount for that year.The benefit amount is the maximum amount that can be surrendered from the contract before the next 5% L.Inc anniversary without reducing the Current Income Benefit Base.The ability to surrender the current benefit amount will continue until the earlier of the contract owner’s death or annuitization. Although surrenders up to the benefit amount do not reduce the lifetime benefit base, they do reduce the contract value and the death benefit, and are subject to the Excess Withdrawal Charge provisions of the contract. Excess WithdrawalCharges A withdrawal under the benefit may cause an Excess Withdrawal Charge to apply (see the Excess Withdrawal Charge earlier in this prospectus).Application of an Excess Withdrawal Charge could result in the gross surrender being greater than the 5% Lifetime Income Percentage limit.If applicable, contract owners can request to receive a specific dollar amount of withdrawal (i.e., Nationwide will gross up the withdrawal to include the Excess Withdrawal Charge amount) or to receive the withdrawal net of the Excess Withdrawal Charge amount.In either case, the gross amount of the surrender (i.e., including the Excess Withdrawal Charge) is the amount used to determine whether the withdrawal exceeds the 5% Lifetime Income Percentage limit.A reduction to the Current Income Benefit Base will be applied as described in the "Surrenders in Excess of the 5% Lifetime Income Percentage Limit" provision if the gross surrender exceeds the 5% Lifetime Income Percentage limit. The contract permits a percentage of purchase payments to be withdrawn free of Excess Withdrawal Charge each year (see "When will the Excess Withdrawal Charge not be assessed?" earlier in this prospectus).The total free withdrawal amount permitted (a percentage of purchase payments), however, may result in annual surrenders greater than the 5% Lifetime Income Percentage limit permitted by this benefit.In such case, the reduction described in the "Surrenders in Excess of the 5% Lifetime Income Percentage Limit" provision will apply. Surrenders in Excess of the 5% Lifetime Income Percentage Limit The contract owner is permitted to surrender contract value in excess of that year’s benefit amount provided that the contract value is greater than zero.Surrenders in excess of the benefit amount will reduce the Current Income Benefit Base, and consequently, the benefit amount calculated for subsequent years.In the event of excess surrenders, the Current Income Benefit Base will be reduced by the greater of: (1) the dollar amount of the surrender in excess of the benefit amount; or 21 (2) the ratio of the dollar amount of the excess surrender to the contract value (which has been reduced by the amount ofthe benefit amount surrendered), multiplied by the Current Income Benefit Base. In situations where the contract value exceeds the existing Current Income Benefit Base, excess surrenders will typically result in a dollar amount reduction to the new Current Income Benefit Base.In situations where the contract value is less than the existing Current Income Benefit Base, excess surrenders will typically result in a proportional reduction to the new Current Income Benefit Base. Currently, Nationwide allows for an “RMD privilege” whereby Nationwide permits a contract owner to surrender contract value in excess of the benefit amount without reducing the Current Income Benefit Base if such excess surrender is for the sole purpose of meeting Internal Revenue Code required minimum distributions for this contract.This RMD privilege does not apply to IRA contract types owned by non-spousal beneficially owned contracts.In order to qualify for the RMD privilege, the contract owner must participate in Nationwide’s required minimum distribution program.Nationwide reserves the right to modify or eliminate the RMD privilege if there is any change to the Internal Revenue Code or IRS rules relating required minimum distributions, including the issuance of relevant IRS guidance.If Nationwide exercises its right to modify or eliminate this privilege then any distribution in excess of the benefit amount will reduce the remaining Current Income Benefit Base. Once the contract value falls to zero, the contract owner is no longer permitted to submit additional purchase payments or take surrenders in excess of the benefit amount. Reset Opportunities Nationwide permits contract owners to elect to automatically reset the Current Income Benefit Base on each 5% L.Inc anniversary after the first surrender from the contract.For those who do not elect to automatically reset their Current Income Benefit Base, if the contract value exceeds the Current Income Benefit Base, the contract owner will have the opportunity to instruct Nationwide to reset the Current Income Benefit Base to equal the current contract value.Nationwide will provide the contract owner with the contract value and Current Income Benefit Base information and will provide instructions on how to communicate an election to reset the Current Income Benefit Base.If the contract owner elects to reset the Current Income Benefit Base, it will be at the then current terms and conditions of the option.If Nationwide does not receive a contract owner’s election to reset the Current Income Benefit Base within 60 days after the 5% L.Inc anniversary, Nationwide will assume that the contract owner does not wish to reset the Current Income Benefit Base. A contract owner’s election to automatically reset the Current Income Benefit Base or the automatic reset provisions included in contracts issued on or after May 1, 2007 will cease upon any change in the current offing of terms and conditions of the 5% Lifetime Income Option.Nationwide will notify the contract owner anytime the terms and conditions of the 5% Lifetime Income Option changes and will provide the contract owner with an opportunity to confirm whether to reset the Current Income Benefit Base under the revised 5% Lifetime Income Option terms and conditions.If the contract owner does not elect to reset the Current Income Benefit Base within 60 days after the 5% L.Inc anniversary date, the Current Income Benefit Base and 5% Lifetime Income Option charges will not change.Contract owners may cancel the election to automatically reset the Current Income Benefit Base at any time.Nationwide reserves the right to modify or cancel the contract owners’ ability to automatically reset the Current Income Benefit Base. Liquidation of the Lifetime Income Option If contract value is zero and the Current Income Benefit Base is greater than zero Nationwide will notify the contract owner that he/she must elect one of the following three options: 1. The contract owner can continue to take withdrawals equal to the lifetime income percentage until the death of the contract owner; 2. The contract owner may elect the age based lump sum settlement option described below; or 3. The contract owner may elect the underwritten lump sum settlement option, as described below. The settlement option selected will affect the amount ultimately received under the 7% Lifetime Income Benefit Option.Before selecting a settlement option, consult with a financial advisor. The contract owner will have 60 days from the date of Nationwide’s notification letter to make an election.Once the contract owner makes an election, the election is irrevocable.If the contract owner does not make an election within the 60 days, Nationwide will assume that the contract owner desires to continue to take withdrawals under the 5% Lifetime Income Option. Age Based Lump Sum Settlement Option Instead of continuing to take withdrawals under the 5% Lifetime Income Option once the contract value falls to zero and the Current Income Benefit Base is greater than zero, Nationwide permits a contract owner to take an age based lump sum settlement equal to the contract owner’s current benefit amount multiplied by the annual benefit multiplier listed below: Contract Owner’s Age Annual Benefit Multiplier Up to Age 70 5.5 71-75 4.5 76-80 3.5 81-85 2.5 86-90 2.0 91-95 1.5 96+ 1.0 For contracts that have elected the Spousal Continuation Benefit and both spouses are alive on the date the age based lump sum settlement option is elected, Nationwide will use the age of the younger contract owner minus three years to determine the annual benefit multiplier. 22 Underwritten Lump Sum Settlement Option Nationwide also makes an underwritten lump sum settlement option available to contract owners after the contract value falls to zero and the Current Income Benefit Base is greater than zero.The underwritten lump sum settlement amount shall be based upon the attained age, sex, and health information provided by the contract owner on a Nationwide form attested to by a certified physician chosen by the contract owner. The underwritten lump sum settlement option will generally pay a larger amount than the age based lump sum settlement option when a contract owner is healthier than the normal population. Regardless of age or health, the underwritten lump sum settlement amount will never be less than the lump sum settlement option amounts shown in the chart above. Termination of Benefit Upon annuitization of the contract, the charge associated with this option will no longer be assessed and all benefits associated with the 5% Lifetime Income Option will terminate.Additionally, upon the contract owner’s death the benefits associated with the option terminate (unless the Spousal Continuation Benefit was also elected). Spousal Continuation Benefit For an additional charge of 0.15% of the Current Income Benefit Base, the contract owner can elect, at the time either Lifetime Income Option is elected, to add a Spousal Continuation Benefit (not available for contracts issued as Charitable Remainder Trusts).The Spousal Continuation Benefit allows a surviving spouse to continue to receive, for the duration of his/her lifetime, the benefit associated with the Lifetime Income Option, provided that the following conditions are satisfied: · The Spousal Continuation Benefit must be elected at the time the Lifetime Income Option is elected, and both spouses must be between 45 and 85 years old at that time. · Once the Spousal Continuation Benefit is elected, it may not be removed from the contract, except as provided below. · The lifetime income percentage will be based on the age of the younger spouse as of the date of the first surrender from the contract. · One or both spouses (or a revocable trust of which either or both of the spouses is/are grantor(s)) must be named as the contract owner.For contracts issued as IRAs and Roth IRAs, only the person for whom the IRA or Roth IRA was established may be named as the contract owner. · Both spouses must be named as primary beneficiaries.For contracts with non-natural owners, both spouses must be named as co-annuitants. · No person other than the spouse may be named as contract owner, annuitant or primary beneficiary. · If both spouses are alive upon annuitization, the contract owner must specify which spouse is the annuitant upon whose continuation of life any annuity payments involving life contingencies depend (for IRA and Roth IRA contracts, this person must be the contract owner). If, prior to taking any surrenders from the contract, the marriage terminates due to divorce, dissolution, or annulment, the contract owner may remove the Spousal Continuation Benefit from the contract.Nationwide will remove the benefit and the associated charge upon the contract owner’s written request and evidence of the marriage termination satisfactory to Nationwide.Once the Spousal Continuation Benefit is removed from the contract, the benefit may not be re-elected or added to cover a subsequent spouse. If, after taking any surrender from the contract, the marriage terminates due to divorce, dissolution, or annulment, the contract owner may not remove the Spousal Continuation Benefit from the contract. Taxation of Surrenders under the 5% Lifetime Income Option While the tax treatment for surrenders for benefits such as the Lifetime Income Options are not clear under federal tax law, Nationwide currently treats these surrenders as taxable to the extent that the cash value of the contract exceeds the contract owner’s investment at the time of the surrender.Please consult a qualified tax advisor. Income Benefit Investment Options Nationwide Variable Insurance Trust (NVIT) · American Funds NVIT Asset Allocation Fund: Class II · Nationwide NVIT Investor Destinations Conservative Fund: Class II · Nationwide NVIT Investor Destinations Moderately Conservative Fund: Class II · Nationwide NVIT Investor Destinations Moderately Aggressive Fund: Class II · Nationwide NVIT Investor Destinations Moderate Fund: Class II Static Asset Allocation Models · American Funds Option (33% American Funds NVIT Asset Allocation Fund, 33% American Funds NVIT Bond Fund and 34% American Funds NVIT Growth-Income Fund) · Balanced Option (50% Nationwide NVIT Investor Dest. Moderate Fund and 50% Nationwide NVIT Investor Dest. Moderately Conservative Fund) · Capital Appreciation Option (50% Nationwide NVIT Investor Dest. Moderate Fund and 50% Nationwide NVIT Investor Dest. Moderately Aggressive Fund) 23 Ownership and Interests in the Contract Contract Owner Prior to the annuitization date, the contract owner has all rights under the contract, unless a joint owner is named.If a joint owner is named, each joint owner has all rights under the contract.Purchasers who name someone other than themselves as the contract owner will have no rights under the contract. On the annuitization date, the annuitant becomes the contract owner, unless the contract owner is a Charitable Remainder Trust.If the contract owner is a Charitable Remainder Trust, the Charitable Remainder Trust continues to be the contract owner after annuitization. Contract owners of Non-Qualified Contracts may name a new contract owner at any time before the annuitization date.Any change of contract owner automatically revokes any prior contract owner designation.Changes in contract ownership may result in federal income taxation and may be subject to state and federal gift taxes. Joint Owner Joint owners each own an undivided interest in the contract. Non-Qualified contract owners can name a joint owner at any time before annuitization.However, joint owners must be spouses at the time joint ownership is requested, unless state law requires Nationwide to allow non-spousal joint owners. Generally, the exercise of any ownership rights under the contract must be in writing and signed by both joint owners.However, if a written election, signed by both contract owners, authorizing Nationwide to allow the exercise of ownership rights independently by either joint owner is submitted, Nationwide will permit joint owners to act independently.If such an authorization is submitted, Nationwide will not be liable for any loss, liability, cost, or expense for acting in accordance with the instructions of either joint owner. If either joint owner dies before the annuitization date, the contract continues with the surviving joint owner as the remaining contract owner. Contingent Owner The contingent owner succeeds to the rights of a contract owner if a contract owner who is not the annuitant dies before the annuitization date, and there is no surviving joint owner. If a contract owner who is the annuitant dies before the annuitization date, the contingent owner will not have any rights under the contract, unless such contingent owner is also the beneficiary. The contract owner may name a contingent owner at any time before the annuitization date. Annuitant The annuitant is the person who will receive annuity payments and upon whose continuation of life any annuity payment involving life contingencies depends.This person must be age 85 or younger at the time of contract issuance, unless Nationwide approves a request for an annuitant of greater age. Only Non-Qualified Contract owners may name someone other than himself/herself as the annuitant. The contract owner may not name a new annuitant without Nationwide’s consent. Contingent Annuitant If the annuitant dies before the annuitization date, the contingent annuitant becomes the annuitant.The contingent annuitant must be age 85 or younger at the time of contract issuance, unless Nationwide approves a request for a contingent annuitant of greater age. If a contingent annuitant is named, all provisions of the contract that are based on the annuitant’s death prior to the annuitization date will be based on the death of the last survivor of the annuitant and contingent annuitant. Co-Annuitant A co-annuitant, if named, must be the annuitant’s spouse.The co-annuitant may be named at any time prior to annuitization and will receive the benefit of the Spousal Protection Feature (subject to the conditions set forth in the "Spousal Protection Feature" provision). If either co-annuitant dies before the annuitization date, the surviving co-annuitant may continue the contract and will receive the benefit of the Spousal Protection Feature. Joint Annuitant The joint annuitant is designated as a second person (in addition to the annuitant) upon whose continuation of life any annuity payment involving life contingencies depend.This person must be age 85 or younger at the time of contract issuance, unless Nationwide approves a request for a joint annuitant of greater age. The contract owner may name a joint annuitant at any time before the annuitization date. Beneficiary and Contingent Beneficiary The beneficiary is the person who is entitled to the death benefit if the annuitant dies before the annuitization date and there is no joint owner.The contract owner can name more than one beneficiary.Multiple beneficiaries will share the death benefit equally, unless otherwise specified. A contingent beneficiary will succeed to the rights of the beneficiary if no beneficiary is alive when a death benefit is paid.The contract owner can name more than one contingent beneficiary.Multiple contingent beneficiaries will share the death benefit equally, unless otherwise specified. Changes to the Parties to the Contract Prior to the annuitization date (and subject to any existing assignments), the contract owner may request to change the following: · contract owner (Non-Qualified Contracts only); · joint owner (must be the contract owner’s spouse); · contingent owner; 24 · annuitant (subject to Nationwide’s underwriting and approval); · contingent annuitant (subject to Nationwide’s underwriting and approval); · co-annuitant (must be the annuitant’s spouse); · joint annuitant (subject to Nationwide’s underwriting and approval); · beneficiary; or · contingent beneficiary. The contract owner must submit the request to Nationwide in writing and Nationwide must receive the request at its home office before the annuitization date.Once Nationwide receives and records the change request, the change will be effective as of the date the written request was signed, whether or not the contract owner or annuitant is living at the time it was recorded.The change will not affect any action taken by Nationwide before the change was recorded. In addition to the above requirements, any request to change the contract owner must be signed by the existing contract owner and the person designated as the new contract owner.Nationwide may require a signature guarantee. If the contract owner is not a natural person and there is a change of the annuitant, distributions will be made as if the contract owner died at the time of the change, regardless of whether the contract owner named a contingent annuitant. Nationwide reserves the right to reject any change request that would alter the nature of the risk that Nationwide assumed when it originally issued the contract (see "Purpose of the Contract" earlier in this prospectus). Operation of the Contract Minimum Initial and Subsequent Purchase Payments Contract Type Minimum Initial Purchase Payment Minimum Subsequent Payments* Charitable Remainder Trust $5,000 $500 IRA $3,000 $500 Investment-Only $3,000 $500 Non-Qualified $5,000 $500 Roth IRA $3,000 $500 SEP IRA $3,000 $500 Simple IRA $3,000 $500 Tax Sheltered Annuity $3,000 $500 *For subsequent purchase payments sent via electronic deposit, the minimum subsequent purchase payment is $50. The cumulative total of all purchase payments under contracts issued by Nationwide on the life of any one annuitant cannot exceed $1,000,000 without Nationwide’s prior consent.Nationwide’s consent is contingent on a risk analysis that may involve a medical evaluation. Guaranteed Term Options Guaranteed Term Options are separate investment options under the contract.The minimum amount that may be allocated to a Guaranteed Term Option is $1,000. Pricing Generally, Nationwide prices accumulation unit values of the Sub-accounts on each day that the New York Stock Exchange is open.(Pricing is the calculation of a new accumulation unit value that reflects that day’s investment experience.)Accumulation units are not priced when the New York Stock Exchange is closed or on the following nationally recognized holidays: ·New Year’s Day ·Independence Day ·Martin Luther King, Jr. Day ·Labor Day ·Presidents’ Day ·Thanksgiving ·Good Friday ·Christmas ·Memorial Day Nationwide also will not price purchase payments if: (1) trading on the New York Stock Exchange is restricted; (2) an emergency exists making disposal or valuation of securities held in the variable account impracticable; or (3) the SEC, by order, permits a suspension or postponement for the protection of security holders. Rules and regulations of the SEC will govern as to when the conditions described in (2) and (3) exist.On those days when the NYSE is open and Nationwide is closed, contract value may change and the contract owners will not have access to their accounts. Application and Allocation of Purchase Payments Initial Purchase Payments Initial purchase payments will be priced at the accumulation unit value next determined no later than 2 business days after receipt of an order to purchase if the application and all necessary information are complete and are received at Nationwide’s home office before the close of the New York Stock Exchange, which generally occurs at 4:00 p.m. Eastern Time.If the order is received after the close of the New York Stock Exchange, the initial purchase payment will be priced within 2 business days after the next business day. If an incomplete application is not completed within 5 business days of receipt at Nationwide’s home office, the prospective purchaser will be informed of the reason for the delay.The purchase payment will be returned to the prospective purchaser unless he or she specifically consents to allow Nationwide to hold the purchase payment until the application is completed. 25 In some states, Nationwide will allocate initial purchase payments to the money market sub-account during the free look period.After the free look period, Nationwide will reallocate the contract value among the Sub-accounts based on the instructions contained on the application. Subsequent Purchase Payments Any subsequent purchase payment received at Nationwide’s home office (along with all necessary information) before the close of the New York Stock Exchange will be priced at the accumulation unit value next determined after receipt of the purchase payment.If a subsequent purchase payment is received at Nationwide’s home office (along with all the necessary information) after the close of the New York Stock Exchange, it will be priced at the accumulation unit value determined on the following business day. Allocation of Purchase Payments Nationwide allocates purchase payments to Sub-accounts as instructed by the contract owner.Shares of the underlying mutual funds allocated to the Sub-accounts are purchased at net asset value, then converted into accumulation units. Contract owners can change allocations or make exchanges among the Sub-accounts.However, no change may be made that would result in an amount less than 1% of the purchase payments being allocated to any sub-account.In the event that Nationwide receives such a request, Nationwide will inform the contract owner that the allocation instructions are invalid and that the contract’s allocations among the Sub-accounts prior to the request will remain in effect.Certain transactions may be subject to conditions imposed by the underlying mutual funds, as well as those set forth in the contract. Determining the Contract Value The contract value is the sum of: (1) the value of amounts allocated to the Sub-accounts of the variable account; and (2) amounts allocated to a Guaranteed Term Option. If charges are assessed against the whole contract value, Nationwide will deduct a proportionate amount from each sub-account and any Guaranteed Term Option based on current cash values. Determining Variable Account Value – Valuing an Accumulation Unit Purchase payments or transfers allocated to Sub-accounts are accounted for in accumulation units.Accumulation unit values (for each sub-account) are determined by calculating the net investment factor for the underlying mutual funds for the current valuation period and multiplying that result with the accumulation unit values determined on the previous valuation period. Nationwide uses the net investment factor as a way to calculate the investment performance of a sub-account from valuation period to valuation period.For each sub-account, the net investment factor shows the investment performance of the underlying mutual fund in which a particular sub-account invests, including the charges assessed against that sub-account for a valuation period. The net investment factor for any particular sub-account is determined by dividing (a) by (b), and then subtracting (c) from the result, where: (a) is the sum of: (1) the net asset value of the underlying mutual fund as of the end of the current valuation period; and (2) the per share amount of any dividend or income distributions made by the underlying mutual fund (if the date of the dividend or income distribution occurs during the current valuation period). (b) is the net asset value of the underlying mutual fund determined as of the end of the preceding valuation period. (c) is a factor representing the daily total variable account charges, which may include charges for optional benefits elected by the contract owner.The factor is equal to an annualized rate ranging from 0.75% to 0.85% of the daily net assets of the variable account, depending on which optional benefits the contract owner elects. Based on the change in the net investment factor, the value of an accumulation unit may increase or decrease.Changes in the net investment factor may not be directly proportional to changes in the net asset value of the underlying mutual fund shares because of the deduction of variable account charges. Though the number of accumulation units will not change as a result of investment experience, the value of an accumulation unit may increase or decrease from valuation period to valuation period. Determining the Guaranteed Term Option Value Nationwide determines the value of a Guaranteed Term Option by: (1) adding all amounts allocated to the Guaranteed Term Options, minus amounts previously transferred or surrendered (including any market value adjustment); (2) adding any interest earned on the amounts allocated to the Guaranteed Term Options; and (3) subtracting charges deducted in accordance with the contract. Transfer Requests Contract owners may submit transfer requests in writing, over the telephone, or via the internet.Nationwide will use reasonable procedures to confirm that instructions are genuine and will not be liable for following instructions that it reasonably determined to be genuine.Nationwide may restrict or withdraw the telephone and/or internet transfer privilege at any time. Generally, sub-account transfers will receive the accumulation unit value next determined after the transfer request is received.However, if a contract that is limited to submitting transfer requests via U.S. mail submits a transfer request via internet or telephone pursuant to Nationwide’s one-day delay 26 policy, the transfer will be executed on the next business day after the exchange request is received by Nationwide (see “Managers of Multiple Contracts”). Transfer Restrictions Neither the contracts described in this prospectus nor the underlying mutual funds are designed to support active trading strategies that require frequent movement between or among Sub-accounts (sometimes referred to as "market-timing" or "short-term trading").A contract owner who intends to use an active trading strategy should consult his/her registered representative and request information on other variable annuity contracts that offer underlying mutual funds that are designed specifically to support active trading strategies. Nationwide discourages (and will take action to deter) short-term trading in this contract because the frequent movement between or among Sub-accounts may negatively impact other investors in the contract.Short-term trading can result in: · the dilution of the value of the investors’ interests in the underlying mutual fund; · underlying mutual fund managers taking actions that negatively impact performance (keeping a larger portion of the underlying mutual fund assets in cash or liquidating investments prematurely in order to support redemption requests); and/or · increased administrative costs due to frequent purchases and redemptions. To protect investors in this contract from the negative impact of these practices, Nationwide has implemented, or reserves the right to implement, several processes and/or restrictions aimed at eliminating the negative impact of active trading strategies.Nationwide makes no assurances that all risks associated with short-term trading will be completely eliminated by these processes and/or restrictions. Nationwide cannot guarantee that its attempts to deter active trading strategies will be successful.If we are unable to deter active trading strategies, the performance of the Sub-accounts that are actively traded may be adversely impacted. Redemption Fees Some underlying mutual funds assess a short-term trading fee in connection with transfers from a sub-account that occur within 60 days after the date of the allocation to the sub-account.The fee is assessed against the amount transferred and is paid to the underlying mutual fund.Redemption fees compensate the underlying mutual fund for any negative impact on fund performance resulting from short-term trading.For more information on short-term trading fees, please see the "Short-Term Trading Fees" provision. U.S. Mail Restrictions Nationwide monitors transfer activity in order to identify those who may be engaged in harmful trading practices.Transaction reports are produced and examined.Generally, a contract may appear on these reports if the contract owner (or a third party acting on their behalf) engages in a certain number of "transfer events" in a given period.A "transfer event" is any transfer, or combination of transfers, occurring on a given trading day (valuation period).For example, if a contract owner executes multiple transfers involving 10 underlying mutual funds in one day, this counts as one transfer event.A single transfer occurring on a given trading day and involving only 2 underlying mutual funds will also count as one transfer event. As a result of this monitoring process, Nationwide may restrict the method of communication by which transfer orders will be accepted.In general, Nationwide will adhere to the following guidelines: Trading Behavior Nationwide's Response 6 or more transfer events in one calendar quarter Nationwide will mail a letter to the contract owner notifying them that: they have been identified as engaging in harmful trading practices; and if their transfer events exceed 11 in 2 consecutive calendar quarters or 20 in one calendar year, the contract owner will be limited to submitting transfer requests via U.S. mail. More than 11 transfer events in 2 consecutive calendar quarters OR More than 20 transfer events in one calendar year Nationwide will automatically limit the contract owner to submitting transfer requests via U.S. mail. Each January 1st, Nationwide will start the monitoring anew, so that each contract starts with 0 transfer events each January 1.See, however, the "Other Restrictions" provision below. Managers of Multiple Contracts Some investment advisers/representatives manage the assets of multiple Nationwide contracts pursuant to trading authority granted or conveyed by multiple contract owners.These multi-contract advisers will generally be required by Nationwide to submit all transfer requests via U.S. mail. Nationwide may, as an administrative practice, implement a "one-day delay" program for these multi-contract advisers, which they can use in addition to or in lieu of submitting transfer requests via U.S. mail.The one-day delay option permits multi-contract advisersto continue to submit transfer requests via the internet or telephone.However, transfer requests submitted by multi-contract advisers via the internet or telephone will not receive the next available accumulation unit value.Rather, they will receive the accumulation unit value that is calculated on the following business day.Transfer requests submitted under the one-day delay program are irrevocable.Multi-contract advisers will receive advance notice of being subject to the one-day delay program. Other Restrictions Nationwide reserves the right to refuse or limit transfer requests, or take any other action it deems necessary, in order to protect contract owners, annuitants, and beneficiaries from the negative investment results that may result from short-term 27 trading or other harmful investment practices employed by some contract owners (or third parties acting on their behalf).In particular, trading strategies designed to avoid or take advantage of Nationwide's monitoring procedures (and other measures aimed at curbing harmful trading practices) that are nevertheless determined by Nationwide to constitute harmful trading practices, may be restricted. Any restrictions that Nationwide implements will be applied consistently and uniformly. Underlying Mutual Fund Restrictions and Prohibitions Pursuant to regulations adopted by the SEC, Nationwide is required to enter into written agreements with the underlying mutual funds which allow the underlying mutual funds to: (1) request the taxpayer identification number, international taxpayer identification number, or other government issued identifier of any Nationwide contract owner; (2) request the amounts and dates of any purchase, redemption, transfer or exchange request (“transaction information”); and (3) instruct Nationwide to restrict or prohibit further purchases by contract owners that violate policies established by the underlying mutual fund (whose policies may be more restrictive than Nationwide’s policies). Nationwide is required to provide such transaction information to the underlying mutual funds upon their request.In addition, Nationwide is required to restrict or prohibit further purchases upon instruction from the underlying mutual fund.Nationwide and any affected contract owner may not have advance notice of such instructions from an underlying mutual fund to restrict or prohibit further purchases.If an underlying mutual fund refuses to accept a purchase submitted by Nationwide, Nationwide will keep any affected contract owner in their current underlying mutual fund allocation. Transfers Prior to Annuitization Transfers from a Guaranteed Term Option A contract owner may request to transfer allocations from a Guaranteed Term Option to the Sub-accounts at any time. Nationwide reserves the right to limit the number of transfers out of the Guaranteed Term Options to one per calendar year. Nationwide is required by state law to reserve the right to postpone the transfer of assets from the Guaranteed Term Options for a period of up to 6 months from the date of the transfer request. Transfers from the Sub-Accounts A contract owner may request to transfer allocations from the Sub-accounts to a Guaranteed Term Option at any time, subject to terms and conditions imposed by the contract and the underlying mutual funds. Nationwide reserves the right to limit the number of transfers from the Sub-accounts to the Guaranteed Term Options to one per calendar year. Transfers Among the Sub-Accounts A contract owner may request to transfer allocations among the Sub-accounts at any time, subject to terms and conditions imposed by the contract and the underlying mutual funds. Transfers After Annuitization After annuitization, the portion of the contract value allocated to fixed annuity payments and the portion of the contract value allocated to variable annuity payments may not be changed. After annuitization, transfers among Sub-accounts may only be made on the anniversary of the annuitization date.Guaranteed Term Options are not available after annuitization. Right to Examine and Cancel Ifthe contract owner elects to cancel the contract, he/she may return it to Nationwide’s home office within a certain period of time known as the “free look” period.Depending on the state in which the contract was purchased (and, in some states, if the contract is purchased as a replacement for another annuity contract), the free look period may be 10 days or longer.For ease of administration, Nationwide will honor any free look cancellation that is received at Nationwide’s home office or postmarked within 30 days after the contract issue date.The contract issue date is the next business day after the initial purchase payment is applied to the contract. If the contract owner elects to cancel the contract pursuant to the free look provision, where required by law, Nationwide will return the greater of the contract value or the amount of purchase payment(s) applied during the free look period, less any applicable federal and state income tax withholding.Otherwise, Nationwide will return the contract value, less any applicable federal and state income tax withholding. In some states, Nationwide will allocate initial purchase payments to the money market sub-account during the free look period.After the free look period, Nationwide will reallocate the contract value among the sub-accounts based on the instructions contained on the application. Liability of the variable account under this provision is limited to the contract value in each sub-account on the date of revocation.Any additional amounts refunded to the contract owner will be paid by Nationwide. Surrender (Redemption) Prior to Annuitization Prior to annuitization and before the annuitant’s death, contract owners may generally surrender some or all of their contract value.There may be income tax and/or penalty taxes assessed upon surrenders.Please see "Federal Tax Considerations" in Appendix C: Contract Types and Tax Information for more information. Surrender requests must be in writing and Nationwide may require additional information.When taking a full surrender, the contract must accompany the written request.Nationwide may require a signature guarantee. Nationwide will pay any amounts surrendered from the Sub-accounts within 7 days.However, Nationwide may suspend 28 or postpone payment when it is unable to price a purchase payment or transfer.(See “Pricing”) Nationwide is required by state law to reserve the right to postpone payment of assets in the Guaranteed Term Options for a period of up to 6 months from the date of the surrender request. Partial Surrenders (Partial Redemptions) If a contract owner requests a partial surrender, Nationwide will surrender accumulation units from the Sub-accounts and then from the Guaranteed Term Options only after the Sub-account has been depleted.The amount withdrawn from each investment option will be in proportion to the value in each option at the time of the surrender request. If Nationwide's application for an order for exemptive relief to implement an excess withdrawal chargeis approved, the excess withdrawal charge may apply. Partial Surrenders to Pay Financial Advisor Fees The contract may be available for use with investment accounts at Schwab that charge an annual fee.Fees for these accounts would be specified in the respective account agreements.Any fees and expenses associated with these accounts are separate from and in addition to the fees and expenses of the contract described in this prospectus.Surrenders taken from this contract to pay advisory or investment management fees may be subject to income tax and/or tax penalties.Please consult a Schwab representative for more information on the tax status of surrenders made for this purpose. Full Surrenders (Full Redemptions) Upon full surrender, the contract value may be more or less than the total of all purchase payments made to the contract.The contract value will reflect: · variable account charges; · underlying mutual fund charges; · the investment performance of the underlying mutual funds; · amounts allocated to the Guaranteed Term Options, plus or minus any market value adjustment; and · an Excess Withdrawal Charge may apply. Surrender (Redemption) After Annuitization After the annuitization date, surrenders other than regularly scheduled annuity payments are not permitted. Assignment Contract rights are personal to the contract owner and may not be assigned without Nationwide’s written consent.Nationwide reserves the right to refuse to recognize assignments that alter the nature of the risks that Nationwide assumed when it originally issued the contract. A Non-Qualified Contract owner may assign some or all rights under the contract.An assignment must occur before annuitization while the annuitant is alive.Once proper notice of assignment is recorded by Nationwide’s home office, the assignment will become effective as of the date the written request was signed. Investment-Only Contracts, IRAs, Roth IRAs, SEP IRAs and Simple IRAs may not be assigned, pledged or otherwise transferred except where allowed by law. Nationwide is not responsible for the validity or tax consequences of any assignment.Nationwide is not liable for any payment or settlement made before the assignment is recorded.Assignments will not be recorded until Nationwide receives sufficient direction from the contract owner and the assignee regarding the proper allocation of contract rights. Amounts pledged or assigned will be treated as distributions and will be included in gross income to the extent that the cash value exceeds the investment in the contract for the taxable year in which it was pledged or assigned.Amounts assigned may be subject to a tax penalty equal to 10% of the amount included in gross income. Assignment of the entire contract value may cause the portion of the contract value exceeding the total investment in the contract and previously taxed amounts to be included in gross income for federal income tax purposes each year that the assignment is in effect. Contract Owner Services Asset Rebalancing Asset Rebalancing is the automatic reallocation of contract values to the Sub-accounts on a predetermined percentage basis.Asset Rebalancing is not available for assets held in the Guaranteed Term Options.Requests for Asset Rebalancing must be on a Nationwide form. Asset Rebalancing occurs every three months or on another frequency if permitted by Nationwide.If the last day of the three-month period falls on a Saturday, Sunday, recognized holiday, or any other day when the New York Stock Exchange is closed, Asset Rebalancing will occur on the next business day.Each Asset Rebalancing reallocation is considered a transfer event.Once Asset Rebalancing is elected, it will only be terminated upon specific instruction from the contract owner; manual transfers will not automatically terminate the program. Nationwide reserves the right to stop establishing new Asset Rebalancing programs. Dollar Cost Averaging Dollar Cost Averaging is a long-term transfer program that allows you to make regular, level investments over time.It involves the automatic transfer of a specified amount from certain Sub-accounts into other Sub-accounts.Nationwide does not guarantee that this program will result in profit or protect contract owners from loss. Contract owners direct Nationwide to automatically transfer specified amounts from the Federated Insurance Series – 29 Federated Quality Bond Fund II: Service Shares, Fidelity Variable Insurance Products Fund – VIP Investment Grade Bond Portfolio: Service Class 2, Lehman Brothers Advisers Management Trust – AMT Short Duration Bond Portfolio: I Class, NVIT – Nationwide NVIT Government Bond Fund: Class I, NVIT – Nationwide NVIT Investor Destinations Conservative Fund: Class II, NVIT – Nationwide NVIT Money Market Fund: Class I, and Schwab Annuity Portfolios – Schwab Money Market Portfolio™, to any other underlying mutual fund(s).Dollar Cost Averaging transfers may not be directed to the Guaranteed Term Options. Transfers occur monthly or on another frequency if permitted by Nationwide.Dollar Cost Averaging transfers are not considered transfer events.Nationwide will process transfers until either the value in the originating investment option is exhausted, or the contract owner instructs Nationwide in writing to stop the transfers. Nationwide reserves the right to stop establishing new Dollar Cost Averaging programs. Systematic Withdrawals Systematic Withdrawals allow contract owners to receive a specified amount (of at least $100) on a monthly, quarterly, semi-annual, or annual basis.Requests for Systematic Withdrawals and requests to discontinue Systematic Withdrawals must be in writing. The withdrawals will be taken from the Sub-accounts proportionately unless Nationwide is instructed otherwise.Systematic Withdrawals are not available from the Guaranteed Term Options. Nationwide will withhold federal income taxes from Systematic Withdrawals unless otherwise instructed by the contract owner.The Internal Revenue Service may impose a 10% penalty tax if the contract owner is under age 59½ unless the contract owner has made an irrevocable election of distributions of substantially equal payments. If you have elected a Lifetime Income Option, an Excess Withdrawal Charge may apply to amounts taken through systematic withdrawals. If the contract owner takes Systematic Withdrawals and elects a Lifetime Income Option, the maximum amount that can be withdrawn annually without an Excess Withdrawal Charge is the greatest of: (1) 10% of the net difference of purchase payments that are subject to Excess Withdrawal Charge minus purchase payments surrendered that were subject to Excess Withdrawal Charge; (2) an amount withdrawn to meet minimum distribution requirements under the Internal Revenue Code; or (3) a percentage of the contract value based on the contract owner's age, as shown in the table that follows: Contract Owner's Age Percentage of Contract Value Under age 59 ½ 5% Age 59 ½ through age 61 7% Age 62 through age 64 8% Age 65 through age 74 10% Age 75 and over 13% Contract Value and Contract Owner's age are determined as of the date the request for the systematic withdrawal program is recorded by Nationwide's Home Office.For joint owners, the older joint owner's age will be used. If total amounts withdrawn in any contract year exceed the Excess Withdrawal Charge -free amount described above, those amounts will only be eligible for the Excess Withdrawal Charge -free withdrawal privilege described in the applicable Excess Withdrawal Charge provision.The total amount of Excess Withdrawal Charge for that contract year will be determined in accordance with that provision. The Excess Withdrawal Charge -free withdrawal privilege for Systematic Withdrawals is non-cumulative.Free amounts not taken during any contract year cannot be taken as free amounts in a subsequent contract year. Nationwide reserves the right to stop establishing new Systematic Withdrawal programs.Systematic Withdrawals are not available before the end of the free-look period. Nationwide Allocation Architect Nationwide may make available for use by contract owners the Nationwide Allocation Architect, an asset allocation service that enables contract owners to have their variable account allocations invested according to an investment model.The models diversify among asset classes to achieve specific investment goals and are based on different profiles of an investor's willingness to accept investment risk.Participants in the program may elect one of 7 available models: Conservative; Moderately Conservative; Balanced; Moderate; Capital Appreciation; Moderately Aggressive; and Aggressive. Each model is comprised of Sub-accounts of underlying funds that are currently available as investment options in this contract.The Sub-accounts within each model and their weightings are selected according to each model's risk tolerance and investment goal.More information about the program and the models is available in the brochure for the program. 30 Nationwide Investment Advisors, LLC as Investment Adviser For those contracts that elect to use the Nationwide Allocation Architect, Nationwide Investment Advisors, LLC ("NIA") will serve as investment adviser to each participating contract owner for the sole purposes of developing and maintaining the models.In this capacity, NIA will act as a fiduciary.Contract owners will receive a copy of NIA's Form ADV at the time of application, which contains more information about NIA's role as investment adviser. Evaluating and Updating the Models At least twice each calendar year, NIA will evaluate the models to assess whether the combination and allocation percentages of the Sub-accounts within each model optimizes the return potential for that model.If deemed necessary by NIA, NIA will update the models, with such updates taking effect on or about January 1 and July 1 of each year.NIA may evaluate and update the models more frequently at its sole discretion. Updating the models could entail adding or removing one or more Sub-accounts from a model, or changing the allocation percentages among existing Sub-accounts.Currently, NIA updates the models based on information received from an independent third-party firm.NIA reserves the right to change the third-party firm (where permitted by law) upon 30 days' written notice to contract owners.NIA takes sole responsibility for monitoring and updating the models. Nationwide will send contract owners written notice of model updates approximately 30 days before the model changes are to be implemented.Contract owners should review these notices carefully.If the contract owner is comfortable with the model changes, the contract owner need not take any action.If the contract owner is not comfortable with the model changes, the contract owner may switch to a different model or terminate their participation in the service. On or about each January 1 and July 1 (or any other day that NIA updates the models), Nationwide will reallocate the variable account contract value of contracts participating in the service pursuant to the discretionary authority granted to Nationwide as a requirement to participate in the service.The reallocation will rebalance the variable account contract allocations to the updated model allocations.If the scheduled date for the reallocation is a Saturday, Sunday, recognized holiday, or any other day that the New York Stock Exchange is closed, the reallocation will occur on the next business day.Each reallocation is considered a transfer event.However, the automatic reallocation transfers within the Nationwide Allocation Architect are not subject to Short-Term Trading Fees. Quarterly Rebalancing In addition to reallocating the variable account contract value when the models change, Nationwide will also reallocate the variable account contract value at the end of each calendar quarter, referred to as quarterly rebalancing.If the end of a calendar quarter is a Saturday, Sunday, recognized holiday, or any other day that the New York Stock Exchange is closed, the quarterly rebalancing will occur on the next business day.Each quarterly rebalancing is considered a transfer event.However, quarterly rebalancing transfers within the Nationwide Allocation Architect are not subject to Short-Term Trading Fees. Election of the Nationwide Allocation Architect There is no additional charge for participating in the Nationwide Allocation Architect.If the service is available, a contract owner may elect to begin participating at any time by communicating the election to Nationwide in writing to Nationwide's service center.Once the election is received and processed, Nationwide will allocate the entire contract value that is allocated to the variable account in accordance with the elected model.Allocations to the GTO will remain so invested.Only one model may be elected at any given time. While the Nationwide Allocation Architect is in effect, the contract owner will not be permitted to transfer contract value among the Sub-accounts or out of the Sub-accounts (to the GTO) without first terminating their participation in the service.Any subsequent payments submitted that are to be allocated to the Sub-accounts will also be allocated according to the currently elected model.Any surrenders taken from the contract while the Nationwide Allocation Architect is in effect will be taken proportionally from all investments in the contract.Any charges assessed to the contract will be taken proportionally from all investments in the contract.A contract owner participating in the Nationwide Allocation Architect may not participate in Asset Rebalancing or Dollar Cost Averaging. When electing a model, please consult a qualified financial adviser to determine the most appropriate model based on the contract owner's particular financial needs, time horizon, and willingness to accept investment risk.The investment adviser may use tools to make this determination that are either independently acquired or provided by Nationwide.However, Nationwide bears no responsibility for the investment decision. Changing Models Contract owners participating in the Nationwide Allocation Architect may elect to change models at any time.An election to change models must be communicated to Nationwide in writing or over the telephone to Nationwide's service center.An election to change models will be immediate and will not be subject to Short-Term Trading Fees. Nationwide reserves the right to limit the number of times a contract owner can change models each year. Terminating Participation in the Nationwide Allocation Architect Once participation in the service has begun, it may only be terminated upon the specific written request of the contract owner.Once a contract owner's participation in the service is terminated, the contract value will remain invested as it was on the last day of participation in the program unless and until Nationwide is instructed otherwise.Additionally, please be aware that the terms of the "Transfer Restrictions" provision apply. 31 Nationwide reserves the right to terminate the availability of this service at any time. Risks Associated with the Nationwide Allocation Architect The models are designed to optimize returns based on different risk tolerances.However, neither Nationwide nor NIA guarantees that participation in the Nationwide Allocation Architect will result in a profit or protect against a loss. NIA may be subject to competing interests that may affect its decisions as to the Sub-accounts offered in the models.Specifically, some of the Sub-accounts correspond to underlying mutual funds owned by a NIA affiliate, some underlying mutual funds may pay more revenue to NISC (NIA's affiliate) than others, and some underlying mutual funds may pay more revenue to Nationwide (NIA's parent company) than others.However, NIA believes that its fiduciary responsibilities to the contract owners that elect a model outweigh any conflict that may exist relating to the underlying mutual funds, enabling it to make substantially unbiased choices as to the Sub-accounts within the models. Death Benefits Death of Contract Owner If a contract owner (including a joint owner) who is not the annuitant dies before the annuitization date, there is no death benefit payable and the surviving joint owner becomes the contract owner. If no joint owner is named, the contingent owner becomes the contract owner. If no contingent owner is named, the beneficiary becomes the contract owner. If no beneficiary survives the contract owner, the last surviving contract owner’s estate becomes the contract owner. Distributions will be made pursuant to the "Required Distributions for Non-Qualified Contracts" in Appendix C: Contract Types and Tax Information. Death of Annuitant If the annuitant who is not a contract owner dies before the annuitization date, the contingent annuitant becomes the annuitant and no death benefit is payable.If no contingent annuitant is named, a death benefit is payable to the beneficiary.Multiple beneficiaries will share the death benefit equally unless otherwise specified. If no beneficiaries survive the annuitant, the contingent beneficiary receives the death benefit.Multiple contingent beneficiaries will share the death benefit equally unless otherwise specified. If no beneficiaries or contingent beneficiaries survive the annuitant, the contract owner or the last surviving contract owner’s estate will receive the death benefit.If the contract owner is a Charitable Remainder Trust and the annuitant dies before the annuitization date, the death benefit will accrue to the Charitable Remainder Trust.Any designation in conflict with the Charitable Remainder Trust’s right to the death benefit will be void. If the annuitant dies after the annuitization date, any benefit that may be payable will be paid according to the selected annuity payment option. Death of Contract Owner/Annuitant If a contract owner (including a joint owner) who is also the annuitant dies before the annuitization date, a death benefit is payable to the surviving joint owner. If there is no surviving joint owner, the death benefit is payable to the beneficiary.Multiple beneficiaries will share the death benefit equally unless otherwise specified. If no beneficiaries survive the contract owner/annuitant, the contingent beneficiary receives the death benefit.Multiple contingent beneficiaries will share the death benefit equally unless otherwise specified. If no contingent beneficiaries survive the contract owner/annuitant, the last surviving contract owner’s estate will receive the death benefit. If the contract owner/annuitant dies after the annuitization date, any benefit that may be payable will be paid according to the selected annuity payment option. Death Benefit Payment The recipient of the death benefit may elect to receive the death benefit: (1) in a lump sum; (2) as an annuity (please see the “Annuity Payment Options” section for additional information); or (3) in any other manner permitted by law and approved by Nationwide. If the recipient of the death benefit does not elect the form in which to receive the death benefit payment, Nationwide will pay the death benefit in a lump sum.Nationwide will pay (or will begin to pay) the death benefit upon receiving proof of death and the instructions as to the payment of the death benefit.Contract value will continue to be allocated according to the most recent allocation instructions until the death benefit is paid. If the contract has multiple beneficiaries entitled to receive a portion of the death benefit, the contract value will continue to be allocated according to the most recent allocation instructions until the first beneficiary is paid.After the first beneficiary is paid, remaining contract value will be allocated to the available money market sub-account until instructions are received from the remaining beneficiary(ies). Death Benefit Calculations An applicant must elect one of three death benefits, the Return of Premuim Death Benefit Option, the One-Year Enhanced Death Benefit Option or the Return of Contract Value Death Benefit Option (offered exclusively with election of the Lifetime Income Option).The Return of Premium Death Benefit Option and the One-Year Enhanced Death Benefit Option are offered under the contract for an additional charge, and the Return of Contract Value Death Benefit Option is offered at no additional charge. 32 The value of each component of the applicable death benefit calculation will be determined as of the date of the annuitant’s death, except for the contract value component, which will be determined as of the date described in the applicable death benefit calculation. Return of Contract Value Death Benefit Option If you elect the Lifetime Income Option, the death benefit will equal the contract value as of the date Nationwide receives all the information necessary to pay the death benefit.In lieu of the Return of Contract Value Death Benefit, an applicant may elect either the Return of Premium Death Benefit Option or the One-Year Enhanced Death Benefit Option option at the time of application. Return of Premium Death Benefit Option For an additional charge equal to an annualized rate of 0.10% of the daily net assets of the variable account, an applicant can purchase the Return of Premium Death Benefit Option.If the annuitant dies prior to the annuitization date and the total of all purchase payments made to the contract is less than or equal to $3,000,000, this death benefit will be the greater of: (1) the contract value as of the date that Nationwide receives all the information necessary to pay the death benefit; or (2) the total of all purchase payments, less an adjustment for amounts surrendered. The contract value in item (1) above may include a market value adjustment for any amounts allocated to a Guaranteed Term Option. The adjustment for amounts surrendered will reduce item (2) above in the same proportion that the contract value was reduced on the date(s) of the partial surrender(s). If the annuitant dies prior to the annuitization date and the total of all purchase payments made to the contract is greater than $3,000,000, the death benefit will be determined using the following formula: (A x F) + B(1 - F), where A the greater of: (1) the contract value as of the date that Nationwidereceives all the information necessary to pay the death benefit; or (2) the total of all purchase payments, less an adjustment for amounts surrendered. The contract value in item (1) above may include a market value adjustment for any amounts allocated to a Guaranteed Term Option. The adjustment for amounts surrendered will reduce item (2) above in the same proportion that the contract value was reduced on the date(s) of the partial surrender(s). F the ratio of $3,000,000 to the total of all purchase payments made to the contract. The practical effect of this formula is that the beneficiary recovers a lesser percentage of purchase payments in excess of $3,000,000 than for purchase payments up to $3,000,000.In no event will the beneficiary receive less than the contract value. The Return of Premium Death Benefit also includes the Spousal Protection Feature, which allows a surviving spouse to continue the contract while receiving the economic benefit of the death benefit upon the death of the other spouse. One-Year Enhanced Death Benefit Option This option is only available to Contracts with Annuitants age 80 or younger.For an additional charge equal to an annualized rate of 0.20% of the daily net assets of the variable account, an applicant can purchase the One-Year Enhanced Death Benefit Option at the time of application. If the annuitant dies prior to the annuitization date and the total of all purchase payments made to the contract is less than or equal to $3,000,000, the death benefit will be the greatest of: (1) the contract value as of the date that Nationwide receives all the information necessary to pay the death benefit; (2) the total of all purchase payments, less an adjustment for amounts surrendered; or (3) the highest contract value on any contract anniversary prior to the annuitant's 86th birthday, less an adjustment for amounts subsequently surrendered, plus purchase payments received after that contract anniversary. The contract value in items (1) and (3) above may include a market value adjustment for any amounts allocated to a Guaranteed Term Option. The adjustment for amounts surrendered will reduce items (2) and (3) above in the same proportion that the contract value was reduced on the date(s) of the partial surrender(s). If the annuitant dies prior to the annuitization date and the total of all purchase payments made to the contract is greater than $3,000,000, the death benefit will be determined using the following formula: (A x F) + B(1 - F), where A the greatest of: (1) the contract value as of the date that Nationwide receives all the information necessary to pay the death benefit; (2) the total of all purchase payments, less an adjustment for amounts surrendered; or (3) the highest contract value on any contract anniversary prior to the annuitant’s 86th birthday, less an adjustment for amounts subsequently surrendered, plus purchase payments received after that contract anniversary. The contract value in items (1) and (3) above may include a market value adjustment for any amounts allocated to a Guaranteed Term Option. 33 The adjustment for amounts surrendered will reduce items (2) and (3) above in the same proportion that the contract value was reduced on the date(s) of the partial surrender(s). If Nationwide does not receive all information necessary to pay the death benefit within one year of the annuitant’s death, the calculation for A above will be the greater of (1) or (2) above. B the contract value as of the date that Nationwide receives all the information necessary to pay the death benefit. F the ratio of $3,000,000 to the total of all purchase payments made to the contract. The practical effect of this formula is that the beneficiary recovers a lesser percentage of purchase payments in excess of $3,000,000 than for purchase payments up to $3,000,000.In no event will the beneficiary receive less than the contract value. The One-Year Enhanced Death Benefit Option also includes the Spousal Protection Feature, which allows a surviving spouse to continue the contract while receiving the economic benefit of the death benefit upon the death of the other spouse. Spousal Protection Feature The One-Year Enhanced Death Benefit Option and Return of Premium Death Benefit Option include a Spousal Protection Feature at no additional charge.The Spousal Protection Feature is not available for contracts issued as Charitable Remainder Trusts.The Spousal Protection Feature allows a surviving spouse to continue the contract while receiving the economic benefit of the death benefit upon the death of the other spouse, provided the conditions described below are satisfied: (1) One or both spouses (or a revocable trust of which either or both of the spouses is/are grantor(s)) must be named as the contract owner.For contracts issued as IRAs and Roth IRAs, only the person for whom the IRA or Roth IRA was established may be named as the contract owner; (2) The spouses must be co-annuitants; (3) Both spouses must be age 85 or younger for the Return of Premium Death Benefit Option or age 80 or younger for the One-Year Enhanced Death Benefit Option at the time the contract is issued ; (4) Both spouses must be named as primary beneficiaries; (5) No person other than the spouse may be named as contract owner, annuitant or primary beneficiary; (6) If both spouses are alive upon annuitization, the contract owner must specify which spouse is the annuitant upon whose continuation of life any annuity payments involving life contingencies depend (for IRA and Roth IRA contracts, this person must be the contract owner); and (7) If the contract owner requests to add a co-annuitant after contract issuance, the date of marriage must be after the contract issue date and Nationwide will require the contract owner to provide a copy of the marriage certificate. If a co-annuitant dies before the annuitization date, the surviving spouse may continue the contract as its sole contract owner.Additionally, if the death benefit value is higher than the contract value at the time of the first co-annuitant’s death, Nationwide will adjust the contract value to equal the death benefit value.The surviving co-annuitant may then name a new beneficiary but may not name another co-annuitant. Annuity Commencement Date The annuity commencement date is the date on which annuity payments are scheduled to begin.Generally, the contract owner designates the annuity commencement date at the time of application.If no annuity commencement date is designated at the time of application, Nationwide will establish the annuity commencement date as the date the annuitant reaches age 90 for Non-Qualified Contracts and the date the contract owner reaches age 70½ for all other contract types. The contract owner may change the annuity commencement date before annuitization.This change must be in writing and approved by Nationwide.The annuity commencement date may not be later than the first day of the first calendar month after the annuitant’s 90th birthday (or the 90th birthday of the oldest annuitant if there are joint annuitants) unless approved by Nationwide. Annuitizing the Contract Annuitization Date The annuitization date is the date that annuity payments begin.The annuitization date will be the first day of a calendar month unless otherwise agreed.The annuitization date must be at least 2 years after the contract is issued, but may not be later than either: · the age (or date) specified in your contract; or · the age (or date) specified by state law, where applicable. On the annuitization date, the annuitant becomes the contract owner unless the contract owner is a Charitable Remainder Trust. The Internal Revenue Code may require that distributions be made prior to the annuitization dates specified above see "Required Distributions" in Appendix C: Contract Types and Tax Information. Annuitization Annuitization is the period during which annuity payments are received.It is irrevocable once payments have begun.Upon arrival of the annuitization date, the annuitant must choose: (1) an annuity payment option; and (2) either a fixed payment annuity, variable payment annuity, or an available combination. 34 Nationwide guarantees that each payment under a fixed payment annuity will be the same throughout annuitization.Under a variable payment annuity, the amount of each payment will vary with the performance of the underlying mutual funds chosen by the contract owner. Fixed Annuity Payments Fixed annuity payments provide for level annuity payments.Premium taxes are deducted prior to determining fixed annuity payments.The fixed annuity payments will remain level unless the annuity payment option provides otherwise. VariableAnnuity Payments Variable annuity payments will vary depending on the performance of the underlying mutual funds selected. First Variable Annuity Payment The following factors determine the amount of the first variable annuity payment: · the portion of purchase payments allocated to provide variable annuity payments; · the variable account value on the annuitization date; · the age and sex of the annuitant (and joint annuitant, if any); · the annuity payment option elected; · the frequency of annuity payments; · the annuitization date; · the assumed investment return (the net investment return required to maintain level variable annuity payments); · the deduction of applicable premium taxes; and · the date the contract was issued. Subsequent Variable Annuity Payments Variable annuity payments after the first will vary with the performance of the underlying mutual funds chosen by the contract owner after the investment performance is adjusted by the assumed investment return factor. The dollar amount of each subsequent variable annuity payment is determined by taking the portion of the first annuity payment funded by a particular sub-account divided by the annuity unit value for that sub-account as of the annuitization date.This establishes the number of annuity units provided by each sub-account for each variable annuity payment after the first. The number of annuity units for each sub-account will remain constant, unless the contract owner transfers value from one underlying mutual fund to another.After annuitization, transfers among Sub-accounts may only be made on the anniversary of the annuitization date. The number of annuity units for each sub-account is multiplied by the annuity unit value for that sub-account for the valuation period for which the payment is due.The sum of these results for all the Sub-accounts in which the contract owner invests establishes the dollar amount of the variable annuity payment. Subsequent variable annuity payments may be more or less than the previous variable annuity payment, depending on whether the net investment performance of the elected underlying mutual funds is greater or lesser than the assumed investment return. Assumed Investment Return An assumed investment return is the net investment return required to maintain level variable annuity payments.Nationwide uses a 3.5% assumed investment return factor.Therefore, if the net investment performance of each sub-account in which the contract owner invests exactly equals 3.5% for every payment period, then each payment will be the same amount.To the extent that investment performance is not equal to 3.5% for given payment periods, the amount of the payments in those periods will not be the same.Payments will increase from one payment date to the next if the annualized net rate of return is greater than 3.5% during that time.Conversely, payments will decrease from one payment to the next if the annualized net rate of return is less than 3.5% during that time. Nationwide uses the assumed investment rate of return to determine the amount of the first variable annuity payment. Value of an Annuity Unit Annuity unit values for Sub-accounts are determined by: (1) multiplying the annuity unit value for each sub-account for the immediately preceding valuation period by the net investment factor for the sub-account for the subsequent valuation period (see "Determining the Contract Value – Determining Variable Account Value – Valuing an Accumulation Unit"); and then (2) multiplying the result from (1) by a factor to neutralize the assumed investment return factor. Frequency and Amount of Annuity Payments Annuity payments are based on the annuity payment option elected. If the net amount to be annuitized is less than $2,000, Nationwide reserves the right to pay this amount in a lump sum instead of periodic annuity payments. Nationwide reserves the right to change the frequency of payments if the amount of any payment becomes less than $100.The payment frequency will be changed to an interval that will result in payments of at least $100. Annuity payments will generally be received within 7 to 10 days after each annuity payment date. Annuity Payment Options The annuitant must elect an annuity payment option before the annuitization date.If the annuitant does not elect an annuity payment option, a variable payment life annuity with a guarantee period of 240 months will be assumed as the automatic form of payment upon annuitization.Once elected or assumed, the annuity payment option may not be changed. 35 Not all of the annuity payment options may be available in all states.Additionally, the annuity payment options available may be limited based on the annuitant’s age (and the joint annuitant’s age, if applicable) or requirements under the Internal Revenue Code. Annuity Payment Options for Contracts with Total Purchase Payments Less Than or Equal to $2,000,000 If, at the annuitization date, the total of all purchase payments made to the contract is less than or equal to $2,000,000, the annuity payment options available are: · Single Life; · Standard Joint and Survivor; and · Single Life with a 10 or 20 Year Term Certain. Each of the annuity payment options is discussed more thoroughly below. Single Life The Single Life annuity payment option provides for annuity payments to be paid during the lifetime of the annuitant. Payments will cease with the last payment before the annuitant’s death.No death benefit will be paid. No withdrawals other than the scheduled annuity payments are permitted. Standard Joint and Survivor The Standard Joint and Survivor annuity payment option provides for annuity payments to continue during the joint lifetimes of the annuitant and joint annuitant.After the death of either the annuitant or joint annuitant, payments will continue for the life of the survivor. Payments will cease with the last payment due prior to the death of the last survivor of the annuitant and joint annuitant.No death benefit will be paid. No withdrawals other than the scheduled annuity payments are permitted. Single Life with a 10 or 20 Year Term Certain The Single Life with a 10 or 20 Year Term Certain annuity payment option provides that monthly annuity payments will be paid during the annuitant’s lifetime or for the term selected, whichever is longer.The term may be either 10 or 20 years. If the annuitant dies before the end of the 10 or 20 year term, payments will be paid to the beneficiary for the remainder of the term. No withdrawals other than the scheduled annuity payments are permitted. Any Other Option Annuity payment options not set forth in this provision may be available.Any annuity payment option not set forth in this provision must be approved by Nationwide. Annuity Payment Options for Contracts with Total Purchase Payments Greater Than $2,000,000 If, at the annuitization date, the total of all purchase payments made to the contract is greater than $2,000,000, Nationwide may limit the annuity payment option to the longer of: (1) a Fixed Life Annuity with a 20 Year Term Certain; or (2) a Fixed Life Annuity with a Term Certain to Age 95. Additionally, Nationwide will limit the amount that may be annuitized on a single life to $5,000,000.If the total amount to be annuitized is greater than $5,000,000, then, for the purpose of annuitization only, Nationwide will permit additional annuitants to be named. Statements and Reports Nationwide will mail contract owners statements and reports.Therefore, contract owners should promptly notify Nationwide of any address change. These mailings will contain: · statements showing the contract’s quarterly activity; · confirmation statements showing transactions that affect the contract's value.Confirmation statements will not be sent for recurring transactions (i.e., Dollar Cost Averaging or salary reduction programs).Instead, confirmation of recurring transactions will appear in the contract’s quarterly statements; and · semi-annual and annual reports of allocated underlying mutual funds. Contract owners can receive information from Nationwide faster and reduce the amount of mail they receive by signing up for Nationwide’s eDelivery program.Nationwide will notify contract owners by email when important documents (statements, prospectuses and other documents) are ready for a contract owner to view, print, or download from Nationwide’s secure server. To choose this option, go to www.nationwide.com/login. Contract owners should review statements and confirmations carefully.All errors or corrections must be reported to Nationwide immediately to assure proper crediting to the contract.Unless Nationwide is notified within 30 days of receipt of the statement, Nationwide will assume statements and confirmation statements are correct. IMPORTANT NOTICE REGARDING DELIVERY OF SECURITY HOLDER DOCUMENTS When multiple copies of the same disclosure document(s), such as prospectuses, supplements, proxy statements and semi-annual and annual reports are required to be mailed to multiple contract owners in the same household, Nationwide will mail only one copy of each document, unless notified otherwise by the contract owner(s).Household delivery will continue for the life of the contracts.Please call 1-866-223-0303 to resume regular delivery.Please allow 30 days for regular delivery to resume. 36 Legal Proceedings Nationwide is a party to litigation and arbitration proceedings in the ordinary course of its business. It is often not possible to determine the ultimate outcome of the pending investigations and legal proceedings or to provide reasonable ranges of potential losses with any degree of certainty. Some matters, including certain of those referred to below, are in very preliminary stages, and Nationwide does not have sufficient information to make an assessment of the plaintiffs’ claims for liability or damages. In some of the cases seeking to be certified as class actions, the court has not yet decided whether a class will be certified or (in the event of certification) the size of the class and class period. In many of the cases, the plaintiffs are seeking undefined amounts of damages or other relief, including punitive damages and equitable remedies, which are difficult to quantify and cannot be defined based on the information currently available. Nationwide does not believe, based on information currently known by management, that the outcomes of such pending investigations and legal proceedings are likely to have a material adverse effect on Nationwide’s consolidated financial position. However, given the large and/or indeterminate amounts sought in certain of these matters and inherent unpredictability of litigation, it is possible that an adverse outcome in certain matters could have a material adverse effect on Nationwide’s consolidated financial results in a particular quarterly or annual period. In recent years, life insurance companies have been named as defendants in lawsuits, including class action lawsuits relating to life insurance and annuity pricing and sales practices. A number of these lawsuits have resulted in substantial jury awards or settlements against life insurers other than Nationwide. The financial services industry, including mutual fund, variable annuity, life insurance and distribution companies, has also been the subject of increasing scrutiny by regulators, legislators and the media over the past few years. Numerous regulatory agencies, including the SEC, the National Association of Securities Dealers and the New York State Attorney General, have commenced industry-wide investigations regarding late trading and market timing in connection with mutual funds and variable insurance contracts, and have commenced enforcement actions against some mutual fund and life insurance companies on those issues. Nationwide has been contacted by or received subpoenas from the SEC and the New York State Attorney General, who are investigating market timing in certain mutual funds offered in insurance products sponsored by Nationwide. Nationwide has cooperated with these investigations. Information requests from the New York State Attorney General and the SEC with respect to investigations into late trading and market timing were last responded to by Nationwide and its affiliates in December 2003 and June 2005, respectively, and no further information requests have been received with respect to these matters. In addition, state and federal regulators have commenced investigations or other proceedings relating to compensation and bidding arrangements and possible anti-competitive activities between insurance producers and brokers and issuers of insurance products, and unsuitable sales and replacements by producers on behalf of the issuer. Also under investigation are compensation and revenue sharing arrangements between the issuers of variable insurance contracts and mutual funds or their affiliates, fee arrangements in retirement plans, the use of side agreements and finite reinsurance agreements, funding agreements issued to back MTN programs, recordkeeping and retention compliance by broker/dealers, and supervision of former registered representatives. Related investigations and proceedings may be commenced in the future. Nationwide and/or its affiliates have been contacted by or received subpoenas from state and federal regulatory agencies, state securities law regulators and state attorneys general for information relating to certain of these investigations, including those relating to compensation, revenue sharing and bidding arrangements, anti-competitive activities, unsuitable sales or replacement practices, the use of side agreements and finite reinsurance agreements, and funding agreements backing the Nationwide’s MTN program. Nationwide is cooperating with regulators in connection with these inquiries and will cooperate with Nationwide Mutual Insurance Company (NMIC) in responding to these inquiries to the extent that any inquiries encompass NMIC’s operations. These proceedings are expected to continue in the future and could result in legal precedents and new industry-wide legislation, rules and regulations that could significantly affect the financial services industry, including life insurance and annuity companies. These proceedings also could affect the outcome of one or more of Nationwide’s litigation matters. There can be no assurance that any such litigation or regulatory actions will not have a material adverse effect on Nationwide in the future. On July 11, 2007, Nationwide was named in a lawsuit filed in the United States District Court for the Western District of Washington at Tacoma entitled Jerre Daniels-Hall and David Hamblen, Individually and on behalf of All Others Similarly Situated v. National Education Association, NEA Member Benefits Corporation, Nationwide Life Insurance Company, Security Benefit Life Insurance Company, Security Benefit Group, Inc., Security Distributors, Inc., et. al. The plaintiff seeks to represent a class of all current or former National Education Association (NEA) members who participated in the NEA Valuebuilder 403(b) program at any time between January 1, 1991 and the present (and their heirs and/or beneficiaries). The plaintiffs allege that the defendants violated the Employee Retirement Income Security Act of 1974, as amended (ERISA) by failing to prudently and loyally manage plan assets, by failing to provide complete and accurate information, by engaging in prohibited transactions, and by breaching their fiduciary duties when they failed to prevent other fiduciaries from breaching their fiduciary duties. The complaint seeks to have the defendants restore all losses to the plan, restoration of plan assets and profits to participants, disgorgement of endorsement fees, disgorgement of service fee payments, disgorgement of excessive fees charged to plan participants, other unspecified relief for restitution, declaratory and injunctive relief, and attorneys’ fees. Nationwide is currently evaluating this recently filed case but intends to defend this matter vigorously. 37 On November 15, 2006, Nationwide was named in a lawsuit filed in the United States District Court for the Southern District of Ohio entitled Kevin Beary, Sheriff of Orange County, Florida, In His Official Capacity, Individually and On Behalf of All Others Similarly Situated v. Nationwide Life Insurance Co., Nationwide Retirement Solutions, Inc. and Nationwide Financial Services, Inc. The plaintiff seeks to represent a class of all sponsors of 457(b) deferred compensation plans in the United States that had variable annuity contracts with the defendants at any time during the class period, or in the alternative, all sponsors of 457(b) deferred compensation plans in Florida that had variable annuity contracts with the defendants during the class period. The Class Period is from January 1, 1996 until the Class Notice is provided. The plaintiff alleges that the defendants breached their fiduciary duties by arranging for and retaining service payments from certain mutual funds. The complaint seeks an accounting, a declaratory judgment, a permanent injunction and disgorgement or restitution of the service fee payments allegedly received by the defendants, including interest. On January 25, 2007, Nationwide filed a motion to dismiss.On March 3, 2007, the plaintiffs filed their memorandum in opposition to the motion to dismiss that was filed by NFS, Nationwide and NRS. On March 23, 2007, Nationwide filed its response. Nationwide intends to defend this lawsuit vigorously. On February 11, 2005, Nationwide was named in a class action lawsuit filed in Common Pleas Court, Franklin County, Ohio entitled Michael Carr v. Nationwide Life Insurance Company. The complaint seeks recovery for breach of contract, fraud by omission, violation of the Ohio Deceptive Trade Practices Act and unjust enrichment. The complaint also seeks unspecified compensatory damages, disgorgement of all amounts in excess of the guaranteed maximum premium and attorneys’ fees. On February 2, 2006, the Court granted the plaintiff’s motion for class certification on the breach of contract and unjust enrichment claims. The Court certified a class consisting of all residents of the United States and the Virgin Islands who, during the Class Period, paid premiums on a modal basis to Nationwide for term life insurance policies issued by Nationwide during the Class Period that provide for guaranteed maximum premiums, excluding certain specified products. Excluded from the class are Nationwide; any parent, subsidiary or affiliate of Nationwide; all employees, officers and directors of Nationwide; and any justice, judge or magistrate judge of the State of Ohio who may hear the case. The Class Period is from February 10, 1990 through February 2, 2006, the date the class was certified. On January 26, 2007, the plaintiff filed a motion for summary judgment. On April 30, 2007, Nationwide filed a motion for summary judgment. Oral argument on the motion for summary judgment is scheduled for August 31, 2007. Nationwide continues to defend this lawsuit vigorously. On April 13, 2004, Nationwide was named in a class action lawsuit filed in Circuit Court, Third Judicial Circuit, Madison County, Illinois, entitled Woodbury v. Nationwide Life Insurance Company. Nationwide removed this case to the United States District Court for the Southern District of Illinois on June 1, 2004. On December 27, 2004, the case was transferred to the United States District Court for the District of Maryland and included in the multi-district proceeding entitled In Re Mutual Funds Investment Litigation. In response, on May 13, 2005, the plaintiff filed a First Amended Complaint purporting to represent, with certain exceptions, a class of all persons who held (through their ownership of a Nationwide annuity or insurance product) units of any Nationwide sub-account invested in mutual funds that included foreign securities in their portfolios and that experienced market timing or stale price trading activity. The First Amended Complaint purports to disclaim, with respect to market timing or stale price trading in Nationwide’s annuities Sub-accounts, any allegation based on Nationwide’s untrue statement, failure to disclose any material fact, or usage of any manipulative or deceptive device or contrivance in connection with any class member’s purchases or sales of Nationwide annuities or units in annuities Sub-accounts. The plaintiff claims, in the alternative, that if Nationwide is found with respect to market timing or stale price trading in its annuities Sub-accounts, to have made any untrue statement, to have failed to disclose any material fact or to have used or employed any manipulative or deceptive device or contrivance, then the plaintiff purports to represent a class, with certain exceptions, of all persons who, prior to Nationwide’s untrue statement, omission of material fact, use or employment of any manipulative or deceptive device or contrivance, held (through their ownership of an Nationwide annuity or insurance product) units of any Nationwide sub-account invested in mutual funds that included foreign securities in their portfolios and that experienced market timing activity. The First Amended Complaint alleges common law negligence and seeks to recover damages not to exceed $75,000 per plaintiff or class member, including all compensatory damages and costs. On June 1, 2006, the District Court granted Nationwide’s motion to dismiss the plaintiff’s complaint. The plaintiff appealed the District Court’s decision, and the issues have been fully briefed. Nationwide continues to defend this lawsuit vigorously. On January 21, 2004, Nationwide was named in a lawsuit filed in the United States District Court for the Northern District of Mississippi entitled United Investors Life Insurance Company v. Nationwide Life Insurance Company and/or Nationwide Life Insurance Company of America and/or Nationwide Life and Annuity Insurance Company and/or Nationwide Life and Annuity Company of America and/or Nationwide Financial Services, Inc. and/or Nationwide Financial Corporation, and John Does A-Z. In its complaint, the plaintiff alleges that Nationwide and/or its affiliated life insurance companies caused the replacement of variable insurance policies and other financial products issued by United Investors with policies issued by the Companies. The plaintiff raises claims for (1) violations of the Federal Lanham Act, and common law unfair competition and defamation; (2) tortious interference with the plaintiff’s contractual relationship with Waddell & Reed, Inc. and/or its affiliates, Waddell & Reed Financial, Inc., Waddell & Reed Financial Services, Inc. and W&R Insurance Agency, Inc., or with the plaintiff’s contractual relationships with its variable policyholders; (3) civil conspiracy; and (4) breach of fiduciary duty. The complaint seeks compensatory damages, punitive damages, pre- and post-judgment interest, a full accounting, a constructive trust and costs and disbursements, including attorneys’ fees. On 38 December 30, 2005, Nationwide filed a motion for summary judgment. On June 15, 2006, the District Court granted Nationwide’s motion for summary judgment on all grounds and dismissed the plaintiff’s entire case with prejudice. On May 30, 2007, the Fifth Circuit Cout of Appeals affirmed the District Court’s dismissal of the entire case. The plaintiff may appeal this decision to the United States Supreme Court. In the event the plaintiff elects this course of action, Nationwide will continue to defend this lawsuit vigorously. On August 15, 2001, Nationwide was named in a lawsuit filed in the United States District Court for the District of Connecticut entitled Lou Haddock, as trustee of the Flyte Tool & Die, Incorporated Deferred Compensation Plan, et al v. Nationwide Financial Services, Inc. and Nationwide Life Insurance Company. Currently, the plaintiffs’ fifth amended complaint, filed March 21, 2006, purports to represent a class of qualified retirement plans under ERISA that purchased variable annuities from Nationwide. The plaintiffs allege that they invested ERISA plan assets in their variable annuity contracts and that Nationwide breached ERISA fiduciary duties by allegedly accepting service payments from certain mutual funds. The complaint seeks disgorgement of some or all of the payments allegedly received by Nationwide, other unspecified relief for restitution, declaratory and injunctive relief, and attorneys’ fees. To date, the District Court has rejected the plaintiffs’ request for certification of the alleged class. Nationwide’s motion to dismiss the plaintiffs’ fifth amended complaint is currently pending before the court. Nationwide continues to defend this lawsuit vigorously. The general distributor, NISC, is not engaged in any litigation of any material nature. 39 Table of Contents of the Statement of Additional Information Page General Information and History 1 Services 1 Purchase of Securities Being Offered 2 Underwriters 2 Advertising 2 Annuity Payments 2 Condensed Financial Information 2 Financial Statements 33 40 Appendix A: Underlying Mutual Funds The underlying mutual funds listed below are designed primarily as investments for variable annuity contracts and variable life insurance policies issued by insurance companies.There is no guarantee that the investment objectives will be met. Please refer to the prospectus for each underlying mutual fund for more detailed information. AIM Variable Insurance Funds - AIM V.I. Basic Value Fund: Series II Shares Investment Adviser: AIM Advisors, Inc. Investment Objective: Long-term growth of capital. AIM Variable Insurance Funds - AIM V.I. Capital Appreciation Fund: Series II Shares Investment Adviser: AIM Advisors, Inc. Investment Objective: Growth of capital. AIM Variable Insurance Funds - AIM V.I. Capital Development Fund: Series II Shares Investment Adviser: AIM Advisors, Inc. Investment Objective: Long-term capital growth. American Century Variable Portfolios, Inc. - American Century VP International Fund: Class IV Investment Adviser: American Century Global Investment Management, Inc. Investment Objective: Capital growth. This underlying mutual fund assesses a short-term trading fee (please see "Short-Term Trading Fees" earlier in this prospectus). American Century Variable Portfolios, Inc. - American Century VP Mid Cap Value Fund: Class II Investment Adviser: American Century Investment Management, Inc. Investment Objective: Long-term capital growth. American Century Variable Portfolios, Inc. - American Century VP Vista Fund: Class II Investment Adviser: American Century Investment Management, Inc. Investment Objective: Long-term capital growth. Dreyfus Investment Portfolios - Small Cap Stock Index Portfolio: Service Shares Investment Adviser: The Dreyfus Corporation Investment Objective: To match performance of the S&P SmallCap 600 Index®. Dreyfus Stock Index Fund, Inc.: Service Shares Investment Adviser: The Dreyfus Corporation Investment Objective: To match performance of the S&P 500. Dreyfus Variable Investment Fund - Appreciation Portfolio: Service Shares Investment Adviser: The Dreyfus Corporation Investment Objective: Long-term capital growth consistent with the preservation of capital. Federated Insurance Series - Federated Market Opportunity Fund II: Service Shares Investment Adviser: Federated Equity Management Company of Pennsylvania Sub-adviser: Federated Investment Management Company Investment Objective: To provide moderate capital appreciation and high current income. Federated Insurance Series - Federated Quality Bond Fund II: Service Shares Investment Adviser: Federated Investment Management Company Investment Objective: Current income. Fidelity Variable Insurance Products Fund - VIP Contrafund® Portfolio: Service Class 2 Investment Adviser: FMR Sub-adviser: Fidelity Research & Analysis Company Investment Objective: Long-term capital appreciation. Fidelity Variable Insurance Products Fund - VIP Energy Portfolio: Service Class 2 Investment Adviser: Fidelity Management & Research Company Sub-adviser: FMR Co., Inc. Investment Objective: Capital appreciation. This underlying mutual fund assesses a short-term trading fee (please see "Short-Term Trading Fees" earlier in this prospectus). 41 Fidelity Variable Insurance Products Fund - VIP Equity-Income Portfolio: Service Class 2 Investment Adviser: Fidelity Management & Research Company Sub-adviser: FMR Co., Inc. Investment Objective: Reasonable income. Fidelity Variable Insurance Products Fund - VIP Growth Portfolio: Service Class 2 Investment Adviser: Fidelity Management & Research Company Sub-adviser: FMR Co., Inc. Investment Objective: Capital appreciation. Fidelity Variable Insurance Products Fund - VIP Investment Grade Bond Portfolio: Service Class 2 Investment Adviser: FMR Sub-adviser: Fidelity Investments Money Management, Inc. Investment Objective: High level of current income. Fidelity Variable Insurance Products Fund - VIP Mid Cap Portfolio: Service Class 2 Investment Adviser: FMR Sub-adviser: Fidelity Research & Analysis Company Investment Objective: Long-term growth of capital. Fidelity Variable Insurance Products Fund - VIP Overseas Portfolio: Service Class 2R Investment Adviser: FMR Sub-adviser: Fidelity Research & Analysis Company Investment Objective: Long-term capital growth. This underlying mutual fund assesses a short-term trading fee (please see "Short-Term Trading Fees" earlier in this prospectus). Franklin Templeton Variable Insurance Products Trust - Franklin Income Securities Fund: Class 2 Investment Adviser: Franklin Advisors, Inc. Investment Objective: Maximum income while maintaining prospects for capital appreciation. Franklin Templeton Variable Insurance Products Trust - Franklin Small Cap Value Securities Fund: Class 2 Investment Adviser: Franklin Advisory Services, LLC Investment Objective: Long-term total return. Franklin Templeton Variable Insurance Products Trust - Templeton Developing Markets Securities Fund: Class 3 Investment Adviser: Templeton Asset Management, Ltd. Investment Objective: Long-term capital appreciation. This underlying mutual fund assesses a short-term trading fee (please see "Short-Term Trading Fees" earlier in this prospectus). Franklin Templeton Variable Insurance Products Trust - Templeton Foreign Securities Fund: Class 3 Investment Adviser: Templeton Investment Counsel, LLC Investment Objective: Long-term capital growth. This underlying mutual fund assesses a short-term trading fee (please see "Short-Term Trading Fees" earlier in this prospectus). Franklin Templeton Variable Insurance Products Trust - Templeton Global Income Securities Fund: Class 3 Investment Adviser: Franklin Advisors, Inc. Investment Objective: High current income, with preservation of capital.Capital appreciation is a secondary consideration. This underlying mutual fund assesses a short-term trading fee (please see "Short-Term Trading Fees" earlier in this prospectus). Janus Aspen Series - Forty Portfolio: Service Shares Investment Adviser: Janus Capital Management LLC Investment Objective: Long-term growth of capital. Janus Aspen Series - INTECH Risk-Managed Core Portfolio: Service Shares Investment Adviser: Janus Capital Management LLC Sub-adviser: Enhanced Investment Technologies, LLC Investment Objective: Long-term growth of capital. 42 Janus Aspen Series - International Growth Portfolio: Service II Shares Investment Adviser: Janus Capital Management LLC Investment Objective: Long-term capital growth. This underlying mutual fund assesses a short-term trading fee (please see "Short-Term Trading Fees" earlier in this prospectus). Lehman Brothers Advisers Management Trust - AMT Short Duration Bond Portfolio: I Class Investment Adviser: Neuberger Berman Management Inc. Sub-adviser: Neuberger Berman, LLC Investment Objective: Highest available current income consistent with liquidity and low risk to principal and, secondarily, total return. MFS® Variable Insurance Trust - MFS Value Series: Service Class Investment Adviser: Massachusetts Financial Services Company Investment Objective: Capital appreciation and reasonable income. Nationwide Variable Insurance Trust - American Funds NVIT Asset Allocation Fund: Class II Investment Adviser: Capital Research and Management Company Investment Objective: Seeks to provide high total return (including income and capital gains) consistent with the preservation of capital. Nationwide Variable Insurance Trust - American Funds NVIT Bond Fund: Class II Investment Adviser: Capital Research and Management Company Investment Objective: Income and more price stability than stocks, and capital preservation over the long term.Seeks to maximize an investor’s level of current income and preserve the investor’s capital. Nationwide Variable Insurance Trust - American Funds NVIT Global Growth Fund: Class II Investment Adviser: Capital Research and Management Company Investment Objective: Capital appreciation through stocks. Nationwide Variable Insurance Trust - American Funds NVIT Growth Fund: Class II Investment Adviser: Capital Research and Management Company Investment Objective: Capital appreciation principally through investment in stocks. Nationwide Variable Insurance Trust - American Funds NVIT Growth- Income Fund: Class II Investment Adviser: Capital Research and Management Company Investment Objective: Seeks returns from both capital gains as well as income generated by dividends paid by stock issuers. Nationwide Variable Insurance Trust - Federated NVIT High Income Bond Fund: Class III Investment Adviser: Nationwide Fund Advisors Sub-adviser: Federated Investment Management Company Investment Objective: High current income. This underlying mutual fund assesses a short-term trading fee (please see "Short-Term Trading Fees" earlier in this prospectus). Nationwide Variable Insurance Trust - Gartmore NVIT Emerging Markets Fund: Class VI Investment Adviser: Nationwide Fund Advisors Sub-adviser: Gartmore Global Partners Investment Objective: Long-term capital growth by investing primarily in equity securities of companies located in emerging market countries. This underlying mutual fund assesses a short-term trading fee (please see "Short-Term Trading Fees" earlier in this prospectus). Nationwide Variable Insurance Trust - Nationwide Multi-Manager NVIT Small Cap Growth Fund: Class II Investment Adviser: Nationwide Fund Advisors Sub-adviser: Oberweis Asset Management, Inc.; Waddell & Reed Investment Management Company Investment Objective: Capital growth. Nationwide Variable Insurance Trust - Nationwide Multi-Manager NVIT Small Cap Value Fund: Class II Investment Adviser: Nationwide Fund Advisors Sub-adviser: Epoch Investment Partners, Inc.; J.P. Morgan Investment Management Inc. Investment Objective: Capital appreciation. 43 Nationwide Variable Insurance Trust - Nationwide Multi-Manager NVIT Small Company Fund: Class II Investment Adviser: Nationwide Fund Advisors Sub-adviser: American Century Investment Management Inc.; Franklin Portfolio Associates LLC; Gartmore Global Partners; Morgan Stanley Investment Management Inc.; Neuberger Berman, LLC; Waddell & Reed Investment Management Company Investment Objective: Long-term growth of capital. Nationwide Variable Insurance Trust - Nationwide NVIT Global Health Sciences Fund: Class VI Investment Adviser: Nationwide Fund Advisors Investment Objective: Long-term capital appreciation. This underlying mutual fund assesses a short-term trading fee (please see "Short-Term Trading Fees" earlier in this prospectus). Nationwide Variable Insurance Trust - Nationwide NVIT Global Technology and Communications Fund: Class VI Investment Adviser: Nationwide Fund Advisors Investment Objective: Long-term capital appreciation. This underlying mutual fund assesses a short-term trading fee (please see "Short-Term Trading Fees" earlier in this prospectus). Nationwide Variable Insurance Trust - Nationwide NVIT Government Bond Fund: Class I Investment Adviser: Nationwide Fund Advisors Investment Objective: To provide a high level of income as is consistent with the preservation of capital. Nationwide Variable Insurance Trust - Nationwide NVIT Investor Destinations Aggressive Fund: Class II Investment Adviser: Nationwide Fund Advisors Investment Objective: To maximize growth of capital consistent with a more aggressive level of risk as compared to the other Investor Destinations Funds. The Nationwide NVIT Investor Destinations Funds are designed to provide diversification and asset allocation across several types of investments and asset classes, primarily by investing in underlying funds.Therefore, a proportionate share of the fees and expenses of the underlying funds are indirectly borne by investors.Please refer to the prospectus for Nationwide NVIT Investor Destinations Funds for more information. Nationwide Variable Insurance Trust - Nationwide NVIT Investor Destinations Conservative Fund: Class II Investment Adviser: Nationwide Fund Advisors Investment Objective: High level of return consistent with a conservative level of risk compared to the other Investor Destinations Funds. The Nationwide NVIT Investor Destinations Funds are designed to provide diversification and asset allocation across several types of investments and asset classes, primarily by investing in underlying funds.Therefore, a proportionate share of the fees and expenses of the underlying funds are indirectly borne by investors.Please refer to the prospectus for Nationwide NVIT Investor Destinations Funds for more information. Nationwide Variable Insurance Trust - Nationwide NVIT Investor Destinations Moderate Fund: Class II Investment Adviser: Nationwide Fund Advisors Investment Objective: High level of total return consistent with a moderate level of risk as compared to other Investor Destinations Funds. The Nationwide NVIT Investor Destinations Funds are designed to provide diversification and asset allocation across several types of investments and asset classes, primarily by investing in underlying funds.Therefore, a proportionate share of the fees and expenses of the underlying funds are indirectly borne by investors.Please refer to the prospectus for Nationwide NVIT Investor Destinations Funds for more information. Nationwide Variable Insurance Trust - Nationwide NVIT Investor Destinations Moderately Aggressive Fund: Class II Investment Adviser: Nationwide Fund Advisors Investment Objective: Growth of capital, but also seeks income consistent with a moderately aggressive level of risk as compared to the other Investor Destinations The Nationwide NVIT Investor Destinations Funds are designed to provide diversification and asset allocation across several types of investments and asset classes, primarily by investing in underlying funds.Therefore, a proportionate share of the fees and expenses of the underlying funds are indirectly borne by investors.Please refer to the prospectus for Nationwide NVIT Investor Destinations Funds for more information. 44 Nationwide Variable Insurance Trust - Nationwide NVIT Investor Destinations Moderately Conservative Fund: Class II Investment Adviser: Nationwide Fund Advisors Investment Objective: High level of total return consistent with a moderately conservative level of risk. The Nationwide NVIT Investor Destinations Funds are designed to provide diversification and asset allocation across several types of investments and asset classes, primarily by investing in underlying funds.Therefore, a proportionate share of the fees and expenses of the underlying funds are indirectly borne by investors.Please refer to the prospectus for Nationwide NVIT Investor Destinations Funds for more information. Nationwide Variable Insurance Trust - Nationwide NVIT Mid Cap Growth Fund: Class II Investment Adviser: Nationwide Fund Advisors Investment Objective: Long-term capital appreciation. Nationwide Variable Insurance Trust - Nationwide NVIT Money Market Fund: Class I Investment Adviser: Nationwide Fund Advisors Investment Objective: High level of current income as is consistent with the preservation of capital and maintenance of liquidity. Nationwide Variable Insurance Trust - Nationwide NVIT U.S. Growth Leaders Fund: Class III Investment Adviser: Nationwide Fund Advisors Investment Objective: Long-term growth of capital. This underlying mutual fund assesses a short-term trading fee (please see "Short-Term Trading Fees" earlier in this prospectus). Nationwide Variable Insurance Trust - NVIT International Index Fund: Class VIII Investment Adviser: Nationwide Fund Advisors Sub-adviser: Fund Asset Management, LP Investment Objective: To match the performance of the Morgan Stanley Capital International Europe, Australasia and Far East Index ("MSCI EAFE® Index") as closely as possible before the deduction of Fund expenses. This underlying mutual fund assesses a short-term trading fee (please see "Short-Term Trading Fees" earlier in this prospectus). Nationwide Variable Insurance Trust - NVIT International Value Fund: Class VI Investment Adviser: Nationwide Fund Advisors Sub-adviser: The Boston Company Asset Management LLC Investment Objective: Long-term capital appreciation. This underlying mutual fund assesses a short-term trading fee (please see "Short-Term Trading Fees" earlier in this prospectus). Nationwide Variable Insurance Trust - NVIT Mid Cap Index Fund: Class I Investment Adviser: Nationwide Fund Advisors Sub-adviser: Fund Asset Management, LP Investment Objective: Capital appreciation. Nationwide Variable Insurance Trust - NVIT Nationwide® Fund: Class II Investment Adviser: Nationwide Fund Advisors Investment Objective: Total return through a flexible combination of capital appreciation and current income. Nationwide Variable Insurance Trust - Van Kampen NVIT Comstock Value Fund: Class II Investment Adviser: Nationwide Fund Advisors Sub-adviser: Van Kampen Asset Management Investment Objective: Seeks capital growth and income through investments in equity securities, including common stocks and securities convertibles into common stocks. Nationwide Variable Insurance Trust - Van Kampen NVIT Multi Sector Bond Fund: Class I Investment Adviser: Nationwide Fund Advisors Sub-adviser: Van Kampen Asset Management Investment Objective: Above average total return over a market cycle of three to five years. Neuberger Berman Advisers Management Trust - AMT Fasciano Portfolio: S Class Investment Adviser: Neuberger Berman Management Inc. Sub-adviser: Neuberger Berman, LLC Investment Objective: Long-term capital growth. 45 Neuberger Berman Advisers Management Trust - AMT International Portfolio: S Class Investment Adviser: Neuberger Berman Management Inc. Sub-adviser: Neuberger Berman, LLC Investment Objective: Long-term growth of capital by investing primarily in common stocks of foreign companies. This underlying mutual fund assesses a short-term trading fee (please see "Short-Term Trading Fees" earlier in this prospectus). Neuberger Berman Advisers Management Trust - AMT Regency Portfolio: S Class Investment Adviser: Neuberger Berman Management Inc. Sub-adviser: Neuberger Berman, LLC Investment Objective: Growth of capital. Neuberger Berman Advisers Management Trust - AMT Socially Responsive Portfolio: I Class Investment Adviser: Neuberger Berman Management Inc. Sub-adviser: Neuberger Berman, LLC Investment Objective: Long-term capital growth by investing primarily in securities of companies that meet certain financial criteria and social policy. Oppenheimer Variable Account Funds - Oppenheimer Capital Appreciation Fund/VA: Service Shares Investment Adviser: OppenheimerFunds, Inc. Investment Objective: Capital appreciation by investing in securities of well-known established companies. Oppenheimer Variable Account Funds - Oppenheimer Global Securities Fund/VA: Class 4 Investment Adviser: OppenheimerFunds, Inc. Investment Objective: Long-term capital appreciation by investing a substantial portion of its assets in securities of foreign issuers, "growth-type" companies, cyclical industries and special situations that are considered to have appreciation This underlying mutual fund assesses a short-term trading fee (please see "Short-Term Trading Fees" earlier in this prospectus). Oppenheimer Variable Account Funds - Oppenheimer High Income Fund/VA: Class 4 Investment Adviser: OppenheimerFunds, Inc. Investment Objective: High level of current income. This underlying mutual fund assesses a short-term trading fee (please see "Short-Term Trading Fees" earlier in this prospectus). Oppenheimer Variable Account Funds - Oppenheimer Main Street Small Cap Fund®/VA: Service Shares Investment Adviser: OppenheimerFunds, Inc. Investment Objective: Capital appreciation. Schwab Annuity Portfolios - Schwab Money Market Portfolio Investment Adviser: Charles Schwab Investment Management, Inc. Investment Objective: The highest current income consistent with stability of capital and liquidity. T. Rowe Price Equity Series, Inc. - T. Rowe Price Blue Chip Growth Portfolio: Class II Investment Adviser: T. Rowe Price Investment Services Investment Objective: Long-term capital growth and, secondarily, income. T. Rowe Price Equity Series, Inc. - T. Rowe Price Equity Income Portfolio: Class II Investment Adviser: T. Rowe Price Investment Services Investment Objective: Substantial dividend income as well as long-term growth of capital through investments in the common stocks of established companies. T. Rowe Price Equity Series, Inc. - T. Rowe Price Limited Term Bond Portfolio: Class II Investment Adviser: T. Rowe Price Investment Services Investment Objective: High level of income consistent with moderate price fluctuation. The Universal Institutional Funds, Inc. - Core Plus Fixed Income Portfolio: Class II Investment Adviser: Morgan Stanley Investment Management Inc. Investment Objective: Above-average total return over a market cycle of three to five years by investing primarily in a diversified portfolio of fixed income securities. The Universal Institutional Funds, Inc. - Global Real Estate Portfolio: Class II Investment Adviser: Morgan Stanley Investment Management Inc. Investment Objective: The Portfolio seeks to provide current income and capital appreciation. 46 Appendix B: Condensed Financial Information This annuity was first available for sale on ; therefore, no Condensed Financial Information is available.The Statement of Additional Information is FREE OF CHARGE by: calling: 1-888-421-5368, TDD 1-800-238-3035 writing: Nationwide Life Insurance Company 5100 Rings Road, RR1-04-F4 Dublin, Ohio 43017-1522 checking on-line at: www.nationwide.com 47 Appendix C: Contract Types and Tax Information Types of Contracts The Contracts described in this prospectus are classified according to the tax treatment to which they are subject under the Internal Revenue Code.Following is a general description of the various Contract types.Eligibility requirements, tax benefits (if any), limitations, and other features of the Contracts will differ depending on Contract type. Charitable Remainder Trusts Charitable Remainder Trusts are trusts that meet the requirements of Section 664 of the Internal Revenue Code.Non-Qualified Contracts that are issued to Charitable Remainder Trusts will differ from other Non-Qualified Contracts in three respects: (a) Waiver of Excess Withdrawal Charge.In addition to the Excess Withdrawal Charge-free withdrawal privilege available to all Contracts, Charitable Remainder Trusts may also withdraw the difference between: the Contract Value on the day before the withdrawal; and the total amount of purchase payments made to the Contract (less an adjustment for amounts surrendered). (b) Contract Ownership at annuitization.On the annuitization date, if the Contract Owner is a Charitable Remainder Trust, the Charitable Remainder Trust will continue to be the Contract Owner and the annuitant will NOT become the Contract Owner. (c) Recipient of death benefit proceeds.With respect to the death benefit proceeds, if the Contract Owner is a Charitable Remainder Trust, the death benefit is payable to the Charitable Remainder Trust.Any designation in conflict with the Charitable Remainder Trust’s right to the death benefit will be void. While these provisions are intended to facilitate a Charitable Remainder Trust's ownership of this Contract, the rules governing Charitable Remainder Trusts are numerous and complex.A Charitable Remainder Trust that is considering purchasing this Contract should seek the advice of a qualified tax and/or financial advisor prior to purchasing the Contract.An annuity that has a Charitable Remainder Trust endorsement is not a charitable remainder trust; the endorsement is merely to facilitate ownership of the Contract by a Charitable Remainder Trust. Investment Only (Qualified Plans) Contracts that are owned by Qualified Plans are not intended to confer tax benefits on the beneficiaries of the plan; they are used as investment vehicles for the plan.The income tax consequences to the beneficiary of a Qualified Plan are controlled by the operation of the plan, not by operation of the assets in which the plan invests. Beneficiaries of Qualified Plans should contact their employer and/or trustee of the plan to obtain and review the plan, trust, summary plan description and other documents for the tax and other consequences of being a participant in a Qualified Plan. Individual Retirement Annuities (IRAs) IRAs are Contracts that satisfy the provisions of Section 408(b) of the Internal Revenue Code, including the following requirements: · the Contract is not transferable by the owner; · the purchase payments are not fixed; · if the Contract Owner is younger than age 50, the annual purchase payments cannot exceed $4,000; if the Contract Owner is age 50 or older, the annual purchase payment cannot exceed $5,000 (although rollovers of greater amounts from qualified plans and other IRAs can be received); · certain minimum distribution requirements must be satisfied after the owner attains the age of 70½; · the entire interest of the owner in the Contract is nonforfeitable; and · after the death of the owner, additional distribution requirements may be imposed to ensure distribution of the entire balance in the Contract within the statutory period of time. Depending on the circumstance of the owner, all or a portion of the contributions made to the account may be deducted for federal income tax purposes. Failure to make the mandatory distributions can result in an additional penalty tax of 50% of the excess of the amount required to be distributed over the amount that was actually distributed. IRAs may receive rollover contributions from other Individual Retirement Accounts, other Individual Retirement Annuities, certain 457 governmental plans and qualified retirement plans (including 401(k) plans). When the owner of an IRA attains the age of 70½, the Internal Revenue Code requires that certain minimum distributions be made.In addition, upon the death of the owner of an IRA, mandatory distribution requirements are imposed by the Internal Revenue Code to ensure distribution of the entire Contract Value within the required statutory period.Due to recent changes in Treasury Regulations, the amount used to compute the mandatory distributions may exceed the Contract Value. For further details regarding IRAs, please refer to the disclosure statement provided when the IRA was established. Non-Qualified Contracts A Non-Qualified Contract is a Contract that does not qualify for certain tax benefits under the Internal Revenue Code, and which is not an IRA, a Roth IRA, a SEP IRA, or a Simple IRA,. Upon the death of the owner of a Non-Qualified Contract, mandatory distribution requirements are imposed to ensure distribution of the entire balance in the Contract within a required period. 48 Non-Qualified Contracts that are owned by natural persons allow the deferral of taxation on the income earned in the Contract until it is distributed or deemed to be distributed.Non-Qualified Contracts that are owned by non-natural persons, such as trusts, corporations and partnerships are generally subject to current income tax on the gain earned inside the Contract, unless the non-natural person owns the Contract as an “agent” of a natural person. Roth IRAs Roth IRA Contracts are Contracts that satisfy the provisions of Section 408A of the Internal Revenue Code, including the following requirements: ·the Contract is not transferable by the owner; · the purchase payments are not fixed; · if the Contract Owner is younger than age 50, the annual purchase payments cannot exceed $4,000; if the Contract Owner is age 50 or older, the annual purchase payments cannot exceed $5,000 (although rollovers of greater amounts from other Roth IRAs and IRAs can be received); · the entire interest of the owner in the Contract is nonforfeitable; and · after the death of the owner, certain distribution requirements may be imposed to ensure distribution of the entire balance in the Contract within the statutory period of time. A Roth IRA can receive a rollover from an IRA; however, the amount rolled over from the IRA to the Roth IRA is required to be included in the owner's federal gross income at the time of the rollover, and will be subject to federal income tax. There are income limitations on eligibility to participate in a Roth IRA rolloverand additional income limitations for eligibility to rollover amounts from an IRA to a Roth IRA. For further details regarding Roth IRAs, please refer to the disclosure statement provided when the Roth IRA was established. Simplified Employee Pension IRAs (SEP IRA) A SEP IRA is a written plan established by an employer for the benefit of employees which permits the employer to make contributions to an IRA established for the benefit of each employee. An employee may make deductible contributions to a SEP IRA subject to the same restrictions and limitations as an IRA.In addition, the employer may make contributions to the SEP IRA, subject to dollar and percentage limitations imposed by both the Internal Revenue Code and the written plan. A SEP IRA plan must satisfy: · minimum participation rules; · top-heavy contribution rules; · nondiscriminatory allocation rules; and · requirements regarding a written allocation formula. In addition, the plan cannot restrict withdrawals of non-elective contributions, and must restrict withdrawals of elective contributions before March 15th of the following year. When the owner of SEP IRA attains the age of 70½, the Internal Revenue Code requires that certain minimum distributions be made.Due to recent changes in Treasury Regulations, the amount used to compute the minimum distributions may exceed the Contract Value. In addition, upon the death of the owner of a SEP IRA, mandatory distribution requirements are imposed by the Internal Revenue Code to ensure distribution of the entire Contract Value within the required statutory period. Simple IRAs A Simple IRA is an individual retirement annuity that is funded exclusively by a qualified salary reduction arrangement and satisfies: · vesting requirements; · participation requirements; and · administrative requirements. The funds contributed to a Simple IRA cannot be commingled with funds in IRAs or SEP IRAs. A Simple IRA cannot receive rollover distributions except from another Simple IRA. When the owner of Simple IRA attains the age of 70½, the Internal Revenue Code requires that certain minimum distributions be made. Due to recent changes in Treasury Regulations, the amount used to compute the minimum distributions may exceed the Contract Value. In addition, upon the death of the owner of a Simple IRA, mandatory distribution requirements are imposed by the Internal Revenue Code to ensure distribution of the entire Contract Value within the required statutory period. Federal Tax Considerations Federal Income Taxes The tax consequences of purchasing a Contract described in this prospectus will depend on: · the type of Contract purchased; · the purposes for which the Contract is purchased; and · the personal circumstances of individual investors having interests in the Contracts. Existing tax rules are subject to change, and may affect individuals differently depending on their situation.We do not guarantee the tax status of any Contracts or any transactions involving the Contracts. Representatives of the Internal Revenue Service have informally suggested, from time to time, that the number of underlying mutual funds available or the number of transfer opportunities available under a variable product may be relevant in determining whether the product qualifies for the desired tax treatment.In 2003, the Internal Revenue Service issued formal guidance, in Revenue Ruling 2003-91, that indicates that if the number of underlying mutual funds 49 available in a variable insurance product does not exceed 20, the number of underlying mutual funds alone would not cause the Contract to not qualify for the desired tax treatment.The Internal Revenue Service has also indicated that exceeding 20 investment options may be considered a factor, along with other factors including the number of transfer opportunities available under the Contract, when determining whether the Contract qualifies for the desired tax treatment.The revenue ruling did not indicate the actual number of underlying mutual funds that would cause the Contract to not provide the desired tax treatment.Should the U.S. Secretary of the Treasury issue additional rules or regulations limiting the number of underlying mutual funds, transfers between underlying mutual funds, exchanges of underlying mutual funds or changes in investment objectives of underlying mutual funds such that the Contract would no longer qualify for tax deferred treatment under Section 72 of the Internal Revenue Code, we will take whatever steps are available to remain in compliance. If the Contract is purchased as an investment of certain retirement plans (such as qualified retirement plans, Individual Retirement Accounts, and custodial accounts as described in Sections 40 1 and 408(a) of the Internal Revenue Code), tax advantages enjoyed by the Contract Owner and/or annuitant may relate to participation in the plan rather than ownership of the annuity Contract.Such plans are permitted to purchase investments other than annuities and retain tax-deferred status. The following is a brief summary of some of the federal income tax considerations related to the Contracts.In addition to the federal income tax, distributions from annuity Contracts may be subject to state and local income taxes.The tax rules across all states and localities are not uniform and therefore will not be discussed in this prospectus.Tax rules that may apply to Contracts issued in U.S. territories such as Puerto Rico and Guam are also not discussed.Nothing in this prospectus should be considered to be tax advice.Contract Owners and prospective Contract Owners should consult a financial consultant, tax advisor or legal counsel to discuss the taxation and use of the Contracts. IRAs, SEP IRAs and Simple IRAs Distributions from IRAs, SEP IRAs and Simple IRAs are generally taxed as ordinary income when received.If any of the amount contributed to the Individual Retirement Annuity was nondeductible for federal income tax purposes, then a portion of each distribution is excludable from income. If distributions of income from an IRA are made prior to the date that the owner attains the age of 59½ years, the income is subject to both the regular income tax and an additional penalty tax of 10% is generally applicable.(For Simple IRAs, the 10% penalty is increased to 25% if the distribution is made during the 2-year period beginning on the date that the individual first participated in the Simple IRA.)The 10% penalty tax can be avoided if the distribution is: ● made to a beneficiary on or after the death of the owner; ● attributable to the owner becoming disabled (as defined inthe Internal Revenue Code); ● part of a series of substantially equal periodic payments made not less frequently than annually made for the life (or life expectancy) of the owner, or the joint lives (or joint life expectancies) of the owner and his or her designated beneficiary; ● used for qualified higher education expenses; or ● used for expenses attributable to the purchase of a home for a qualified first-time buyer. If the Contract Owner dies before the Contract is completely distributed, the balance will be included in the Contract Owner’s gross estate for tax purposes. Roth IRAs Distributions of earnings from Roth IRAs are taxable or nontaxable depending upon whether they are "qualified distributions" or "non-qualified distributions."A "qualified distribution" is one that satisfies the five-year rule and meets one of the following requirements: · it is made on or after the date on which the Contract Owner attains age 59½; · it is made to a beneficiary (or the Contract Owner’s estate) on or after the death of the Contract Owner; · it is attributable to the Contract Owner’s disability; or · it is used for expenses attributable to the purchase of a home for a qualified first-time buyer. The five-year rule generally is satisfied if the distribution is not made within the five year period beginning with the first taxable year in which a contribution is made to any Roth IRA established for the owner. A qualified distribution is not included in gross income for federal income tax purposes. A non-qualified distribution is not includable in gross income to the extent that the distribution, when added to all previous distributions, does not exceed the total amount of contributions made to the Roth IRA.Any non-qualified distribution in excess of total contributions is includable in the Contract Owner’s gross income as ordinary income in the year that it is distributed to the Contract Owner. Special rules apply for Roth IRAs that have proceeds received from an IRA prior to January 1, 1999 if the owner elected the special 4-year income averaging provisions that were in effect for 1998. If non-qualified distributions of income from a Roth IRA are made prior to the date that the owner attains the age of 59½ years, the income is subject to both the regular income tax and an additional penalty tax of 10%.The penalty tax can be avoided if the distribution is: · made to a beneficiary on or after the death of the owner; · attributable to the owner becoming disabled (as defined in the Internal Revenue Code); · part of a series of substantially equal periodic payments made not less frequently than annually made for the life (or life expectancy) of the owner, or the 50 ·joint lives (or joint life expectancies) of the owner and his or her designated beneficiary; for qualified higher education expenses; or · used for expenses attributable to the purchase of a home for a qualified first-time buyer. If the Contract Owner dies before the Contract is completely distributed, the balance will be included in the Contract Owner’s gross estate for tax purposes. Non-Qualified Contracts - Natural Persons as Contract Owners Generally, the income earned inside a Non-Qualified Annuity Contract that is owned by a natural person is not taxable until it is distributed from the Contract. Distributions before the annuitization date are taxable to the Contract Owner to the extent that the cash value of the Contract exceeds the Contract Owner’s investment in the Contract at the time of the distribution.In general, the investment in the Contract is equal to the purchase payment made with after-tax dollars.Distributions, for this purpose, include full and partial surrenders, any portion of the Contract that is assigned or pledged, amounts borrowed from the Contract, or any portion of the Contract that is transferred by gift.For these purposes, a transfer by gift may occur upon annuitization if the Contract Owner and the annuitant are not the same individual. With respect to annuity distributions on or after the annuitization date, a portion of each annuity payment is excludable from taxable income.The amount excludable is based on the ratio between the Contract Owner’s investment in the Contract and the expected return on the Contract.Once the entire investment in the Contract is recovered, all distributions are fully includable in income.The maximum amount excludable from income is the investment in the Contract.If the annuitant dies before the entire investment in the Contract has been excluded from income, and as a result of the annuitant's death no more payments are due under the Contract, then the unrecovered investment in the Contract may be deducted on his or her final tax return. In determining the taxable amount of a distribution, all annuity Contracts issued after October 21, 1988 by the same company to the same Contract Owner during the same calendar year will be treated as one annuity Contract. A special rule applies to distributions from Contracts that have investments that were made prior to August 14, 1982.For those Contracts, distributions that are made prior to the annuitization date are treated first as a recovery of the investment in the Contract as of that date.A distribution in excess of the amount of the investment in the Contract as of August 14, 1982, will be treated as taxable income. The Internal Revenue Code imposes a penalty tax if a distribution is made before the Contract Owner reaches age 59½.The amount of the penalty is 10% of the portion of any distribution that is includable in gross income.The penalty tax does not apply if the distribution is: · the result of a Contract Owner’s death; · the result of a Contract Owner’s disability, (as defined in the Internal Revenue Code); · one of a series of substantially equal periodic payments made over the life (or life expectancy) of the Contract Owner or the joint lives (or joint life expectancies) of the Contract Owner and the beneficiary selected by the Contract Owner to receive payment under the annuity payment option selected by the Contract Owner; or · is allocable to an investment in the Contract before August 14, 1982. If the Contract Owner dies before the Contract is completely distributed, the balance will be included in the Contract Owner’s gross estate for tax purposes. Non-Qualified Contracts - Non-Natural Persons as Contract Owners The previous discussion related to the taxation of Non-Qualified Contracts owned by individuals.Different rules (the so-called "non-natural persons" rules) apply if the Contract Owner is not a natural person. Generally, Contracts owned by corporations, partnerships, trusts, and similar entities are not treated as annuity Contracts under the Internal Revenue Code.Therefore, income earned under a Non-Qualified Contract that is owned by a non-natural person is taxed as ordinary income during the taxable year that it is earned.Taxation is not deferred, even if the income is not distributed out of the Contract.The income is taxable as ordinary income, not capital gain. The non-natural persons rules do not apply to all entity-owned Contracts.For purposes of the rule that annuity Contracts that are owned by non-natural persons are not treated as annuity Contracts for tax purposes, a Contract that is owned by a non-natural person as an agent of an individual is treated as owned by the individual.This would cause the Contract to be treated as an annuity under the Internal Revenue Code, allowing tax deferral.However, this exception does not apply when the non-natural person is an employer that holds the Contract under a non-qualified deferred compensation arrangement for one or more employees. The non-natural persons rules also do not apply to Contracts that are: · acquired by the estate of a decedent by reason of the death of the decedent; · issued in connection with certain qualified retirement plans and individual retirement plans; · purchased by an employer upon the termination of certain qualified retirement plans; or · immediate annuities within the meaning of Section 72(u) of the Internal Revenue Code. If the annuitant dies before the Contract is completely distributed, the balance may be included in the annuitant’s gross estate for tax purposes, depending on the obligations that the non-natural owner may have owed to the annuitant. Guaranteed Lifetime Withdrawals.Although the tax treatment is not clear, if you take a withdrawal from your Contract 51 before the annuitization date, we intend to treat the following amount of the withdrawal as a taxable distribution: The greater of : 1. (a) minus (c) or 2. (b) minus (c), where (a) is your account value immediately before the distribution, (b) is your Guaranteed Lifetime Withdrawal Amount immediately before the distribution, and (c) is the remaining investment in the Contract. In certain circumstances, this treatment with respect to Guaranteed Lifetime Withdrawals could result in your account value being less than your investment in the Contract after such a withdrawal. If you subsequently surrender your Contract under such circumstances, you would have a loss that may be deductible. If you purchase this Contract in an IRA , additional distributions may be required to satisfy the minimum distribution requirements. Please consult your tax advisor. Withholding Pre-death distributions from the Contracts are subject to federal income tax.We will withhold the tax from the distributions unless the Contract Owner requests otherwise. In addition, under some circumstances, the Internal Revenue Code will not permit Contract Owners to waive withholding.Such circumstances include: · if the payee does not provide us with a taxpayer identification number; or · if we receive notice from the Internal Revenue Service that the taxpayer identification number furnished by the payee is incorrect. If a Contract Owner is prohibited from waiving withholding, as described above, the distribution will be subject to mandatory back-up withholding.The mandatory back-up withholding rate is established by Section 3406 of the Internal Revenue Code and is applied against the amount of income that is distributed. Non-Resident Aliens Generally, a pre-death distribution from a Contract to a non-resident alien is subject to federal income tax at a rate of 30% of the amount of income that is distributed.We are required to withhold this amount and send it to the Internal Revenue Service.Some distributions to non-resident aliens may be subject to a lower (or no) tax if a treaty applies.In order to obtain the benefits of such a treaty, the non-resident alien must: (1) Provide us with a properly completed withholding certificate claiming the treaty benefit of a lower tax rate or exemption from tax; and (2) provide us with an individual taxpayer identification number. If the non-resident alien does not meet the above conditions, we will withhold 30% of income from the distribution. Another exemption from the 30% withholding is for the non-resident alien to provide Nationwide with sufficient evidence that: (1) the distribution is connected to the non-resident alien’s conduct of business in the United States; (2) the distribution isincludable in the non-resident alien’s gross income for United States federal income tax purposes; and (3) provide us with a properly completed withholding certificate claiming the exemption. Note that these distributions would be subject to the same withholding rules that are applicable to payments to United States persons, including back-up withholding, which is currently at a rate of 28%, if a correct taxpayer identification number is not provided. Federal Estate, Gift and Generation Skipping Transfer Taxes The following transfers may be considered a gift for federal gift tax purposes: · a transfer of the Contract from one Contract Owner to another; or · a distribution to someone other than a Contract Owner. Upon the Contract Owner’s death, the value of the Contract may be subject to estate taxes, even if all or a portion of the value is also subject to federal income taxes. Section 2612 of the Internal Revenue Code may require us to determine whether a death benefit or other distribution is a "direct skip" and the amount of the resulting generation skipping transfer tax, if any.A direct skip is when property is transferred to, or a death benefit or other distribution is made to: · an individual who is two or more generations younger than the Contract Owner; or · certain trusts, as described in Section 2613 of the Internal Revenue Code (generally, trusts that have no beneficiaries who are not 2 or more generations younger than the Contract Owner). If the Contract Owner is not an individual, then for this purpose only, "Contract Owner" refers to any person: · who would be required to include the Contract, death benefit, distribution, or other payment in his or her federal gross estate at his or her death; or · who is required to report the transfer of the Contract, death benefit, distribution, or other payment for federal gift tax purposes. If a transfer is a direct skip, we will deduct the amount of the transfer tax from the death benefit, distribution or other payment, and remit it directly to the Internal Revenue Service. Charge for Tax We are not required to maintain a capital gain reserve liability on Non-Qualified Contracts.If tax laws change requiring a reserve, we may implement and adjust a tax charge. 52 Diversification Internal Revenue Code Section 817(h) contains rules on diversification requirements for variable annuity Contracts.A variable annuity Contract that does not meet these diversification requirements will not be treated as an annuity, unless: · the failure to diversify was accidental; · the failure is corrected; and · a fine is paid to the Internal Revenue Service. The amount of the fine will be the amount of tax that would have been paid by the Contract Owner if the income, for the period the Contract was not diversified, had been received by the Contract Owner. If the violation is not corrected, the Contract Owner will be considered the owner of the underlying securities and will be taxed on the earnings of his or her Contract.We believe that the investments underlying this Contract meet these diversification requirements. Tax Changes The foregoing tax information is based on our understanding of federal tax laws.It is NOT intended as tax advice.All information is subject to change without notice.You should consult with your personal tax and/or financial advisor for more information. In 2001, the Economic Growth and Tax Relief Reconciliation Act (EGTRRA) was enacted.EGTRRA made numerous changes to the Internal Revenue Code, including the following: ·generally lowering federal income tax rates; · increasing the amounts that may be contributed to various retirement plans, such as IRAs, and Qualified Plans; · increasing the portability of various retirement plans by permitting IRAs, Qualified Plans and certain governmental 457 plans to "roll" money from one plan to another; · eliminating and/or reducing the highest federal estate tax rates; ·increasing the estate tax credit; and · for persons dying after 2009, repealing the estate tax. In 2006, the Pension Protection Act of 2006 made permanent the EGTRRA provisions noted above that increase the amounts that may be contributed to various retirement plans and that increase the portability of various retirement plans. However, all of the other changes resulting from EGTRRA are scheduled to "sunset," or become ineffective, after December 31, 2010 unless they are extended by additional legislation.If changes resulting from EGTRRA are not extended, beginning January 1, 2011, the Internal Revenue Code will be restored to its pre-EGTRRA form. This creates uncertainty as to future tax requirements and implications.Please consult a qualified tax or financial advisor for further information relating to EGTRRA and other tax issues. Required Distributions Any distribution paid that is NOT due to payment of the death benefit may be subject to a Excess Withdrawal Charge. The Internal Revenue Code requires that certain distributions be made from the Contracts issued in conjunction with this prospectus.Following is an overview of the required distribution rules applicable to each type of Contract.Please consult a qualified tax or financial advisor for more specific required distribution information. Required Distributions – General Information In general, a beneficiary is an individual or other entity that the Contract Owner designates to receive death proceeds upon the Contract Owner’s death.The distribution rules in the Internal Revenue Code make a distinction between "beneficiary" and "designated beneficiary" when determining the life expectancy that may be used for payments that are made from IRAs, SEP IRAs, Simple IRAs, and Roth IRAs after the death of the annuitant, or that are made from Non-Qualified Contracts after the death of the Contract Owner.A designated beneficiary is a natural person who is designated by the Contract Owner as the beneficiary under the Contract.Non-natural beneficiaries (e.g. charities or certain trusts) are not designated beneficiaries for the purpose of required distributions and the life expectancy of such a beneficiary is zero. Life expectancies and joint life expectancies will be determined in accordance with the relevant guidance provided by the Internal Revenue Service and the Treasury Department, including but not limited to Treasury Regulation 1.72-9 and Treasury Regulation 1.401(a)(9)-9. Required distributions paid upon the death of the Contract Owner are paid to the beneficiary or beneficiaries stipulated by the Contract Owner.How quickly the distributions must be made may be determined with respect to the life expectancies of the beneficiaries.For Non-Qualified Contracts, the beneficiaries used in the determination of the distribution period are those in effect on the date of the Contract Owner’s death.For Contracts other than Non-Qualified Contracts, the beneficiaries used in the determination of the distribution period do not have to be determined until December 31 of the year following the Contract Owner’s death.If there is more than one beneficiary, the life expectancy of the beneficiary with the shortest life expectancy is used to determine the distribution period.Any beneficiary that is not a designated beneficiary has a life expectancy of zero. Required Distributions for Non-Qualified Contracts Internal Revenue Code Section 72(s) requires us to make certain distributions when a Contract Owner dies.The following distributions will be made in accordance with the following requirements: (1) If any Contract Owner dies on or after the annuitization date and before the entire interest in the Contract has been distributed, then the remaining interest must be distributed at least as rapidly as the distribution method in effect on the Contract Owner's death. 53 (2) If any Contract Owner dies before the annuitization date, then the entire interest in the Contract (consisting of either the death benefit or the Contract Value reduced by charges set forth elsewhere in the Contract) will be distributed within 5 years of the Contract Owner’s death, provided however: (a) any interest payable to or for the benefit of a designated beneficiary may be distributed over the life of the designated beneficiary or over a period not longer than the life expectancy of the designated beneficiary.Payments must begin within one year of the Contract Owner's death unless otherwise permitted by federal income tax regulations; and (b) if the designated beneficiary is the surviving spouse of the deceased Contract Owner, the spouse can choose to become the Contract Owner instead of receiving a death benefit.Any distributions required under these distribution rules will be made upon that spouse’s death. In the event that the Contract Owner is not a natural person (e.g., a trust or corporation), for purposes of these distribution provisions: (1) the death of the annuitant will be treated as the death of a Contract Owner; (2) any change of annuitant will be treated as the death of a Contract Owner; and (3) in either case, the appropriate distribution will be made upon the death or change, as the case may be. These distribution provisions do not apply to any Contract exempt from Section 72(s) of the Internal Revenue Code by reason of Section 72(s)(5) or any other law or rule. Required Distributions for IRAs, SEP IRAs, Simple IRAs and Roth IRAs Distributions from an IRA, SEP IRA or Simple IRA must begin no later than April 1 of the calendar year following the calendar year in which the Contract Owner reaches age 70½.Distributions may be paid in a lump sum or in substantially equal payments over: (a) the life of the Contract Owner or the joint lives of the Contract Owner and the Contract Owner’s designated beneficiary; or (b) a period not longer than the period determined under the table in Treasury Regulation 1.401(a)(9)-9, which is the deemed joint life expectancy of the Contract Owner and a person 10 years younger than the Contract Owner.If the designated beneficiary is the spouse of the Contract Owner, the period may not exceed the longer of the period determined under such table or the joint life expectancy of the Contract Owner and the Contract Owner’s spouse, determined in accordance with Treasury Regulation 1.72-9, or such additional guidance as may be provided pursuant to Treasury Regulation 1.401(a)(9)-9. For IRAs, SEP IRAs and Simple IRAs, required distributions do not have to be withdrawn from this Contract if they are being withdrawn from another IRA, SEP IRA or Simple IRA of the Contract Owner. If the Contract Owner’s entire interest in an IRA, SEP IRA or Simple IRA will be distributed in equal or substantially equal payments over a period described in (a) or (b) above, the payments must begin on or before the required beginning date.The required beginning date is April 1 of the calendar year following the calendar year in which the Contract Owner reaches age 70½.The rules for Roth IRAs do not require distributions to begin during the Contract Owner’s lifetime, therefore, the required beginning date is not applicable to Roth IRAs. Due to recent changes in Treasury Regulations, the amount used to compute the minimum distribution requirement may exceed the Contract Value. If the Contract Owner dies before the required beginning date (in the case of an IRA, SEP IRA or Simple IRA) or before the entire Contract Value is distributed (in the case of Roth IRAs), any remaining interest in the Contract must be distributed over a period not exceeding the applicable distribution period, which is determined as follows: (1) if the designated beneficiary is the Contract Owner’s spouse, the applicable distribution period is the surviving spouse’s remaining life expectancy using the surviving spouse’s birthday for each distribution calendar year after the calendar year of the Contract Owner’s death.For calendar years after the death of the Contract Owner’s surviving spouse, the applicable distribution period is the spouse’s remaining life expectancy using the spouse’s age in the calendar year of the spouse’s death, reduced by one for each calendar year that elapsed since the calendar year immediately following the calendar year of the spouse’s death; (2) if the designated beneficiary is not the Contract Owner’s surviving spouse, the applicable distribution period is the designated beneficiary’s remaining life expectancy using the designated beneficiary’s birthday in the calendar year immediately following the calendar year of the Contract Owner’s death, reduced by one for each calendar year that elapsed thereafter; and (3) if there is no designated beneficiary, the entire balance of the Contract must be distributed by December 31 of the fifth year following the Contract Owner’s death. If the Contract Owner dies on or after the required beginning date, the interest in the IRA, SEP IRA or Simple IRA must be distributed over a period not exceeding the applicable distribution period, which is determined as follows: (a) if the designated beneficiary is the Contract Owner’s spouse, the applicable distribution period is the surviving spouse’s remaining life expectancy using the surviving spouse’s birthday for each distribution calendar year after the calendar year of the Contract Owner’s death.For calendar years after the death of the Contract Owner’s surviving spouse, the applicable distribution period is the spouse’s remaining life expectancy using the spouse’s age in the calendar year of the spouse’s death, reduced by one for each calendar year that elapsed since the calendar year 54 immediately following the calendar year of the spouse’s death; (b) if the designated beneficiary is not the Contract Owner’s surviving spouse, the applicable distribution period is the designated beneficiary’s remaining life expectancy using the designated beneficiary’s birthday in the calendar year immediately following the calendar year of the Contract Owner’s death, reduced by one for each calendar year that elapsed thereafter; and (c) if there is no designated beneficiary, the applicable distribution period is the Contract Owner’s remaining life expectancy using the Contract Owner’s birthday in the calendar year of the Contract Owner’s death, reduced by one for each year thereafter. If distribution requirements are not met, a penalty tax of 50% is levied on the difference between the amount that should have been distributed for that year and the amount that actually was distributed for that year. For IRAs, SEP IRAs and Simple IRAs, all or a portion of each distribution will be included in the recipient’s gross income and taxed at ordinary income tax rates.The portion of a distribution that is taxable is based on the ratio between the amount by which non-deductible purchase payments exceed prior non-taxable distributions and total account balances at the time of the distribution.The owner of an IRA, SEP IRA or Simple IRA must annually report the amount of non-deductible purchase payments, the amount of any distribution, the amount by which non-deductible purchase payments for all years exceed non taxable distributions for all years, and the total balance of all IRAs, SEP IRAs or Simple IRAs. Distributions from Roth IRAs may be either taxable or nontaxable, depending upon whether they are "qualified distributions" or "non-qualified distributions." 55 STATEMENT OF ADDITIONAL INFORMATION February 15, 2008 Flexible Premium Deferred Variable Annuity Contracts Issued by Nationwide Life Insurance Company through its Nationwide Variable Account-II This Statement of Additional Information is not a prospectus.It contains information in addition to and more detailed than set forth in the prospectus and should be read in conjunction with the prospectus dated February 15, 2008.The prospectus may be obtained from Nationwide Life Insurance Company by writing 5100 Rings Road, RR1-04-F4, Dublin, Ohio 43017-1522, or calling 1-800-848-6331, TDD 1-800-238-3035. Table of Contents of the Statement of Additional Information Page General Information and History 1 Services 1 Purchase of Securities Being Offered 2 Underwriters 2 Advertising 2 Annuity Payments 2 Condensed Financial Information 2 Financial Statements 3 General Information and History The Nationwide Variable Account-II is a separate investment account of Nationwide Life Insurance Company ("Nationwide").Nationwide is a member of the Nationwide group of companies.All of Nationwide's common stock is owned by Nationwide Financial Services, Inc. ("NFS"), a holding company.NFS has two classes of common stock outstanding with different voting rights enabling Nationwide Corporation (the holder of all of the outstanding Class B Common Stock) to control NFS.Nationwide Corporation is a holding company, as well.All of its common stock is held by Nationwide Mutual Insurance Company (95.2%) and Nationwide Mutual Fire Insurance Company (4.8%), the ultimate controlling persons of the Nationwide group of companies.The Nationwide group of companies is one of America’s largest insurance and financial services family of companies, with combined assets of over $160 billion as of December 31, 2006. Services Nationwide, which has responsibility for administration of the Contracts and the variable account, maintains records of the name, address, taxpayer identification number, and other pertinent information for each Contract Owner and the number and type of Contract issued to each Contract Owner and records with respect to the Contract Value. The custodian of the assets of the variable account is Nationwide.Nationwide will maintain a record of all purchases and redemptions of shares of the underlying mutual funds.Nationwide, or its affiliates may have entered into agreements with the underlying mutual funds and/or their affiliates.The agreements relate to services furnished by Nationwide or an affiliate of Nationwide.Some of the services provided include distribution of underlying fund prospectuses, semi-annual and annual fund reports, proxy materials and fund communications, as well as maintaining the websites and voice response systems necessary for Contract Owners to execute trades in the funds.Nationwide also acts as a limited agent for the fund for purposes of accepting the trades. See “Underlying Mutual Fund Payments” located in the prospectus. Distribution, Promotional, and Sales Expenses In addition to or partially in lieu of commission, Nationwide may pay the selling firms a marketing allowance, which is based on the firm’s ability and demonstrated willingness to promote and market Nationwide's products.How any marketing allowance is spent is determined by the firm, but generally will be used to finance firm activities, such as training and education, that may contribute to the promotion and marketing of Nationwide's products.Nationwide makes certain assumptions about the amount of marketing allowance it will pay and takes these assumptions into consideration when it determines the charges that will be assessed under the Contracts.For the Contracts described in the prospectus, Nationwide assumed 0.50% (of the premium received) for marketing allowance when determining the charges for the Contracts.The actual amount of the marketing allowance may be higher or lower than this assumption.If the actual amount of marketing allowance paid is more than what was assumed, Nationwide will fund the difference.Nationwide generally does not profit from any excess marketing allowance if the amount assumed was higher than what is actually paid.Any excess would be spent on additional marketing for the Contracts.For more information about marketing allowances or how a particular selling firm uses marketing allowances, please consult with your registered representative. 1 Independent Registered Public Accounting Firm The financial statements of Nationwide Variable Account-II and the consolidated financial statements and schedules of Nationwide Life Insurance Company and subsidiaries will be provided by subsequent amendment.Additionally, consent by our auditors will be provided by subsequent amendment. Purchase of Securities Being Offered The Contracts will be sold by licensed insurance agents in the states where the Contracts may be lawfully sold. Such agents will be registered representatives of broker-dealers registered under the Securities Exchange Act of 1934 who are members of the Financial Industry Regulatory Authority (“FINRA”). Underwriters The Contracts, which are offered continuously, are distributed by Nationwide Investment Services Corporation ("NISC"), One Nationwide Plaza, Columbus, Ohio 43215, a wholly owned subsidiary of Nationwide.For Contracts issued in Michigan, all references to NISC will mean Nationwide Investment Svcs. Corporation.During the fiscal years ended December 31, 2006, 2005 and 2004, no underwriting commissions were paid by Nationwide to NISC. Advertising Historical Performance of the Sub-Accounts Nationwide will advertise historical performance of the Sub-accounts in accordance with SEC prescribed calculations.Performance information is annualized.However, if a sub-account has been available in the variable account for less than one year, the performance information for that sub-account is not annualized. Performance information is based on historical earnings and is not intended to predict or project future results. Standardized performance will reflect the maximum variable account charges possible under the Contract, the Contract Maintenance Charge, and the standard Withdrawal Charge schedule.Non-standardized performance, which will be accompanied by standardized performance, will reflect other expense structures contemplated under the Contract.The expense assumptions will be stated in the advertisement. Additional Materials Nationwide may provide information on various topics to Contract Owners and prospective Contract Owners in advertising, sales literature or other materials. Performance Comparisons Each sub-account may, from time to time, include in advertisements the ranking of its performance figures compared with performance figures of other annuity Contracts’ Sub-accounts with the same investment objectives which are created by Lipper Analytical Services, Morningstar, Inc. or other recognized ranking services. Annuity Payments See "Frequency and Amount of Annuity Payments" located in the prospectus. Condensed Financial Information This annuity was first available on February 15, 2008; therefore, no Condensed Financial Information is available. 2 INSERT FINANCIALS To be filed by Subsequent Amendment. 3 PART C. OTHER INFORMATION Item 24.Financial Statements and Exhibits (a)Financial Statements:To be Filed by Subsequent Amendment Item 24.(b) Exhibits (1) Resolution of the Depositor’s Board of Directors authorizing the establishment of the Registrant – Attached hereto. (2) Not Applicable (3) Underwriting or Distribution of Contracts between the Depositor and NISC as Principal Underwriter – Filed with Post-Effective Amendment No. 16 on April 30, 2007 (File No. 333-103093) as Exhibit -3 and hereby incorporated by reference. (4) The form of the variable annuity Contract – Attached hereto. (5) Variable Annuity Application –Attached hereto. (6) Articles of Incorporation of Depositor – Filed with Post-Effective Amendment No. 16 on April 30, 2007 (File No. 333-103093) as Exhibit 99 and hereby incorporated by reference. (7) Not Applicable (8) (a) Nationwide Variable Insurance Trust Fund Participation Agreement - Filed with Pre-Effective Amendment No. 1 on July 17, 2007 (File No. 333-140608) as Exhibit (h)(12)(a) and hereby incorporated by reference. (b) Nationwide Variable Insurance Trust Administrative Services Agreement – Filed with Pre-Effective Amendment No. 1 on July 17, 2007 (File No. 333-140608) as Exhibit (i)(10) and hereby incorporated by reference. (9) Opinion of Counsel –Attached hereto. (10) Consent of Independent Registered Public Accounting Firm – To be filed by Subsequent Amendment. (11) Not Applicable (12) Not Applicable (99) Power of Attorney – Attached hereto. Item 25.Directors and Officers of the Depositor Chairman of the Board and Director Arden L. Shisler Chief Executive Officer and Director W. G. Jurgensen President and Chief Operating Officer Mark R. Thresher Executive Vice President and Chief Legal and Governance Officer Patricia R. Hatler Executive Vice President-Chief Administrative Officer Terri L. Hill Executive Vice President-Chief Information Officer Michael C. Keller Executive Vice President-Chief Marketing Officer James R. Lyski Executive Vice President-Financial, Investments and Strategy Robert A. Rosholt Senior Vice President and Treasurer Harry H. Hallowell Senior Vice President-Chief Compliance Officer Carol Baldwin Moody Senior Vice President-Chief Financial Officer Timothy G. Frommeyer Senior Vice President-Chief Investment Officer Gail G. Snyder Senior Vice President-CIO Strategic Investments Gary I. Siroko Senior Vice President-Corporate Relations Gregory S. Lashutka Senior Vice President-Corporate Strategy J. Stephen Baine Senior Vice President-Division General Counsel Thomas W. Dietrich Senior Vice President-Enterprise Chief Risk Officer Brian W. Nocco Senior Vice President-Health and Productivity Holly R. Snyder Senior Vice President-In Retirement Business Head Keith I. Millner Senior Vice President-Individual Protection Business Head Peter A. Golato Senior Vice President-Information Technology Srinivas Koushik Senior Vice President-Internal Audits Kelly A. Hamilton Senior Vice President-NF Marketing Gordon E. Hecker Senior Vice President-NF Systems R. Dennis Noice Senior Vice President-Non-Affiliated Sales John Laughlin Carter Senior Vice President-NW Retirement Plans William S. Jackson Senior Vice President-President - Nationwide Bank Anne L. Arvia Senior Vice President-Property and Casualty Claims David R. Jahn Senior Vice President-Property and Casualty Commercial/Farm Product Pricing W. Kim Austen Senior Vice President-Property and Casualty Commercial/Farm Product Pricing James R. Burke Senior Vice President-Property and Casualty Human Resources Gale V. King Senior Vice President-Property and Casualty Personal Lines Product Pricing J. Lynn Greenstein Vice President-Assistant to the CEO and Secretary Thomas E. Barnes Director Joseph A. Alutto Director James G. Brocksmith, Jr. Director Keith W. Eckel Director Lydia M. Marshall Director Donald L. McWhorter Director David O. Miller Director Martha Miller de Lombera Director James F. Patterson Director Gerald D. Prothro Director Alex Shumate The business address of the Directors and Officers of the Depositor is: One Nationwide Plaza, Columbus, Ohio 43215 Item 26.Persons Controlled by or Under Common Control with the Depositor or Registrant. * Subsidiaries for which separate financial statements are filed ** Subsidiaries included in the respective consolidated financial statements *** Subsidiaries included in the respective group financial statements filed for unconsolidated subsidiaries **** Other subsidiaries COMPANY STATE/COUNTRY OF ORGANIZATION NO. VOTING SECURITIES (see attached chart unless otherwise indicated) PRINCIPAL BUSINESS 1717 Advisory Services, Inc. Pennsylvania The company was formerly registered as an investment advisor and is currently inactive. 1717 Brokerage Services, Inc. Pennsylvania The company is a multi-state licensed insurance agency. 1717 Capital Management Company* Pennsylvania The company is registered as a broker-dealer and investment advisor. 1717 Insurance Agency of Massachusetts, Inc. Massachusetts The company is established to grant proper licensing to the Nationwide Life Insurance Company of America affiliates in Massachusetts. 1717 Insurance Agency of Texas, Inc. Texas The company is established to grant proper licensing to the Nationwide Life Insurance Company of America affiliates in Texas. AGMC Reinsurance, Ltd. Turks & Caicos Islands The company is in the business of reinsurance of mortgage guaranty risks. AID Finance Services, Inc. Iowa The company operates as a holding company. ALLIED General Agency Company Iowa The company acts as a general agent and surplus lines broker for property and casualty insurance products. ALLIED Group, Inc. Iowa The company is a property and casualty insurance holding company. ALLIED Property and Casualty Insurance Company Iowa The company underwrites general property and casualty insurance. ALLIED Texas Agency, Inc. Texas The company acts as a managing general agent to place personal and commercial automobile insurance with Colonial County Mutual Insurance Company for the independent agency companies. Allnations, Inc. Ohio The company engages in promoting, extending, and strengthening cooperative insurance organizations throughout the world. AMCO Insurance Company Iowa The company underwrites general property and casualty insurance. American Marine Underwriters, Inc. Florida The company is an underwriting manager for ocean cargo and hull insurance. Atlantic Floridian Insurance Company (f.k.a Nationwide Atlantic Insurance Company) Ohio The company writes personal lines residential property insurance in the State of Florida. Audenstar Limited England and Wales The company is an investment holding company. BlueSpark, LLC Ohio The company is currently inactive. Cal-Ag Insurance Services, Inc. California The company is an insurance agency. CalFarm Insurance Agency California The company is an insurance agency. COMPANY STATE/COUNTRY OF ORGANIZATION NO. VOTING SECURITIES (see attached chart unless otherwise indicated) PRINCIPAL BUSINESS Colonial County Mutual Insurance Company* Texas The company underwrites non-standard automobile and motorcycle insurance and other various commercial liability coverages in Texas. Corviant Corporation Delaware The purpose of the company is to create a captive distribution network through which affiliates can sell multi-manager investment products, insurance products and sophisticated estate planning services. Crestbrook Insurance Company* (f.k.a. CalFarm Insurance Company) Ohio The company is an Ohio-based multi-line insurance corporation that is authorized to write personal, automobile, homeowners and commercial insurance. Depositors Insurance Company Iowa The company underwrites general property and casualty insurance. DVM Insurance Agency, Inc. California This company places pet insurance business not written by Veterinary Pet Insurance Company outside of California with National Casualty Company. F&B, Inc. Iowa The company is an insurance agency that places business with carriers other than Farmland Mutual Insurance Company and its affiliates. Farmland Mutual Insurance Company Iowa The company provides property and casualty insurance primarily to agricultural businesses. Financial Settlement Services Agency, Inc. Ohio The company is an insurance agency in the business of selling structured settlement products. FutureHealth Corporation Maryland The company is a wholly-owned subsidiary of FutureHealth Holding Company, which provides population health management. FutureHealth Holding Company Maryland The company provides population health management. FutureHealth Technologies Corporation Maryland The company is a wholly-owned subsidiary of FutureHealth Holding Company, which provides population health management. Gartmore Distribution Services, Inc.* Delaware The company is a limited purpose broker-dealer. Gartmore Investor Services, Inc. Ohio The company provides transfer and dividend disbursing agent services to various mutual fund entities. Gartmore Morley Capital Management, Inc. Oregon The company is an investment advisor and stable value money manager. Gartmore Mutual Fund Capital Trust Delaware The trust acts as a registered investment advisor. Gartmore S.A. Capital Trust Delaware The trust acts as a registered investment advisor. Gates, McDonald & Company Ohio The company provides services to employers for managing workers' compensation matters and employee benefits costs. Gates, McDonald & Company of New York, Inc. New York The company provides workers' compensation and self-insured claims administration services to employers with exposure in New York. COMPANY STATE/COUNTRY OF ORGANIZATION NO. VOTING SECURITIES (see attached chart unless otherwise indicated) PRINCIPAL BUSINESS GatesMcDonald DTAO, LLC Ohio The company provides disability tax reporting services. GatesMcDonald DTNHP, LLC Ohio The company provides disability tax reporting services. GatesMcDonald DTC, LLC Ohio The company provides disability tax reporting services. GatesMcDonald Health Plus Inc.* Ohio The company provides medical management and cost containment services to employers. GVH Participacoes e Empreedimientos Ltda. Brazil The company acts as a holding company. Insurance Intermediaries, Inc. Ohio The company is an insurance agency and provides commercial property and casualty brokerage services. Life REO Holdings, LLC Ohio The company serves as a holding company for foreclosure entities. Lone Star General Agency, Inc. Texas The company acts as general agent to market automobile and motorcycle insurance for Colonial County Mutual Insurance Company. Morely & Associates, Inc. (f.k.a. Gartmore Morley & Associates, Inc.) Oregon The company brokers or places book-value maintenance agreements (wrap Contracts) and guarantee investment Contracts for collective investment trusts and accounts. Morley Financial Services, Inc. (f.k.a. Gartmore Morley Financial Services, Inc.) Oregon The company is a holding company. Mullen TBG Insurance Agency Services, LLC Delaware The company is a joint venture between TBG Insurance Services Corporation and MC Insurance Agency Services LLC. The Company provides financial products and services to executive plan participants. National Casualty Company Wisconsin The company underwrites various property and casualty coverage, as well as individual and group accident and health insurance. National Casualty Company of America, Ltd. England This is a limited liability company organized for profit under the Companies Act of 1948 of England for the purpose of carrying on the business of insurance, reinsurance, indemnity, and guarantee of various kinds.This company is currently inactive. Nationwide Advantage Mortgage Company* Iowa The company makes residential mortgage loans. Nationwide Affinity Insurance Company of America* Ohio The company provides property and casualty insurance products. Nationwide Agribusiness Insurance Company Iowa The company provides property and casualty insurance primarily to agricultural businesses. Nationwide Arena, LLC* Ohio The purpose of the company is to develop Nationwide Arena and to engage in related development activity. COMPANY STATE/COUNTRY OF ORGANIZATION NO. VOTING SECURITIES (see attached chart unless otherwise indicated) PRINCIPAL BUSINESS Nationwide Asset Management Holdings England and Wales The company operates as a holding company. Nationwide Global Asset Management, Inc. (f.k.a. Gartmore Global Asset Management , Inc.) Delaware The company operates as a holding company. Nationwide Assurance Company Wisconsin The company underwrites non-standard automobile and motorcycle insurance. Nationwide Bank This is a federal savings bank charted by the Office of Thrift Supervision in the United States Department of Treasury to exercise deposit, lending agency custody and fiduciary powers and to engage in activities permissible for federal savings banks under the Home Owners’ Loan act of 1933. Nationwide Better Health, Inc. Ohio The company is a holding company for the health and productivity operations of Nationwide. Nationwide Cash Management Company* Ohio The company buys and sells investment securities of a short-term nature as the agent for other Nationwide corporations, foundations, and insurance company separate accounts. Nationwide Community Development Corporation, LLC Ohio The company holds investments in low-income housing funds. Nationwide Corporation Ohio The company acts primarily as a holding company for entities affiliated with Nationwide Mutual Insurance Company and Nationwide Mutual Fire Insurance Company. Nationwide Document Solutions, Inc. (f.k.a. ALLIED Document Solutions, Inc.) Iowa The company provides general printing services to its affiliated companies as well as to certain unaffiliated companies. Nationwide Emerging Managers, LLC (f.k.a. Gartmore Emerging Managers, LLC) Delaware The company acquires and holds interests in registered investment advisors and provides investment management services. Nationwide Exclusive Agent Risk Purchasing Group, LLC Ohio The company's purpose is to provide a mechanism for the purchase of group liability insurance for insurance agents operating nationwide. Nationwide Financial Assignment Company Ohio The company is an administrator of structured settlements. Nationwide Financial Institution Distributors Agency, Inc. Delaware The company is an insurance agency. Nationwide Financial Institution Distributors Insurance Agency, Inc. of Massachusetts Massachusetts The company is an insurance agency. Nationwide Financial Institution Distributors Insurance Agency, Inc. of New Mexico New Mexico The company is an insurance agency. Nationwide Financial Services Capital Trust Delaware The trust's sole purpose is to issue and sell certain securities representing individual beneficial interests in the assets of the trust. COMPANY STATE/COUNTRY OF ORGANIZATION NO. VOTING SECURITIES (see attached chart unless otherwise indicated) PRINCIPAL BUSINESS Nationwide Financial Services, Inc.* Delaware The company acts primarily as a holding company for companies within the Nationwide organization that offer or distribute long-term savings and retirement products. Nationwide Financial Sp. Zo.o Poland The company is currently inactive. Nationwide Financial Structured Products, LLC Ohio The company captures and reports the results of the structured products business unit. Nationwide Foundation* Ohio The company contributes to non-profit activities and projects. Nationwide General Insurance Company Ohio The company transacts a general insurance business, except life insurance, and primarily provides automobile and fire insurance to select customers. Nationwide Global Finance, LLC Ohio The company acts as a support company for Nationwide Global Holdings, Inc. in its international capitalization efforts. Nationwide Global Funds Luxembourg This company issues shares of mutual funds. Nationwide Global Holdings, Inc. Ohio The company is a holding company for the international operations of Nationwide. Nationwide Global Ventures, Inc. (f.k.a. Gartmore Global Ventures, Inc.) Delaware The company acts as a holding company. Nationwide Indemnity Company* Ohio The company is involved in the reinsurance business by assuming business from Nationwide Mutual Insurance Company and other insurers within the Nationwide Insurance organization. Nationwide Insurance Company of America Wisconsin The company underwrites general property and casualty insurance. Nationwide Insurance Company of Florida* Ohio The company transacts general insurance business except life insurance. Nationwide International Underwriters California The company is a special risk, excess and surplus lines underwriting manager. Nationwide Investment Advisors, LLC Ohio The company provides investment advisory services. Nationwide Investment Services Corporation** Oklahoma This is a limited purpose broker-dealer and acts as an investment advisor. Nationwide Life and Annuity Company of America** Delaware The company provides individual life insurance products. Nationwide Life and Annuity Insurance Company** Ohio The company engages in underwriting life insurance and granting, purchasing, and disposing of annuities. Nationwide Life Insurance Company* Ohio The company provides individual life insurance, group life and health insurance, fixed and variable annuity products, and other life insurance products. Nationwide Life Insurance Company of America* Pennsylvania The company provides individual life insurance and group annuity products. COMPANY STATE/COUNTRY OF ORGANIZATION NO. VOTING SECURITIES (see attached chart unless otherwise indicated) PRINCIPAL BUSINESS Nationwide Life Insurance Company of Delaware* Delaware The company insures against personal injury, disability or death resulting from traveling, sickness or other general accidents, and every type of insurance appertaining thereto. Nationwide Lloyds Texas The company markets commercial and residential property insurance in Texas. Nationwide Management Systems, Inc. Ohio The company offers a preferred provider organization and other related products and services. Nationwide Mutual Capital, LLC Ohio The company acts as a private equity fund investing in companies for investment purposes and to create strategic opportunities for Nationwide. Nationwide Mutual Capital I, LLC* Delaware The business of the company is to achieve long term capital appreciation through a portfolio of primarily domestic equity investments in financial service and related companies. Nationwide Mutual Fire Insurance Company Ohio The company engages in a general insurance and reinsurance business, except life insurance. Nationwide Mutual Insurance Company* Ohio The company engages in a general insurance and reinsurance business, except life insurance. Nationwide Private Equity Fund, LLC Ohio The company invests in private equity funds. Nationwide Properties, Ltd. Ohio The company is engaged in the business of developing, owning and operating real estate and real estate investments. Nationwide Property and Casualty Insurance Company Ohio The company engages in a general insurance business, except life insurance. Nationwide Property Protection Services, LLC Ohio The company provides alarm systems and security guard services. Nationwide Provident Holding Company* Pennsylvania The company is a holding company for non-insurance subsidiaries. Nationwide Realty Investors, Ltd.* Ohio The company is engaged in the business of developing, owning and operating real estate and real estate investment. Nationwide Retirement Solutions, Inc.* Delaware The company markets and administers deferred compensation plans for public employees. Nationwide Retirement Solutions, Inc. of Arizona Arizona The company markets and administers deferred compensation plans for public employees. Nationwide Retirement Solutions, Inc. of Ohio Ohio The company provides retirement products, marketing and education and administration to public employees. Nationwide Retirement Solutions, Inc. of Texas Texas The company markets and administers deferred compensation plans for public employees. Nationwide Retirement Solutions, Insurance Agency, Inc. Massachusetts The company markets and administers deferred compensation plans for public employees. Nationwide Sales Solutions, Inc. Iowa The company engages in direct marketing of property and casualty insurance products. COMPANY STATE/COUNTRY OF ORGANIZATION NO. VOTING SECURITIES (see attached chart unless otherwise indicated) PRINCIPAL BUSINESS Nationwide Securities, Inc.* Ohio The company is a registered broker-dealer and provides investment management and administrative services. Nationwide Separate Accounts, LLC (f.k.a. Gartmore Separate Accounts, LLC) Delaware The company acts as a registered investment advisor. Nationwide Services Company, LLC Ohio The company performs shared services functions for the Nationwide organization. Nationwide Services For You, LLC Ohio The company provides consumer services that are related to the business of insurance, including services that help consumers prevent losses and mitigate risks. Nationwide Services Sp. Zo.o. Poland The company is currently inactive. Newhouse Capital Partners, LLC Delaware The company invests in financial services companies that specialize in e-commerce and promote distribution of financial services. Newhouse Capital Partners II, LLC Delaware The company invests in financial services companies that specialize in e-commerce and promote distribution of financial services. Newhouse Special Situations Fund I, LLC Delaware The company owns and manages contributed securities in order to achieve long-term capital appreciation from the contributed securities and through investments in a portfolio of other equity investments in financial service and other related companies. NF Reinsurance Ltd.* Bermuda The company serves as a captive reinsurer for Nationwide Life Insurance Company’s universal life, term life and annuity business. NFS Distributors, Inc. Delaware The company acts primarily as a holding company for Nationwide Financial Services, Inc.'s distribution companies. NGH UK, Ltd.* United Kingdom The company is currently inactive. NMC CPC WT Investment, LLC Delaware The business of the company is to hold and exercise rights in a specific private equity investment. NorthPointe Capital LLC Delaware The company acts as a registered investment advisor. NWD Investment Management, Inc. (f.k.a. Gartmore Global Investments, Inc.) Delaware The company acts as a holding company and provides other business services for the NWD Investments group of companies. NWD Management & Research Trust (f.k.a. Gartmore Global Asset Management Trust) Delaware The company acts as a holding company for the NWD Investments group of companies and as a registered investment advisor. COMPANY STATE/COUNTRY OF ORGANIZATION NO. VOTING SECURITIES (see attached chart unless otherwise indicated) PRINCIPAL BUSINESS NWD MGT, LLC (f.k.a. GGI MGT LLC) Delaware The company is a passive investment holder in Newhouse Special Situations Fund I, LLC for the purpose of allocation of earnings to the NWD Investments management team as it relates to the ownership and management of Newhouse Special Situations Fund I, LLC. Pension Associates, Inc. Wisconsin The company provides pension plan administration and record keeping services, and pension plan and compensation consulting. Premier Agency, Inc. Iowa This company is an insurance agency. Provestco, Inc. Delaware The company serves as a general partner in certain real estate limited partnerships invested in by Nationwide Life Insurance Company of America. Quick Sure Auto Agency, Inc. Texas The company is an insurance agency and operates as an employee agent "storefront" for Titan Insurance Services. RCMD Financial Services, Inc. Delaware The company is a holding company. Registered Investment Advisors Services, Inc. Texas The company facilitates third-party money management services for plan providers. Retention Alternatives, Ltd.* Bermuda The company is a captive insurer and writes first dollar insurance policies in workers’ compensation, general liability and automobile liability for its affiliates in the United States. Riverview Alternative Investment Advisors, LLC (f.k.a. Gartmore Riverview, LLC) Delaware The company provides investment management services to a limited number of institutional investors. Riverview Alternative Investment Advisors II LLC (f.k.a. Gartmore riverview II, LLC) Delaware The company is a holding company. Riverview International Group, Inc. Delaware The company is a holding company. RP&C International, Inc. Ohio The company is an investment-banking firm that provides specialist advisory services and innovative financial solutions to public and private companies internationally. Scottsdale Indemnity Company Ohio The company is engaged in a general insurance business, except life insurance. Scottsdale Insurance Company Ohio The company primarily provides excess and surplus lines of property and casualty insurance. Scottsdale Surplus Lines Insurance Company Arizona The company provides excess and surplus lines coverage on a non-admitted basis. TBG Advisory Services Corporation (d.b.a. TBG Advisors) California The company is an investment advisor. TBG Aviation, LLC California The company holds an investment in a leased airplane and maintains an operating agreement with Flight Options. COMPANY STATE/COUNTRY OF ORGANIZATION NO. VOTING SECURITIES (see attached chart unless otherwise indicated) PRINCIPAL BUSINESS TBG Danco Insurance Services Corporation California The corporation provides life insurance and individual executive estate planning. TBG Financial & Insurance Services Corporation* California The company consults with corporate clients and financial institutions on the development and implementation of proprietary and/or private placement insurance products for the financing of executive benefit programs and individual executive's estate planning requirements.As a broker dealer, TBG Financial & Insurance Services Corporation provides access to institutional insurance investment products. TBG Financial & Insurance Services Corporation of Hawaii Hawaii The corporation consults with corporate clients and financial institutions on the development and implementation of proprietary, private placement and institutional insurance products. TBG Insurance Services Corporation* Delaware The company markets and administers executive benefit plans. THI Holdings (Delaware), Inc.* Delaware The company acts as a holding company for subsidiaries of the Nationwide group of companies. Titan Auto Agency, Inc. (d.b.a. Arlans Agency) Michigan The company is an insurance agency that primarily sells non-standard automobile insurance for Titan Insurance Company in Michigan. Titan Auto Insurance of New Mexico, Inc. New Mexico The company is an insurance agency that operates employee agent storefronts. Titan Holdings Service Corporation Texas The company is currently inactive. Titan Indemnity Company Texas The company is a multi-line insurance company and is operating primarily as a property and casualty insurance company. Titan Insurance Company Michigan This is a property and casualty insurance company. Titan Insurance Services, Inc. Texas The company is a Texas grandfathered managing general agency. Titan National Auto Call Center, Inc. Texas The company is licensed as an insurance agency that operates as an employee agent "call center" for Titan Indemnity Company. Union Bond & Trust Company (f.k.a. Gartmore Trust Company) Oregon The company is an Oregon state bank with trust powers. Veterinary Pet Insurance Company* California The company provides pet insurance. Victoria Automobile Insurance Company Indiana The company is a property and casualty insurance company. Victoria Financial Corporation Delaware The company acts as a holding company specifically for holding insurance companies of Victoria group of companies. Victoria Fire & Casualty Company Ohio The company is a property and casualty insurance company. COMPANY STATE/COUNTRY OF ORGANIZATION NO. VOTING SECURITIES (see attached chart unless otherwise indicated) PRINCIPAL BUSINESS Victoria Insurance Agency, Inc. Ohio The company is an insurance agency that acts as a broker for independent agents appointed with the Victoria companies in the State of Ohio. Victoria National Insurance Company Ohio The company is a property and casualty insurance company. Victoria Select Insurance Company Ohio The company is a property and casualty insurance company. Victoria Specialty Insurance Company Ohio The company is a property and casualty insurance company. Vida Seguradora SA Brazil The company operates as a licensed insurance company in the categories of life and unrestricted private pension plan in Brazil. VPI Services, Inc. California The company operates as a nationwide pet registry service for holders of Veterinary Pet Insurance Company policies, including pet indemnification and a lost pet recovery program. Washington Square Administrative Services, Inc. Pennsylvania The company provides administrative services to Nationwide Life and Annuity Company of America. Western Heritage Insurance Company Arizona The company underwrites excess and surplus lines of property and casualty insurance. Whitehall Holdings, Inc. Texas The company acts as a holding company for the Titan group of agencies. W.I. of Florida (d.b.a. Titan Auto Insurance) Florida The company is an insurance agency and operates as an employee agent storefront for Titan Indemnity Company in Florida. COMPANY STATE/COUNTRY OF ORGANIZATION NO. VOTING SECURITIES (see attached chart unless otherwise indicated) PRINCIPAL BUSINESS * MFS Variable Account Ohio Issuer of Annuity Contracts * Nationwide Multi-Flex Variable Account Ohio Issuer of Annuity Contracts * Nationwide VA Separate Account-A Ohio Issuer of Annuity Contracts * Nationwide VA Separate Account-B Ohio Issuer of Annuity Contracts * Nationwide VA Separate Account-C Ohio Issuer of Annuity Contracts * Nationwide VA Separate Account-D Ohio Issuer of Annuity Contracts * Nationwide Variable Account Ohio Issuer of Annuity Contracts * Nationwide Variable Account-II Ohio Issuer of Annuity Contracts * Nationwide Variable Account-3 Ohio Issuer of Annuity Contracts * Nationwide Variable Account-4 Ohio Issuer of Annuity Contracts * Nationwide Variable Account-5 Ohio Issuer of Annuity Contracts * Nationwide Variable Account-6 Ohio Issuer of Annuity Contracts * Nationwide Variable Account-7 Ohio Issuer of Annuity Contracts * Nationwide Variable Account-8 Ohio Issuer of Annuity Contracts * Nationwide Variable Account-9 Ohio Issuer of Annuity Contracts * Nationwide Variable Account-10 Ohio Issuer of Annuity Contracts * Nationwide Variable Account-11 Ohio Issuer of Annuity Contracts * Nationwide Variable Account-12 Ohio Issuer of Annuity Contracts * Nationwide Variable Account-13 Ohio Issuer of Annuity Contracts * Nationwide Variable Account-14 Ohio Issuer of Annuity Contracts Nationwide Variable Account-15 Ohio Issuer of Annuity Contracts Nationwide Variable Account-16 Ohio Issuer of Annuity Contracts Nationwide Variable Account-17 Ohio Issuer of Annuity Contracts * Nationwide Provident VA Separate Account 1 Pennsylvania Issuer of Annuity Contracts * Nationwide Provident VA Separate Account A Delaware Issuer of Annuity Contracts Nationwide VL Separate Account-A Ohio Issuer of Life Insurance Policies Nationwide VL Separate Account-B Ohio Issuer of Life Insurance Policies * Nationwide VL Separate Account-C Ohio Issuer of Life Insurance Policies * Nationwide VL Separate Account-D Ohio Issuer of Life Insurance Policies * Nationwide VL Separate Account-G Ohio Issuer of Life Insurance Policies * Nationwide VLI Separate Account Ohio Issuer of Life Insurance Policies * Nationwide VLI Separate Account-2 Ohio Issuer of Life Insurance Policies * Nationwide VLI Separate Account-3 Ohio Issuer of Life Insurance Policies * Nationwide VLI Separate Account-4 Ohio Issuer of Life Insurance Policies * Nationwide VLI Separate Account-5 Ohio Issuer of Life Insurance Policies * Nationwide VLI Separate Account-6 Ohio Issuer of Life Insurance Policies * Nationwide VLI Separate Account-7 Ohio Issuer of Life Insurance Policies * Nationwide Provident VLI Separate Account 1 Pennsylvania Issuer of Life Insurance Policies * Nationwide Provident VLI Separate Account A Delaware Issuer of Life Insurance Policies Item 27.Number of Contract Owners Not Applicable Item 28.Indemnification Provision is made in Nationwide’s Amended and Restated Code of Regulations and expressly authorized by the General Corporation Law of the State of Ohio, for indemnification by Nationwide of any person who was or is a party or is threatened to be made a party to any threatened, pending or completed action, suit or proceeding, whether civil, criminal, administrative or investigative by reason of the fact that such person is or was a director, officer or employee of Nationwide, against expenses, including attorneys fees, judgments, fines and amounts paid in settlement actually and reasonably incurred by such person in connection with such action, suit or proceeding, to the extent and under the circumstances permitted by the General Corporation Law of the State of Ohio. Insofar as indemnification for liabilities arising under the Securities Act of 1933 ("Act") may be permitted to directors, officers or persons controlling Nationwide pursuant to the foregoing provisions, Nationwide has been informed that in the opinion of the Securities and Exchange Commission such indemnification is against public policy as expressed in the Act and is, therefore, unenforceable.In the event that a claim for indemnification against such liabilities (other than the payment by the registrant of expenses incurred or paid by a director, officer or controlling person of the registrant in the successful defense of any action, suit or proceeding) is asserted by such director, officer or controlling person in connection with the securities being registered, the registrant will, unless in the opinion of its counsel the matter has been settled by controlling precedent, submit to a court of appropriate jurisdiction the question whether such indemnification by it is against public policy as expressed in the Act and will be governed by the final adjudication of such issue. Item 29.Principal Underwriter (a) Nationwide Investment Services Corporation ("NISC") serves as principal underwriter and general distributor for the following separate investment accounts of Nationwide or its affiliates: Multi-Flex Variable Account Nationwide VL Separate Account-C Nationwide Variable Account Nationwide VL Separate Account-D Nationwide Variable Account-II Nationwide VL Separate Account-G Nationwide Variable Account-4 Nationwide VLI Separate Account-2 Nationwide Variable Account-5 Nationwide VLI Separate Account-3 Nationwide Variable Account-6 Nationwide VLI Separate Account-4 Nationwide Variable Account-7 Nationwide VLI Separate Account-5 Nationwide Variable Account-8 Nationwide VLI Separate Account-6 Nationwide Variable Account-9 Nationwide VLI Separate Account-7 Nationwide Variable Account-10 Nationwide Variable Account-11 Nationwide Variable Account-13 Nationwide Variable Account-14 Nationwide VA Separate Account-A Nationwide VA Separate Account-B Nationwide VA Separate Account-C (b) Directors and Officers of NISC: President Keith J. Kelly Senior Vice President, Treasurer and Director James D. Benson. Vice President Karen R. Colvin Vice President Scott A. Englehart Vice President Charles E. Riley Vice President Trey Rouse Vice President and Assistant Secretary Thomas E. Barnes Vice President-Chief Compliance Officer James J. Rabenstine Assistant Treasurer Terry C. Smetzer Director John Laughlin Carter Director Keith I. Millner The business address of the Directors and Officers of Nationwide Investment Services Corporation is: One Nationwide Plaza, Columbus, Ohio 43215 (c) Name of Principal Underwriter Net Underwriting Discounts and Commissions Compensation on Redemption or Annuitization Brokerage Commissions Compensation Nationwide Investment Services Corporation N/A N/A N/A N/A Item 30.Location of Accounts and Records Timothy G. Frommeyer Nationwide Life Insurance Company One Nationwide Plaza Columbus, OH43215 Item 31.Management Services Not Applicable Item 32.Undertakings The Registrant hereby undertakes to: (a) file a post-effective amendment to this registration statement as frequently as is necessary to ensure that the audited financial statements in the registration statement are never more than 16 months old for so long as payments under the variable annuity Contracts may be accepted; (b) include either (1) as part of any application to purchase a Contract offered by the prospectus, a space that an applicant can check to request a Statement of Additional Information, or (2) a post card or similar written communication affixed to or included in the prospectus that the applicant can remove to send for a Statement of Additional Information; and (c) deliver any Statement of Additional Information and any financial statements required to be made available under this form promptly upon written or oral request. Nationwide represents that the fees and charges deducted under the Contract in the aggregate are reasonable in relation to the services rendered, the expenses expected to be incurred and risks assumed by Nationwide. SIGNATURES As required by the Securities Act of 1933, and the Investment Company Act of 1940, the Registrant, NATIONWIDE VARIABLE ACCOUNT-II, has caused this Registration Statement to be signed on its behalf in the City of Columbus, and State of Ohio, on this 9th day of November, 2007. NATIONWIDE VARIABLE ACCOUNT-II (Registrant) NATIONWIDE LIFE INSURANCE COMPANY (Depositor) By /s/ W. MICHAEL STOBART W. Michael Stobart As required by the Securities Act of 1933, this Registration Statement has been signed by the following persons in the capacities indicated on the 9th day of November, 2007. W. G. JURGENSEN W. G. Jurgensen, Director and Chief Executive Officer ARDEN L. SHISLER Arden L. Shisler, Chairman of the Board JOSEPH A. ALUTTO Joseph A. Alutto, Director JAMES G. BROCKSMITH, JR. James G. Brocksmith, Jr., Director KEITH W. ECKEL Keith W. Eckel, Director LYDIA M. MARSHALL Lydia M. Marshall, Director DONALD L. MCWHORTER Donald L. McWhorter, Director MARTHA MILLER DE LOMBERA Martha Miller de Lombera, Director DAVID O. MILLER David O. Miller, Director JAMES F. PATTERSON James F. Patterson, Director GERALD D. PROTHRO Gerald D. Prothro, Director ALEX SHUMATE Alex Shumate, Director By /s/W. MICHAEL STOBART W. Michael Stobart Attorney-in-Fact
